               Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 1 of 140
 AO 91 (Rev. 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT                                                            FILED
                                                                       for the
                                                                                                                               Nov 17, 2020
                                                    __________
                                                      Eastern District
                                                               Districtofof
                                                                          California
                                                                            __________                                     CLERK, U.S. DISTRICT COURT
                                                                                                                         EASTERN DISTRICT OF CALIFORNIA



                   United States of America                                  )
                              v.                                             )
Kenneth BASH, Stephanie MADSEN, Robert EVERSOLE, Todd                        )    Case No.
MORGAN,                  Marlon PALMER
                                                                             )                        1:20-mj-00129-EPG
Samantha BOOTH,                        David ZACHOCKI,
         , Jacob RENSHAW, Amanda GOURLEY, Regina BROOMALL,                   )
Geoffrey GUESS,                 Angel LOPEZ,                                 )
and Joseph MCWILLIAMS
                                                                             )
                           Defendant(s)



                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                  March 26, 2020 to November 16, 2020 (see
 On or about the date(s) of                                                      in the county of             Fresno and Kern                     in the
                                  complaint for further details)


       Eastern           District of           California           , the defendant(s) violated:


             Code Section                                                            Offense Description
 21 USC Sections 846, 841(a)(1)               Conspiracy to possess with intent to distribute 500g and more of a mixture containing
                                              methamphetamine
                                                        Penalties: Mandatory minimum 10 years in prison to life imprisonment; fine of up to
                                                        $10,000,000; 5 years to life of supervised release; $100 special assessment
 21 USC Sections 846, 841(a)(1)               Conspiracy to distribute and possess with intent to distribute 100 grams and more of a mixture
                                              containing a detectable amount of heroin
                                                        Penalties: Mandatory minimum 5 years in prison to 40 years imprisonment; fine of up to
                                                        $5,000,000; 4 years to life of supervised release; $100 special assessment
 18 USC Section 922(g)                        Felon in Possession of a Firearm
                                                        Penalties: 10 year maximum imprisonment; $250,000 fine; 3 years of supervised release; $100
                                                        special assessment
 18 USC Section 924(c)                        Possession of a firearm in furtherance of a drug trafficking offense and carrying or using a firearm during
                                              and in relation to a drug trafficking offense
                                                         Penalties: 5 year minimum imprisonment; $250,000 fine; 3 years of supervised release; $100
                                                         special assessment
 18 USC Sections 371, 922(a)(1)(A)            Conspiracy to deal and dealing firearms without a license
                                                        Penalties: 5 year maximum imprisonment; $250,000 fine; 3 years of supervised release; $100
                                                        special assessment


 This criminal complaint is based on these fact.
 See Attached Affidavit of ATF SA Anthony Gonzales.
          ✔Continued on the attached sheet.
          ’
                                                                                                        Complainant’s signature

                                                                                                   Anthony Gonzales, SA ATF
                                                                                                         Printed name and title

 Affidavit submitted by email/pdf and attested to me as true and accurate by telephone consistent with Fed. R. Crim. P. 4.1
 and 41(d)(3) before me this 17 day of          November , 2020.

 Date:      Nov 17, 2020
                                                                                                           Judge’s signature

 City and state:                          Fresno, CA                                The Hon. Erica P. Grosjean, U.S. Magistrate Judge
                                                                                                         Printed name and title
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 2 of 140



   McGREGOR W. SCOTT
 1 United States Attorney
   THOMAS NEWMAN
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,
                                              CASE NO.
10
      Plaintiff,
                                              AFFIDAVIT IN SUPPORT OF CRIMINAL
11                  v.                        COMPLAINT
12      1)   KENNETH BASH, AKA “BASH”,
        2)   ROBERT EVERSOLE, aka “Rage”,
13      3)   STEPHANIE MADSEN,
        4)   TODD MORGAN, aka “Fox”,
14      5)
15      6) DAVID ZACHOCKI, aka “Lil David
            Z”,
16      7)
        8)
17      9) REGINA BROOMALL, aka “G”,
        10)
18      11) GEOFFREY GUESS, aka “Active”,
        12)
19      13) ANGEL LOPEZ, aka “Rascal”,
        14) JOSEPH MCWILLIAMS, aka “Janky”,
20      15
        16) MARLON PALMER aka “P-Nut”,
21      17) SAMANTHA BOOTH,
        18) JACOB RENSHAW, aka “Shredder”,
22
            and
23      19) AMANDA GOURLEY, aka “Biggie”.

24    Defendants.
25

26

27
     Affidavit                                i
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 3 of 140



                                                               TABLE OF CONTENTS
 1

 2                                                                   CONTENTS
 3 II.       OVERVIEW OF INVESTIGATION ..............................................................................................4
 4 III.      PURPOSE AND STRUCTURE OF AFFIDAVIT ..........................................................................5
 5 IV.       CRIMINAL VIOLATIONS AND REQUESTED ARREST WARRANTS ...................................6
 6 V.        RELEVANT FOUNDATIONAL EXPERT OPINIONS ................................................................8
             A.   Narcotics Trafficking ...........................................................................................................8
 7
             B.        Criminal Gangs ..................................................................................................................10
 8
             C.        Firearms .............................................................................................................................11
 9

10 VI.       BACKGROUND OF THIS INVESTIGATION ...........................................................................12
11 VII.      ORIGINS AND STRUCTURE OF THE ARYAN BROTHERHOOD ........................................13
             A.   Criminal Street Gangs in Central California Associated with This
12                Investigation .......................................................................................................................16
13
     VIII.   CRIMINAL ACTIVITIES OF THE DEFENDANTS ...................................................................17
14           A.   CONTROLLED PURCHASE AND SEIZURE OF FIVE POUNDS OF
                  METHAMPHETAMINE INVOLVING LOPEZ, EVERSOLE, and
15                        ON MARCH 21- 27, 2020 .............................................................................17
16           B.        APRIL 29, 2020 CONTROLLED PURCHASE OF TWO AR-15 PISTOLS
                       INVOLVING EVERSOLE BROOMALL AND             ..........................................24
17
             C.        ATF UC PURCHASE OF MULTIPLE FIREARMS FROM GEOFFREY
18                     GUESS AND REGINA BROOMALL, JUNE 12, 2020 ...................................................27
19           D.        CONTROLLED PURCHASE OF HEROIN, June 30-July 1, 2020 .................................32
20           E.        CONSPIRACY TO DISTRIBUTE METHAMPHETAMINE BY KENNETH
                       BASH AND CO-CONSPIRATORS .................................................................................35
21
             F.        BASH, MORGAN, and PALMER agree to smuggle narcotics into Salinas
22                     Valley State Prison.............................................................................................................38
23           G.        MADSEN obtains methamphetamine at BASH’s direction, and
                                      nd V.P. obtain and transport methamphetamine to S.R.’s
24                     house at BASH’s direction.................................................................................................41
25           H.        D.S., MCWILLIAMS, BOOTH, and S.R. prepare a pound of
                       methamphetamine ..............................................................................................................59
26

27
     Affidavit                                                                ii
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 4 of 140



             I.       D.S. and MCWILLIAMS transport methamphetamine to Soledad, CA at
 1                    BASH’s direction, and BASH, PALMER, MORGAN, D.S., and
                      MCWILLIAMS conspire to smuggle methamphetamine into Salinas Valley
 2                    State Prison ........................................................................................................................63
 3           J.       The next day, D.S. and MCWILLIAMS again attempt to smuggle contraband
                      into Salinas Valley State Prison at the direction of BASH, PALMER, and
 4                    MORGAN ..........................................................................................................................74
 5           K.       D.S. and MCWILLIAMS arrested with methamphetamine ..............................................79
 6           L.       SAMANTHA BOOTH SELLS METHAMPHETAMINE TO RAISE FUNDS
                      FOR D.S.’S BAIL ..............................................................................................................80
 7
             M.       DISTRIBUTION OF METHAMPHETAMINE TO ALASKA, SEPTEMBER
 8                    22, 2020..............................................................................................................................85
 9           N.       DISTRIBUTION OF METHAMPHETAMINE TO MONTANA,
                      SEPTEMBER 19-30, 2020 ................................................................................................92
10
             O.       ZACHOCKI, AND                               ARE FELONS WHO POSSESSED A
11                    FIREARM ..........................................................................................................................97
12           P.       Jacob RENSHAW, Amanda GOURLEY, and                                                            CONSPIRE
                      TO DISTRIBUTE METHAMPHETAMINE TO MONTANA, OCTOBER
13                    12-15, 2020 ......................................................................................................................110
14
     AFFIDAVIT SUBMITTED BY EMAIL/PDF AND ATTESTED TO ME AS TRUE AND
15
             ACCURATE BY TELEPHONE CONSISTENT WITH FED. R. CRIM. P. 4.1 AND
16
             41(D)(3) BEFORE ME THIS ______ DAY OF ______________, 2020. .................................136
17
     THE HONORABLE ERICA P. GROSJEAN, ........................................................................................136
18
     UNITED STATES MAGISTRATE JUDGE...........................................................................................136
19

20

21

22

23

24

25

26

27
     Affidavit                                                               iii
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 5 of 140



     I, Anthony Gonzales, being duly sworn, hereby declare and state:
 1

 2                                              I. INTRODUCTION
 3        This affidavit is being submitted in support of the issuance of arrest warrants for Kenneth BASH,
 4 Robert EVERSOLE, Stephanie MADSEN, Todd MORGAN,                                           David
 5 ZACHOCKI,                                            Regina BROOMALL, Geoffrey GUESS,
 6                                   Angel LOPEZ, Joseph MCWILLIAMS,
 7 Marlon PALMER, Samantha BOOTH, Amanda GOURLEY and Jacob RENSHAW for violations of

 8 Title 21, United States Code, Sections 846 and 841(a)(1), Conspiracy to Distribute and Possess with

 9 Intent to Distribute Controlled Substances (Methamphetamine); Title 18, United States Code, Section

10 922(g)(1), Felon in Possession of a Firearm; Title 18, United States Code, Section, 922(a)(1)(A),

11 Engaging in the Business of Dealing Firearms Without a License, Title 18, United States Code, Section

12 924(c), Possession of a Firearm in Furtherance Drug Trafficking.

13          1.     I am employed as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
14 Explosives (ATF). As such, I am an “investigative or law enforcement officer” of the United States

15 within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United

16 States who is empowered by law to conduct investigations of and to make arrests for offenses

17 enumerated in Title 18, United States Code, Section 2516(1).

18          2.     I have been a Special Agent with the ATF since October of 2018. I have completed the
19 Criminal Investigator Training Program (CITP) at the Federal Law Enforcement Training Center and

20 Special Agent Basic Training (SABT) at the ATF National Academy located at Glynco, Georgia. In

21 2008, I completed a California POST Academy at Fresno City College and currently possess a

22 California Peace Officer Standards and Training Basic, Intermediate and Advanced certificates. I

23 currently hold a Bachelor’s degree in English and a Master’s degree in Emergency Management and

24 Homeland Security. I have been assigned to the ATF San Francisco Division-Fresno Field Office since

25 May of 2019.

26          3.     Prior to my employment with ATF, I was employed as a Deputy Sheriff and Sheriff’s
27 Detective for the Santa Cruz County Sheriff’s Office, a Deputy Sheriff for the Madera County Sheriff’s
     Affidavit                                          1
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 6 of 140




 1 Office, a Police Officer and Police Detective with the Clovis Police Department. While working as a

 2 detective with the Santa Cruz County Sheriff’s Office I was assigned to the Santa Cruz County Gang

 3 Task Force. While working as a detective for the Clovis Police Department, I was assigned to the

 4 Fresno County Multi-Agency Gang Enforcement Consortium (MAGEC). While working as a Special

 5 Agent with ATF, I have continued to conduct investigations with MAGEC and the Federal Bureau of

 6 Investigation Safe Streets Task Force (SSTF).

 7          4.      During the course of my employment, I have personally contacted hundreds of gang

 8 members including members and associates of the Fresneck criminal street gang and associates of the

 9 AB. I have also had numerous conversations with other investigators, including CDCR Gang

10 Intelligence investigators pertaining to the criminal activity and operations of the AB and its subordinate

11 criminal street gangs inside the California prison system. I have also monitored numerous electronic

12 intercepts of “made” AB members, including conference calls between several members discussing

13 criminal activity and business activities of the organization. These intercepts have included AB

14 members incarcerated in various prisons throughout California. I have also monitored intercepts and

15 recorded calls with AB associates Robert EVERSOLE, Kenneth BASH. I have also personally

16 conducted interviews of inmates inside various prisons who were documented by CDCR as being

17 validated AB associates.

18          5.      I am familiar with the methods, language, structures, and criminal activities of street

19 gangs and transnational gangs, including Fresnecks, Skinheads, Peckerwoods and AB, operating in and

20 through this judicial district. I am familiar with street and leadership level criminal activities of these

21 gangs. I am familiar with the types and amount of profits made by narcotics smugglers and the methods,

22 language, and terms which are used to disguise the source and nature of the profits from their illegal

23 narcotic dealings.

24          6.      I know from my training, experience, and the current investigation, that members and

25 associates of both the Fresnecks and AB utilize cellular telephones for communication within the gang

26 in order to organize and plan the gang’s criminal activities, including but not limited to assaults,

27
     Affidavit                                            2
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 7 of 140




 1 violence, and drug sales. Additionally AB members and associates utilize these methods of

 2 communication to stay in contact with each other and to promote AB business.

 3          7.      During my monitoring and review of legally intercepted phone calls, text messages, in

 4 this case, I have noted several slang terms used in reference to illegally obtained items or illegally

 5 possessed items. The purpose of the use of slang during phone calls, and text messages is to obstruct

 6 law enforcement in their investigations.

 7          8.      It is my opinion, that all defendants named in this affidavit are either AB gang members,

 8 Fresneck gang members, Skinhead gang members, Peckerwood gang members or are criminally

 9 associated with these criminal street gangs. This opinion is based on my training, experience,

10 knowledge of this investigation, and each individual meeting gang validation criteria including, but not

11 limited to: associating with known AB members, corresponding with known AB members, writing

12 about the AB enterprise, photographs and messages relating to the AB enterprise, and court authorized

13 intercepted telephone phone calls and messages discussing AB activity and business.

14          9.      I make this affidavit, in part, based on personal knowledge derived from my participation

15 in this and past investigations and in part, upon discussion of facts and information developed by other

16 agents/detectives involved in this investigation. The information contained in this affidavit is based

17 upon my personal observations and training and, where noted, information related to me by other law

18 enforcement officers and/or agents.

19          10.     The information set forth in this affidavit is not intended to detail each and every fact and

20 circumstance of the investigation or all the information known to me and other law enforcement

21 investigators. Rather, this affidavit serves to establish probable cause for the arrest of the above named

22 individuals.

23

24

25

26

27
     Affidavit                                            3
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 8 of 140



                                II.      OVERVIEW OF INVESTIGATION
 1

 2          11.     As set forth more fully herein, between March 2020 and November 2020, members of the

 3 several criminal street gangs conspired with and at the direction of members and associates of the Aryan

 4 Brotherhood (AB) to commit various felony crimes within the Eastern District of California and

 5 elsewhere. Using contraband cellphones,1 several members and associates of the AB, including Todd

 6 MORGAN, Robert EVERSOLE and Kenneth BASH, directed other AB members and associates2 as

 7 well as criminal street gang members to commit crimes both inside and outside of prisons. The AB

 8 received assistance from gang members belonging to the Fresnecks, 3 Peckerwoods,4 San Luis Sick

 9 Boys5 to commit drug trafficking along with others who associated with members of the Mexican

10 Mafia6. These conspiracies alleged herein included efforts to distribute methamphetamine and heroin.

11
            12.     The organizational structure of the AB and the criminal street gangs that support the AB,
12
     have a three-tier structure. The first tier is comprised of “made”7 AB members; the second tier includes
13
            1
              Cellular telephones that were being used by incarcerated individuals. California Department of
14 Corrections and Rehabilitation (CDCR) does not allow possession of cellular telephones by prisoners,
   and any such device is considered contraband.
15
            2
              CDCR is responsible for conducting validations of both members and associates. CDCR gang
16 investigators consider several factors prior to validating an inmate as a member or associate.
   Validations occur based on a weighted point system in which gang investigators consider factors such as
17 gang symbols, gang-related written materials, self-admission and direct links to existing members.
   Validated associates are most often members of criminal street gangs who gain notoriety from an AB
18 member inside prisons or jails for attributes seen by members to benefit the AB. These attributes may
   include violent acts, the ability to demand respect or make money for the AB. It is common for a
19 member of a criminal street gang to be both a validated member of the street gang, as well as a validated
   associate of the prison gang.
20          3
              The Fresneck criminal street gang is a validated criminal street gang active in the Central
   Valley of California. Their membership is comprised primarily of white gang members who have an
21 allegiance with the Aryan Brotherhood prison gang (see footnote #2) in custodial settings.
            4
22            Peckerwoods is a broad term for a number of white supremacist subsets of criminal street gangs
   that operate throughout California. Peckerwoods commonly align with the AB inside of custodial
23 facilities and often run criminal activity on behalf of the AB inside prisons and county jails.
            5
              San Luis Sick Boys, or just Sick Boys, is a criminal street gang active on the Central Coast of
24 California in San Luis Obispo County and Santa Barbara County. Members and associates of the Sick
   Boys submit to the authority of the AB both inside and outside of custodial facilities.
25
            6
              The Mexican Mafia is another one of the seven validated prison gangs recognized by the
26 California Department of Corrections and Rehabilitation (CDCR). The Mexican Mafia exercises
   authority of Sureno criminal street gang members both inside and outside of prisons and jails.
27 7 The term “made” is exclusively used in this Affidavit to describe AB members by members and
     Affidavit                                          4
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 9 of 140




 1 validated AB associates and criminal street gang members that operate at the direction and for the

 2 benefit of the AB membership; and the third tier includes facilitators who are generally lower-level

 3 criminal street gang members, associates, or non-gang members who conduct business outside of

 4 custodial facilities for the benefit of the AB and the associated criminal street gangs.

 5           13.     Through court-authorized wiretaps and other investigative means, the facts in this

 6 affidavit are based on the observations of and evidence gathered by the Bureau of Alcohol, Tobacco,

 7 Firearms and Explosives (ATF), Fresno County Sheriff’s Office, Special Operations Unit (“SOU,” a

 8 team comprised of agents and officers from California Department of Justice and California Highway

 9 Patrol), Fresno Police Department, Clovis Police Department, the Federal Bureau of Investigation and

10 other assisting agencies (referred to hereinafter as the “Investigative Team”) uncovered multiple

11 conspiracies to commit murder, assisted in solving the homicide of an AB-targeted victim, seized

12 substantial amounts of methamphetamine, heroin, and multiple firearms from multiple vehicle stops,

13 search warrants and other legal means during the course of the operation. In addition, the investigative

14 team intercepted multiple communications between AB members, associates and criminal street gang

15 members that provided a unique introspective into the organization of their criminal enterprise.

16                          III.         PURPOSE AND STRUCTURE OF AFFIDAVIT
17         14.       I submit this Affidavit to support my request for arrest warrants based on a criminal

18 complaint alleging violations of federal law. I have divided this Affidavit into three sections.

19
             15.     First, in the section captioned “Background of Investigating Agent,” I explain the basis
20
     for my knowledge of the facts asserted in this Affidavit and my background, training, and experience as
21
     it relates to this investigation.
22
             16.     Second, in the section captioned “Criminal Violations and Requested Arrest
23
     Warrants,” I set forth the charges, names, and other identifying information regarding the individuals
24
     for whom I am seeking arrest warrants (collectively referred to as the “defendants”).
25

26

27 associates familiar with the AB.
     Affidavit                                            5
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 10 of 140




 1          17.    Third, in the section captioned “Probable Cause,” I describe the facts and circumstances

 2 that establish the probable cause necessary for this Court to issue the requested arrest warrants.

 3
             IV.      CRIMINAL VIOLATIONS AND REQUESTED ARREST WARRANTS
 4

 5          A.     Charges

 6          18.    In the section below, I have listed each of the defendants included in this Criminal

 7 Complaint along with the charges for each.

 8   Defendant            Counts
     Robert               1: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
 9   EVERSOLE,            mixture containing a detectable amount of methamphetamine (March 2020)
     “Rage”               2: Conspiracy to engage in and engaging in the business of dealing firearms without a license
10                        (April – June 2020)
                          3: Conspiracy to distribute and possess with intent to distribute 100 grams and more of a
11                        mixture containing a detectable amount of heroin (6/30/2020-7/1/2020)
     Kenneth BASH         4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
12                        mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
                          5: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
13                        mixture containing a detectable amount of methamphetamine (10/1/2020 – 11/16/2020)

14   Stephanie            4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
     MADSEN               mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
15                        5: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
                          mixture containing a detectable amount of methamphetamine (10/1/2020 – 11/16/2020)
16
     Todd MORGAN,         4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
17   “Fox”                mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)

     David ZACHOCKI,      8: Felon in possession of a firearm (10/3/2020-10/4/2020)
18
     “Lil David Z.”
                          9: Felon in possession of a firearm (10/3/2020-10/4/2020)
19

20                        5: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
                          mixture containing a detectable amount of methamphetamine (10/1/2020 – 11/16/2020)
21
                          3: Conspiracy to distribute and possess with intent to distribute 100 grams and more of a
22                        mixture containing a detectable amount of heroin (6/30/2020-7/1/2020)

23
     Regina               2: Conspiracy to engage in and engaging in the business of dealing firearms without a license
24   BROOMALL, “G”        (April – June 2020)
     or “Gina”
25
                          2: Conspiracy to engage in and engaging in the business of dealing firearms without a license
26                        (April – June 2020)

27
     Affidavit                                                6
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 11 of 140



     Geoffrey GUESS,      2: Conspiracy to engage in and engaging in the business of dealing firearms without a license
 1   “Active”             (April – June 2020)

 2
                          1: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
 3                        mixture containing a detectable amount of methamphetamine (March 2020)

 4
     Angel LOPEZ,         1: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
 5   “Rascal”             mixture containing a detectable amount of methamphetamine (March 2020)

 6

 7   Joseph               4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
     MCWILLIAMS,          mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
 8   “Janky”              6: Possession of a firearm in furtherance of a drug trafficking offense and carrying or using a
                          firearm during and in relation to a drug trafficking offense (9/24/2020)
                          7: Felon in possession of a firearm(9/24/2020)
 9

10                        4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
                          mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
11

12   Marlon PALMER,       4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
     “Peanut”             mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
13

14   Samantha BOOTH       4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
                          mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
15

16   Jacob RENSHAW,       4: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
     “Shredder”           mixture containing a detectable amount of methamphetamine (9/1/2020 – 11/16/2020)
17                        5: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
                          mixture containing a detectable amount of methamphetamine (10/1/2020 – 11/16/2020)
18
     Amanda               5: Conspiracy to distribute and possess with intent to distribute 500 grams and more of a
19   GOURLEY,             mixture containing a detectable amount of methamphetamine (10/1/2020 – 11/16/2020)
     “Biggie”
20

21          19.     The charges set forth above will collectively be referred to as the “Subject Offenses.”

22

23

24

25

26

27
     Affidavit                                                7
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 12 of 140



                         V.       RELEVANT FOUNDATIONAL EXPERT OPINIONS
 1
                    A.        Narcotics Trafficking
 2

 3          20.     Based on my training, experience, and consultation with other law enforcement officers, I

 4 know:

 5
                    a.        Persons involved in the transportation, distribution, purchase, sale, and/or use of
 6
            illegal narcotics often use vague or ambiguous terms to describe controlled substances. Based on
 7
            this information I know the terms “white”, “clear”, “w”, “shards”, “crystal” and “shit” are used
 8
            to describe methamphetamine as defined in United States Federal Drug Enforcement
 9
            Administration (DEA) Schedule II. Any reference to white, clear, w, shards, or crystal shall be
10
            considered synonymous with methamphetamine.
11
                    b.        Persons involved in the transportation, distribution, purchase, sale, and/or use of
12
            illegal narcotics often use vague or ambiguous terms to describe controlled substances. Based on
13
            this information I know the terms “black”, “dark”, “h”, or “points” are used to describe heroin as
14
            defined in the United States Federal Drug Enforcement Administration (DEA) Schedule I. Any
15
            reference to black, dark, h, or points shall be considered synonymous with heroin.
16
                    c.        Drug distributors commonly have in their possession (that is, on their person, at
17
            their residence, and in areas under their control), firearms, including, but not limited to,
18
            handguns, pistols, revolvers, rifles, shotguns, machine guns, silencers, and other weapons.
19
                    d.        Drug distributors often utilize vehicles in which to transport and distribute
20
            controlled substances and/or analogues to facilitate their distributing activities. Based on my
21
            training, background, experience, conversations with other law enforcement officers, and the
22
            knowledge I have gained through this investigation, I also know that distributors will also utilize
23
            vehicles as locations in which to store controlled substances and/or analogues prior to
24
            distribution.
25
                    e.        Individuals who manufacture and/or distribute controlled substances often travel,
26
            sometimes great distances, in order to acquire controlled substances and/or analogues or
27
     Affidavit                                              8
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 13 of 140




 1          materials and equipment to manufacture controlled substances and/or analogues. This is often

 2          due to elevated prices of a particular controlled substance in certain areas of the United States.

 3          Therefore, by purchasing the substance in larger quantities in high-density drug trafficking areas

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Affidavit                                            9
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 14 of 140




 1          and distributing it on other parts of the United States, the organization can exponentially increase

 2          their profit margin.

 3
            B.     Criminal Gangs
 4

 5          21.    Through my training, experience, and consultation with other law enforcement officers, I

 6 have learned that:

 7
                            a.     Individuals involved in criminal street gangs and prison gangs utilize
 8
                   various means and instruments to recruit perspective members, communicate with
 9
                   established associates, and to promote and further their criminal activities. These means
10
                   include those that are considered traditional: graffiti/tagging, hand signs, open
11
                   intimidation, etc.; as well as those more modern including, but not limited to, cellular /
12
                   smart phones (a platform for voice, text & instant messaging, and internet access), social
13
                   networking websites (i.e. Facebook, Twitter, Instagram, YouTube, etc.), and music,
14
                   which can be distributed on a much larger scale on sites such as You Tube and Sound
15
                   Cloud.
16

17                          b.     Individuals involved in criminal street gangs and prison gangs often

18                 possess photographs or digital images depicting: 1) themselves and fellow gang members

19                 posing and displaying gang hand signs, 2) gang members or associates posing with

20                 weapons, 3) gang members or associates posing beside vehicles, 4) gang members or

21                 associates posing at known gang affiliated locations and hangouts, and 5) gang members

22                 and associates displaying tattoos of gang affiliation. Often these images are displayed on

23                 internet websites and kept for long periods of time on digital media, cell phones, and

24                 computers.

25

26

27
     Affidavit                                           10
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 15 of 140




 1                         c.      Individuals involved in criminal street gangs or prison gangs often

 2                 maintain or possess knowledge of the current phone numbers, addresses, electronic mail

 3                 addresses (email), social network links or whereabouts of fellow gang members and or

 4                 associates. Individuals involved with criminal street gangs often keep lists of the gang

 5                 rosters and current membership or cliques. These lists often include gang members’

 6                 monikers.

 7          C.     Firearms
 8
            22.    Individuals documented as, or associated with, criminal street gang members and prison
 9
     gang members are typically engaged in a variety of illegal activity and often possess weapons, including
10
     firearms and ammunition to protect themselves and attack rival gang members.
11

12          23.    Individuals documented as, or associated with, criminal street gang members and prison

13 gang members are often convicted felons and as such, are prohibited from purchasing or possessing

14 firearms. Due to this fact, firearms have become extremely valuable as they increase the gang’s ability

15 to control criminal activity through violence and are increasingly more difficult to obtain through legal

16 means.

17

18

19

20

21

22

23

24

25

26

27
     Affidavit                                          11
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 16 of 140



                          VI.      BACKGROUND OF THIS INVESTIGATION
 1

 2          24.    Members of the Investigative Team identified several Fresneck, Skinhead, Peckerwood

 3 and Aryan Brotherhood gang members who are participating in criminal activities throughout California

 4 and several other states in the western United States. These gang members were believed to be

 5 participants in several conspiracies to traffic firearms and narcotics. In February of 2020, members of

 6 the Investigative Team conducted several controlled buys of firearms and drugs, including

 7 methamphetamine, heroin, AR-style rifles and pistols. Many of the controlled purchases were

 8 facilitated and executed by convicted felons who had served prison time with Aryan Brotherhood

 9 members and associates who were acting under Aryan Brotherhood authority. During the investigation,

10 evidence of other crimes were uncovered.

11          25.    During the controlled purchases, the Investigative Team learned that two Aryan

12 Brotherhood associates were primarily responsible for controlling the Fresno area on behalf of the Aryan

13 Brotherhood -- Robert “Rage” EVERSOLE. EVERSOLE and Kenneth BASH.                    EVERSOLE, a

14 validated Aryan Brotherhood associate and inmate at North Kern State Prison, was working under the

15 authority of Aryan Brotherhood member K.J. Through the use of contraband cellular phones inside the

16 prison, EVERSOLE was able to coordinate the sale of multiple firearms and various quantities of both

17 methamphetamine and heroin utilizing facilitators outside of the prison. Through the use of Aryan

18 Brotherhood authority, EVERSOLE not only coordinated these conspiracies, but was also able to profit

19 from them utilizing online banking mediums such as CashApp and Green Dot.

20          26.    BASH was and is an inmate at Salinas Valley State Prison. BASH, also a validated

21 Aryan Brotherhood associate, directed a crew of Fresneck and Skinhead gang members active

22 throughout Fresno County. BASH oversaw several drug conspiracies, also through the use of

23 contraband cellular phones, under the authority of Aryan Brotherhood members Todd “Fox”

24 MORGAN. MORGAN, who is also incarcerated at Salinas Valley State Prison, also utilized BASH to

25 assist in multiple conspiracies to commit murder. BASH was also found to be profiting from various

26 criminal ventures including Employment Development Department fraud, methamphetamine sales,

27
     Affidavit                                         12
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 17 of 140




 1 heroin sales and firearms trafficking. Similar to EVERSOLE, BASH utilized online banking

 2 applications such as CashApp and Green Dot to obtain money and transfer money to Todd MORGAN.

 3          27.         As the investigation developed and additional investigative tools were used, such as

 4 wiretaps, several members and associates of the Aryan Brotherhood, Fresneck criminal street gang,

 5 Skinheads and Peckerwoods were identified as active participants in several criminal conspiracies.

 6 Within those ongoing conspiracies, members of the Investigative Team gathered evidence of the Subject

 7 Offenses outlined above.

 8
                 VII.       ORIGINS AND STRUCTURE OF THE ARYAN BROTHERHOOD
 9

10          28.         The Aryan Brotherhood is a white, race-based gang formed in the California prison

11 system in about 1964 by white inmates who wanted to gain power and authority in prison. Some

12 sources indicate the gang officially formed in 1968 in San Quentin State Prison.

13
            29.         Aryan Brotherhood members are recruited from the prison population. “For new
14
     members, the AB has a policy of ‘blood in, blood out’: potential members must commit a murder to gain
15
     full membership, and can only leave when they die.” United States v. Bingham, 653 F.3d 983, 987 (9th
16
     Cir. 2011). However, exceptions have been made for new recruits who have shown a willingness to kill.
17
     Id. at 987 n.1. Recently, there has also been precedent set for prospective members who have a greater
18
     earning potential or existing sum of money to contribute to the enterprise, to be “made” without
19
     committing a murder. To be considered for AB membership, an inmate must be sponsored by two
20
     members, a primary and a secondary sponsor. Generally, the inmate must also serve a probationary
21
     term, when his conduct is observed by Aryan Brotherhood members. If his conduct is satisfactory, the
22
     inmate is admitted to the Aryan Brotherhood. Once accepted, an Aryan Brotherhood member is
23
     required to commit any criminal act that the enterprise asks of him. An AB member pledges his life to
24
     the enterprise. All AB members are men.
25
            30.         The Aryan Brotherhood is governed by a three-man commission with authority over the
26
     entire enterprise. The primary purpose of the commission is to resolve disputes among AB members
27
     Affidavit                                              13
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 18 of 140




 1 and, when necessary, to approve the murder or assault of an Aryan Brotherhood member. In theory, the

 2 murder or assault of an Aryan Brotherhood member in California may be executed only if the

 3 commission authorizes it. Murder of a nonmember does not require commission approval. The

 4 investigative team discovered in this case through several intercepts however, that certain senior

 5 members of the organization appear to have more authority than others.

 6          31.    The Aryan Brotherhood does not have a formal, written code of conduct. Instead, there

 7 are unwritten rules of conduct that govern the behavior of its members. Most recently, three primary

 8 rules govern all the behavior of AB members. They are: 1. Do not cooperate with law enforcement. 2.

 9 Keep your word. 3. Never be a coward. Aside from these rules, AB members are required, when

10 ordered, to kill without hesitation. Members who do not fulfill their obligations to the Aryan

11 Brotherhood are subject to murder. AB members are also prohibited from engaging in other conduct,

12 such as being convicted of child molestation, engaging in homosexual behavior, providing information

13 to law enforcement and accruing a drug debt to an inmate of another race while in prison.

14          32.    In addition to members, the enterprise includes associates, who are people closely

15 affiliated with the Aryan Brotherhood. Associates are required to follow the orders of Aryan

16 Brotherhood members. Associates who do not fulfill their obligations to the enterprise are subject to

17 murder. The Aryan Brotherhood enforces its rules of conduct and promotes discipline among the

18 enterprise by murdering, attempting to murder, conspiring to murder, assaulting, extorting, and

19 threatening those who either violate the rules or pose a threat to the enterprise. The Aryan Brotherhood

20 also uses murder, the threat of murder, and assault to preserve, protect, and expand its position of power

21 within the California prison system. Specifically, AB members tend to believe that a prison stabbing

22 committed by an AB member should be executed in a bloody and cruel manner so that it leaves a lasting

23 impression on other inmates. This AB belief stems from the reality that white inmates are a minority in

24 every California prison. Therefore, AB-ordered prison attacks, which tend to stand out as particularly

25 gruesome, deter rival inmates from confronting the enterprise’s members and associates. In other

26 words, the AB’s extreme violence has a purpose: It warns other would-be attackers that they risk severe

27 retaliation. The deliberate message in the AB’s violence is, “If you cross the AB, then this is what will
     Affidavit                                          14
28
           Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 19 of 140




 1 happen to you.” Inmates and others who do not follow the orders of the Aryan Brotherhood are subject

 2 to murder, as is anyone who uses violence against an Aryan Brotherhood member. As mentioned,

 3 inmates who cooperate with law enforcement authorities are instantly “put in the hat”8.

 4             33.    The purposes of the Aryan Brotherhood criminal enterprise include, but are not limited

 5 to, the following:

 6             a.     Controlling illegal activities – such as narcotics trafficking, gambling, and extortion –

 7                    within the California prison system for the purpose of generating money for Aryan

 8                    Brotherhood members.

 9             b.     Enriching the leaders, members, and associates of the enterprise

10                    through, among other things, illegal trafficking of controlled substances, often in

11                    interstate and foreign commerce.

12             c.     Preserving, protecting, and enhancing the power, territory, reputation, and profits of the

13                    Aryan Brotherhood through threats, intimidation, and violence, including – but not

14                    limited to – murder, assault, and obstruction of justice.

15             d.     Using threats and violence to keep victims in fear of the Aryan Brotherhood and in fear

16                    of its leaders, members, and associates.

17             34.    The means and methods by which Aryan Brotherhood leaders, members, and associates

18 conduct and participate in the conduct of the criminal enterprise include the following:

19                    a.      The leaders and members of the Aryan Brotherhood direct, sanction, approve, and

20             permit other members and associates of the enterprise to carry out acts in furtherance of the

21             enterprise.

22                    b.      To perpetuate the enterprise and to maintain and extend its power, members and

23             associates of the Aryan Brotherhood commit and conspire to commit murder, attempted murder,

24             intimidation, and assault against individuals who pose a threat to the enterprise or who

25             jeopardize its operations. These targets include members of rival organizations, Aryan

26
     8
27       “Put in the hat” is prison vernacular for being marked for death.
     Affidavit                                             15
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 20 of 140




 1          Brotherhood members, and witnesses to the enterprise’s illegal activities.

 2                  c.      To generate income, Aryan Brotherhood members and associates – under the

 3          protection of the enterprise – engage in illegal activities, including narcotics trafficking, weapons

 4          theft, firearms trafficking, fraud and smuggling contraband into prisons.

 5                  d.      Aryan Brotherhood members and associates employ and use gang-related

 6          terminology, symbols, phrases, and gestures to demonstrate affiliation with the gang.

 7 During the period of this conspiracy, the Aryan Brotherhood – through its members and associates –

 8 engaged in multiple offenses in violation of Title 21, United States Code, Sections 841(a)(l) and 846.

 9
            35.     Aryan Brotherhood members use various symbols to signal their participation in the
10
     Enterprise. The symbols can appear in tattoos, drawings, and writings. The shamrock is the most
11
     prominent symbol used to signify membership in the AB. If an incarcerated inmate who is not a
12
     member of the enterprise has a shamrock tattoo, members of the Aryan Brotherhood will require that
13
     inmate to remove or cover up the tattoo. Additional symbols demonstrating enterprise membership
14
     include Nazi symbols, the letters “AB,” the numbers “I” and “II” (representing the first two letters of the
15
     alphabet), the numbers “666,” the number “88” (representing the phrase “Heil Hitler” because “H” is the
16
     eighth letter in the alphabet), and the number “14” (referring to a 14-word mission statement for white
17
     supremacists).
18         A.       Criminal Street Gangs in Central California Associated with This Investigation
19
            36.     The Aryan Brotherhood maintains some influence over California’s white criminal street
20
     gangs. This includes the Fresneck, Skinhead, and Peckerwood criminal street gangs that further the
21
     AB’s interests both inside and outside of detention facilities.
22
            37.     Only certain members within the various white criminal street gangs have direct contact
23
     with AB members. This limited chain of communication is important because certain criminal activities
24
     carried out by the various white street gangs may only be done when the acts have been condoned and/or
25
     authorized by the AB. Besides receiving orders from the AB, the white street gang members who are in
26
     direct contact with AB members are typically also responsible for assuring that the gang collects “taxes”
27
     Affidavit                                            16
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 21 of 140




 1 from narcotic transactions and other profitable criminal endeavors. Specifically in the case of the AB,

 2 investigators have learned that AB members and associates who control yards will collect quarterly

 3 taxes, an annual fee and one-third of all profits from these transactions. The money collected from these

 4 taxes is then utilized to finance other illicit business dealings. Members may be contacted by other

 5 members or associates through contraband cellular phones when a white inmate fails to pay, or commits

 6 another violation of the AB’s unwritten code on a given yard. These inmates may be targeted for an

 7 assault or murder. These assaults are often referred to as having someone “report to the back”.9
                     VIII.    CRIMINAL ACTIVITIES OF THE DEFENDANTS
 8
           A.     CONTROLLED PURCHASE AND SEIZURE OF FIVE POUNDS OF
 9                METHAMPHETAMINE INVOLVING LOPEZ, EVERSOLE, and                                          ON
                  MARCH 21- 27, 2020
10

11          38.    On March 21, 2020, CI110 contacted members of the investigative team and stated that

12 he/she was being directed by EVERSOLE to withdraw money from CashApp and GreenDot accounts

13 in an attempt to purchase approximately five pounds of methamphetamine. EVERSOLE directed CI1

14 to take the cash that had been withdrawn, and an unknown individual would contact him/her to

15 exchange money for methamphetamine.

16
            39.    On March 23, 2020, EVERSOLE provided the phone number 805-554-2045 as the
17
     contact for the pick-up of the methamphetamine. A member of the investigative team conducted a
18
     records check on11 the phone number provided by EVERSOLE. The results of this search indicated
19
     that the phone was subscribed to                       I contacted CDCR Gang Intelligence officers and
20

21
            9
             “Report to the back” refers to an inmate being assaulted and ordered to report to the AB
22 member or associate who holds the keys (see footnote 24) to that particular yard so that their violation
   may be discussed.
23         10
              CI1 has been providing information to law enforcement since approximately January of 2020.
   CI1 has provided information to law enforcement hat has led to the seizure of narcotics, firearms and the
24 identification of both drug and firearms traffickers. CI1 has provided this information for monetary
   payment.
25
           11
              Records checks include both local and national databases, both public and “law enforcement
26 only”, that identify users of phone numbers, potential subscribers of phones, addresses of subscribers
   and other identifying information that assists law enforcement in the identification of the users of the
27 phone.
     Affidavit                                         17
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 22 of 140




 1 learned that               was a known facilitator for Mexican Mafia associate Angel “Rascal” LOPEZ,

 2 who was incarcerated on B-yard at Salinas Valley State Prison. CDCR Gang Intelligence agents also

 3 reported that EVERSOLE was housed on the same yard as LOPEZ, who was a known drug trafficker

 4 for the Mexican Mafia.12

 5          40.     CI1 contacted              as directed.            asked CI1 to meet                 at an

 6 AM/PM gas station located near 1611 S. Blosser Road, Santa Maria, California. A surveillance team

 7 comprised of members of the investigative team traveled to Santa Maria, California, and observed the

 8 below-described exchange of money for drugs.

 9          41.                 arrived to the location and members of the investigative team identified

10                by referencing her California Driver’s License photograph.               met with CI1 and

11 CI2 and took the cash that had been withdrawn by CI1.                  said she would contact CI1 when

12 the methamphetamine was ready for pick up and explained that she was also a pound level

13 methamphetamine dealer and an ounce level heroin dealer, and would do business with CI1 if it was

14 ever needed.                provided a sample of methamphetamine to CI1, which was later weighed and

15 was 9.75g. The sample was later booked into FSO evidence.

16          42.     Members of the investigative team obtained search warrants authorizing them to install/

17 use a GPS tracker on                vehicle, and GPS precise location data for               cellular

18 phone. Santa Barbara County Superior Court Judge Gustavo Lavayen issued the warrants which

19 members of the investigative team implemented on March 24, 2020.

20          43.     On March 26, 2020,               had not yet accomplished the delivery of the five

21 pounds of methamphetamine. EVERSOLE directed CI1 to contact                       and find out where the

22 drugs were.                stated that the drugs were still in Southern California and she would be picking

23 them up that evening.                 made a reference to the pick-up location being near Highway 1.

24 Highway 1 runs through the small town of Guadalupe, in unincorporated Santa Barbara County, just

25
     12
      I know through this investigation including numerous intercepts of text messages and phone calls, as
26 well as interviews with inmates that the Aryan Brotherhood and Mexican Mafia have an alliance that
   allows for Mexican Mafia members and associates to conduct drug business with Aryan Brotherhood
27 members and associates both inside and outside of prison.
     Affidavit                                          18
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 23 of 140




 1 west of Santa Maria. According to Santa Barbara County Sheriff’s investigators, Guadalupe is a well-

 2 known area for drug traffickers to frequent.

 3          44.     At approximately 1900 hours, the GPS device on                   vehicle indicated she was

 4 in Guadalupe, California. Members of the investigative team located her vehicle in Guadalupe and

 5 contacted the California Highway Patrol (referred to hereinafter as “CHP”) to conduct a vehicle stop of

 6                vehicle as she left Guadalupe. CHP conducted a vehicle stop on S. Blosser Road, for

 7 violation of California Vehicle Code, Section 4000(a)(1). CHP K9 Officer Dustin Snider conducted an

 8 open air sniff of the vehicle utilizing his K9 partner and the air around the vehicle yielded a positive

 9 indicator from the K9 for the presence of drugs. Officer Snider conducted a search of the vehicle and

10 located 47.7g of suspected methamphetamine, 47.3g of suspected black tar heroin and 25.1 grams of

11 suspected marijuana.                 was released at the scene and cited for the violation.

12          45.     On March 27, 2020, surveillance units continued to monitor                   location in

13 Santa Maria, California. At approximately 1200 hours, EVERSOLE contacted CI1 and stated that he

14 needed someone other than                  to pick up the methamphetamine in Southern California.

15 EVERSOLE directed CI1 and CI2 to travel to the Los Angeles area. EVERSOLE told the CI’s he

16 would then give them further instructions to obtain the methamphetamine. Surveillance units followed

17 CI1 and CI2 from Buellton, California to Inglewood, California. Prior to leaving, CI1 contacted

18 EVERSOLE through the talk/text application “Signal”, as I observed, and EVERSOLE again provided

19 a phone number (760-968-6049) to contact for further arrangements.

20          46.     CI1 contacted the number and an unidentified male who only identified himself as “Too

21 Fast” answered the phone. “Too Fast” told CI1 that the methamphetamine was in two separate locations

22 (La Mirada and Lynwood) and made arrangements to consolidate the amounts of methamphetamine.

23 “Too Fast” instructed CI1 to just drive south and contact him again when CI1 was in the Los Angeles

24 area.

25          47.     Surveillance units followed CI1 and CI2 as they drove south to Los Angeles. In

26 Inglewood, CI1 stopped to call ‘Too Fast”, while I listened. “Too Fast” instructed CI1 to meet near

27 1733 S. Anaheim Boulevard, Anaheim, California. CI1 and CI2 were searched by members of the
     Affidavit                                           19
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 24 of 140




 1 investigative team, to insure no narcotics were in the vehicle, and provided with an audio

 2 transmitting/recording device before driving to the meet location. No narcotics or other contraband was

 3 located inside the vehicle or on the persons of CI2 or CI1. Arrangements were made to conduct a

 4 vehicle stop of CI1 after the methamphetamine was delivered.

 5          48.    CI1 and CI2 drove to the address provided and were met by an unidentified Hispanic

 6 male, who placed a bag in the backseat of the vehicle before leaving on foot and getting in an

 7 unidentified vehicle. As CI1 drove away, California Highway Patrol officers conducted a vehicle stop

 8 of CI1 and CI2. Inside the vehicle, officers located five packages of suspected methamphetamine

 9 weighing a total of 5.09lbs (2310.8g). The methamphetamine was seized and later booked into FSO

10 property. SA Gonzales instructed CI1 to take a cellular phone photograph of the vehicle stop (prior to

11 getting pulled over) for later proof to EVERSOLE.

12          49.    On or about April 6, 2020, the investigative team was contacted by Institutional Gang

13 Investigator (IGI) Miguel Cortez, who worked at North Kern State Prison where EVERSOLE was

14 housed on A-yard. IGI Cortez told me that he had recently obtained a cellular phone after the search of

15 an inmate who lived on EVERSOLE’S yard. IGI Cortez stated that a cursory search of the phone was

16 conducted and he believed the phone actually belonged to EVERSOLE.

17          50.    On May 5, 2020, I obtained a federal search warrant for EVERSOLE’S cellular phone

18 that was found in the aforementioned inmate’s cell. I reviewed the data obtained from the phone, and

19 observed evidence of EVERSOLE’S and LOPEZ’ direction of the above-described methamphetamine

20 transaction. I saw a conversation in the WhatsApp13 application between EVERSOLE and “Rscl”, a

21 shortened version of LOPEZ’ nickname, Rascal. The following are excerpts from that conversation

22 which was dated March 27-28, 2020:

23                                                MARCH 27, 2020

24          EVERSOLE: Screenshot of 1vehicle with drugs in it getting pulled over

25
     13
     WhatsApp is a talk/text application that offers two-way encryption to users. Based on training and
26 experience, including this investigation I know that people who utilize cellular phones to commit crimes
   such as drug trafficking often use WhatsApp due to the encryption in an effort to avoid law enforcement
27 detection.
     Affidavit                                         20
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 25 of 140




 1          EVERSOLE: Screenshot of vehicle getting pulled over with drugs in it.1

 2          LOPEZ: Was it stashed good?

 3          EVERSOLE: Don’t know bro…they literally just left picking it up

 4          LOPEZ: They look like highway patrol

 5          LOPEZ: There was guy in trunk

 6          EVERSOLE: Sleeping

 7          EVERSOLE: Her husband

 8          LOPEZ: She still not answering

 9          EVERSOLE: No

10          EVERSOLE: She’s sitting on curb

11          LOPEZ: I’m on with 2 fast now

12          EVERSOLE: Could you have him check it out

13          LOPEZ: Hes going now

14          LOPEZ: Why they get pulled over

15          EVERSOLE: Don’t know bro

16          LOPEZ: Fuck

17          EVERSOLE: They been sitting out there for over an hour

18          EVERSOLE: They are not answering now

19          EVERSOLE: Because of covid 19…let them go

20          EVERSOLE: Wtf?!

21          LOPEZ: 5 pounds? No nothing?

22          EVERSOLE: Said two plains clothes rolled up

23          EVERSOLE: Picked up the dope

24          EVERSOLE: Rolled out

25          LOPEZ: wtf

26          EVERSOLE: Two CHP rolled them

27          LOPEZ: Were they even on free way
     Affidavit                                       21
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 26 of 140




 1          EVERSOLE: No bro The side street by the motel

 2                                                MARCH 28, 2020

 3          LOPEZ: Good evening

 4          EVERSOLE: Good evening bro

 5          LOPEZ: The 5 I have made it to OC…but I’m nervous about moving it so were figuring

 6          something out how were going to get from point A to B

 7          LOPEZ: Once in 805 I got u

 8          LOPEZ: I know youd do same for me

 9          EVERSOLE: Of course bro..still tripping on it

10          LOPEZ: All cuz my girl got cracked the day before

11          LOPEZ: They gave her a citation too

12          LOPEZ: Possession and distribution

13          LOPEZ: Never been in trouble before

14          EVERSOLE: Same style cops?

15          LOPEZ: Had dogs and 3 cars

16          LOPEZ: Yes chp

17          LOPEZ: They didn’t belong there either

18          EVERSOLE: Undercovers too?

19          LOPEZ: No no undercovers

20          LOPEZ: I was talking to her now she’s freaking out that she lost so much but I’m trying to

21          reassure her she’s ok

22          EVERSOLE: Yeah, not her fault

23          LOPEZ: Homie in LA and paisas paranoid now don’t wanna do any drops pickups cuz this

24          never happened before and chp throwing them off

25          EVERSOLE: I would be super careful

26          LOPEZ: They shouldn’t have been in the city

27          LOPEZ: They looked into it and said they’re not OC chp uniforms
     Affidavit                                         22
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 27 of 140




 1          LOPEZ: I’m nervous now…our drivers were diff circles no one knew I would work w you or

 2          your people…but both our girls get hit

 3          EVERSOLE: I don’t even know bro

 4          LOPEZ: Homie don’t want me to send anyone down there

 5          EVERSOLE: Just be careful bro

 6          LOPEZ: we gotta recover our losses and b careful at same time

 7          51.    Based on my knowledge of the investigation from March 27-28, 2020, I know that the

 8 conversation between LOPEZ and EVERSOLE is pertaining to the vehicle stop of CI1 and CI2 due to

 9 the specific nature of the information provided and the photographs sent to EVERSOLE as directed by

10 CI1. I also believe, based on the connection between LOPEZ and                   as referenced above, and

11 the timing of               traffic stop, where narcotics were recovered, and the above text conversation,

12 LOPEZ is referring to                when he said, “my girl got cracked the day before”. Based on the

13 facts presented above there is cause to believe that EVERSOLE, LOPEZ and                     participated

14 in a conspiracy to distribute 50 grams and more of methamphetamine and 500 grams and more of a

15 mixture containing a detectable amount of methamphetamine in violation of Title 21, United States

16 Code, Sections 846 and 841(a)(1)(A), Conspiracy to Distribute Methamphetamine.

17

18

19

20

21

22

23

24

25

26

27
     Affidavit                                         23
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 28 of 140



            B.      APRIL 29, 2020 CONTROLLED PURCHASE OF TWO AR-15 PISTOLS
 1                  INVOLVING EVERSOLE BROOMALL AND
 2
            52.     On or about April 13, 2020, CI1 received text messages from EVERSOLE including
 3
     pictures of several firearms that EVERSOLE said he was selling. CI1 provided the photographs to the
 4
     investigative team, however stated that EVERSOLE had stopped utilizing him/her since the
 5
     methamphetamine had been lost in the Anaheim vehicle stop. CI1 stated that he/she was not sure that
 6
     EVERSOLE completely trusted either CI1 or CI2, and had started utilizing a female identified as
 7
     Regina “G” BROOMALL as a secretary. CI1 stated that BROOMALL appeared to be responsible for
 8
     all of the things EVERSOLE needed done outside of the prison including online banking, drug
 9
     transportation and brokering firearms deals.14
10

11          53.     Members of the investigative team directed CI1 to try and purchase firearms from

12 EVERSOLE. CI1 followed instructions, and contacted EVERSOLE through the Signal App.

13 EVERSOLE told CI1 that he had sold all of the firearms except two AR-style firearms. The following

14 are excerpts of the text messages received by CI1 from EVERSOLE pertaining to the firearms sale:

15                                                    April 28, 2020

16          CI1: My boy wants to know if you’ll sell both??

17          EVERSOLE: I already had one sold but let me see

18          CI1: He has money. Tomorrow he said so when I get off work I can go

19          EVERSOLE: It’s not about the money babe. I could sell 10 of them right now

20          CI1: I know babe I just thought you might like the $$ too lol. He has $3600 and told me to see if

21          I could work a deal with you. If not I understand

22          EVERSOLE: Hmmmmm…if I’m offered that much… I could be enticed15

23
            14
               CI1 informed the investigative team that EVERSOLE regularly engaged in firearms
24 trafficking and drug trafficking as a means to illicitly make money, but since the seizure of the
   methamphetamine in Anaheim possessed by CI1, EVERSOLE had been relying on BROOMALL to
25 facilitate these transactions.
            15
26             Based on my experience in conducting numerous controlled purchases of firearms, AR-style
   rifles and pistols often sell on the street in California for prices from $1,500-$2,200 depending on the
27 accessories on the firearm.
     Affidavit                                          24
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 29 of 140




 1          CI1: I thought you might like that number I might even get him to go a lil more

 2          EVERSOLE: Broker the best deal you can babe. Actually 36 is good

 3          CI1: I owe you $300. So $3800 and take $200 off my debt.

 4          EVERSOLE: Okay…but take 300 off

 5          EVERSOLE: When will the funds be available

 6          EVERSOLE: So G has those toys16

 7          CI1: Are you selling both to him or just the one? And do you want me to give g the cash??

 8          EVERSOLE: 8058061070

 9          EVERSOLE: G. Just coordinate with her

10                                                   April 29, 2020

11          EVERSOLE: Are we on for later?

12          CI1: Yes I called g a lil while ago to confirm. 630ish

13          EVERSOLE: Can I have someone else meet you? I need G to go do something for me.

14          CI1: So you have g working for you again…? It’s fine you don’t have to tell me

15          EVERSOLE: Limited. I’m out of people Babe

16

17          54.    Based on my knowledge of the investigation and common firearms trafficking principles,

18 I know this conversation to be indicative of EVERSOLE agreeing to sell two firearms to CI1 for $3600

19 through BROOMALL, who EVERSOLE refers to as “G”. CI1 provided several text messages with

20 BROOMALL to the investigative team pertaining to the sale of the AR-style firearms. The following

21 are excerpts from their conversation:

22                                                   April 28, 2020

23          BROOMALL: Tomorrow correct

24          CI1: yes ma’am

25
            16
26         I know based on training and experience that people who traffic firearms illegally often utilize
   code words to try and avoid law enforcement detection in their communications. “Toys” is a common
27 code word used by gang members for firearms.
     Affidavit                                          25
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 30 of 140




 1          BROOMALL: 630 Tomorrow I’ll send you location by this evening

 2          CI1: Ok cool. I’m meeting you right?

 3          BROOMALL: I don’t send any one else for deals it’s me or my partner who isn’t affiliated in

 4          anything and safer but don’t put him in any situation where he’s seen or compromised so yeah

 5          it’ll be me

 6          CI1: Okay

 7                                                   April 29, 2020

 8          BROOMALL: 1662 Oxford Santa Maria Ca. 93458

 9          BROOMALL: You good. Got any questions or anything

10          CI1: Am I still going to the same address?

11          BROOMALL: Yes that never changed

12

13          55.     On April 29, 2020, members of the investigative team met with CI1 and CI2 and

14 provided them with an audio transmitting/recording device. Both informants and their vehicles were

15 searched and they were given $3800 in buy funds. Surveillance maintained constant observation of both

16 informants to and from the deal location. At approximately 1830 hours, CI1 contacted BROOMALL

17 who requested that CI1 “call video when u get there”.

18          56.     Surveillance units followed CI1 and CI2 to the address provided by BROOMALL, of

19 1662 Oxford Avenue, Santa Maria. Surveillance units observed a male later identified as

20                walk out into the front yard of the house, and place a cardboard box near the front door of

21 the residence. During a later debrief of CI1, he/she stated that as               approached the vehicle

22                then called BROOMALL on a video chat application, as instructed in the above text. CI1

23 recognized BROOMALL on the phone (from prior knowledge) and handed the money to

24 who counted the money in front of BROOMALL on the video chat application. Once the money was

25 determined to be the appropriate amount,                   walked back to the front porch and returned with

26 a large cardboard box which he placed in the backseat of CI1’s vehicle.

27
     Affidavit                                           26
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 31 of 140




 1           57.     Surveillance units followed CI1 and CI2 back to the meeting location and obtained the

 2 box from the back of their vehicle. The box was a “Palmetto State Armory” box. Inside the box, I

 3 located two unknown make/model, AR-style pistols with no serial numbers, one loaded extended

 4 magazine17 that contained three (3) live rounds of Winchester .223 caliber ammunition and a second

 5 empty extended magazine. The items were later booked into ATF Property. I spoke with ATF

 6 Interstate Nexus Expert SA Eric Penman who confirmed that the Winchester, .223 caliber ammunition

 7 was not manufactured in the state of California and traveled in interstate commerce. Further, I

 8 confirmed through ATF databases that                           BROOMALL nor EVERSOLE possess a Federal

 9 Firearms License allowing them to sell firearms.

10           58.     After the deal was completed, CI1 sent a text message to BROOMALL requesting

11 BROOMALL notify him/her once all of the money had been received. BROOMALL replied “I’ll get

12 it all it’s as safe in his hands as it is in the bank”.

13           59.     Based on the facts presented above, there is probable cause to believe that Regina

14 BROOMALL, Robert EVERSOLE and                                       conspired to sell two AR-15 pistols with

15 ammunition in violation of Title 18, United States Code, Sections 371 and 922(a)(1)(A), Conspiracy to

16 Deal and Dealing Firearms without a License.

17           C.      ATF UC PURCHASE OF MULTIPLE FIREARMS FROM GEOFFREY GUESS
                     AND REGINA BROOMALL, JUNE 12, 2020
18

19           60.     On or about June 7, 2020, CI1 contacted members of the Investigative Team, and

20 informed them that EVERSOLE was again offering firearms for sale. CI1 stated that EVERSOLE has

21 several firearms for sale and was offering all of them. The Investigative Team directed CI1 to get

22 details of what was being offered for sale and to begin negotiating for the purchase of the firearms.

23
             61.     As part of that conversation, CI1 received a text message picture from EVERSOLE of
24
     the firearms, which appeared to be three pistols and an AR-style rifle. In one of the photographs, a
25

26
             17
           In this case, the “extended magazine” referenced was capable of holding 30 rounds of
27 ammunition.
      Affidavit                                              27
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 32 of 140




 1 white male adult with distinctive tattoos on his forearms can be seen holding two of the pistols with

 2 extended magazines inserted. One of the tattoos appeared to be a clown face tattooed on the left forearm

 3 of the male. The male’s face is not visible in the photograph.

 4          62.       On or about June 11, 2020, CI1 notified the investigative team that the firearms were

 5 being offered for a total of $4000, and that BROOMALL would again be facilitating the deal on behalf

 6 of EVERSOLE. EVERSOLE told CI1 that the firearms were still located in Fresno and would be

 7 delivered to Paso Robles, California (to meet the CI) after the runners went back to their hotel. Later in

 8 the evening, EVERSOLE contacted CI1 and stated the firearms would be delivered the next day, on

 9 June 12, 2020.

10          63.       On or about June 12, 2020, EVERSOLE initiated a conversation on the Signal

11 application with CI1 and stated that CI1 could meet with “G” (BROOMALL), who would be “middle

12 manning” the deal. EVERSOLE stated he would have BROOMALL contact CI1 later in the day to

13 arrange for the exchange of the money for guns.

14          64.       BROOMALL later requested to meet CI1 at the Target parking lot located at 223

15 Betteravia Road, Santa Maria, California. BROOMALL stated she was in a “small grey” vehicle and

16 wished for CI1 to meet the sellers on the side of Target, near a Burger King, a bank and a Little Caesar’s

17 Pizza. The investigative team made arrangements for an ATF undercover agent (referred to hereinafter

18 as “UC”) to conduct the controlled purchase with CI1.

19          65.       The UC accompanied CI1 to the meet location. The UC was equipped with an

20 audio/video recording device and an audio transmitter. Members of the Investigative Team conducted a

21 search of CI1 and did not locate any items of contraband prior to the controlled purchase.

22          66.       At approximately 1700 hours, the UC and CI1 arrived to the Target and parked on the

23 west side of the store. CI1 contacted BROOMALL and advised her of their arrival. BROOMALL

24 told them she was inside the store and would be out shortly. Moments later, the UC observed

25 BROOMALL exit the store and walk towards a grey Toyota Corolla (ID-IA048EL). Moments later,

26 Geoffrey GUESS18 walked out to the vehicle.

27          18
                 GUESS was initially unidentified by the investigative team. Members of the investigative
     Affidavit                                            28
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 33 of 140




 1          67.       CI1 and the UC observed GUESS remove bags from the trunk of their vehicle and place

 2 them inside a nearby shopping cart. The UC retrieved the cart and pushed it towards his vehicle and

 3 examined the items inside the bag. The UC was able to identify an AR-15 type rifle inside a soft rifle

 4 bag, two boxes that each contained a pistol, and a plastic handgun case that contained a third pistol. The

 5 UC also located a grey plastic bag inside that contained 9mm ammunition, 9mm magazines and AR-type

 6 magazines. After observing the items inside the cart, The UC handed GUESS $4000 in pre-recorded

 7 buy funds and said the items looked good. The UC asked GUESS to count the money and ensure it was

 8 good. GUESS counted the money and gave a thumbs-up from inside the vehicle, before the suspects

 9 drove away.

10          68.       At the conclusion of the deal, The UC transported the purchased items to the ATF Santa

11 Maria Satellite Office. The following items were booked into ATF property:

12
                     Item 1 – Radical Firearms LLC (AR-15 type rifle) model RF-15, serial number (s/n)
13
                      RD08023
14
                     Item 2 – Canik55 model TP-9 Elite SC 9mm pistol s/n 20CB04401 (Importer – Century
15
                      Arms).
16                   Item 3 – 2 Canik magazines purchased with Canik55 pistol.
17                   Item 4 – Canik55 TP9 pistol case and holster.
18                   Item 5 – 68 rounds of Aguila 9mm ammunition.
19                   Item 6 – One 30 round 223-caliber magazine and two 30 round 9mm magazines.

20                   Item 7 – Taurus PT111G2A 9mm pistol s/n ABD501012.
                     Item 8 – Two 10 round magazines for Taurus PT111G2A pistol.
21
                     Item 9 – Pistol box for Taurus PT111G2A pistol.
22
                     Item 10 – Taurus PT111G2A 9mm pistol s/n ABD526425.
23

24
   team reviewed surveillance video made available by Target and from the video recorder provided by SA
25 Moore. From the video, Detective Phelps positively identified GUESS from prior contacts as being the
   man who walked out to the vehicle and conducted the transaction. In addition, prior booking
26 photographs showed that GUESS had matching tattoos on his forearms to the ones originally seen by
   CI-28693 in the text message photographs holding two pistols. GUESS is a previously convicted felon
27 in the state of California.
     Affidavit                                           29
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 34 of 140



                     Item 11 – Two 10 round magazines for second Taurus PT111G2A pistol
 1
                     Item 12 – Pistol Box for second Taurus PT111G2A pistol.
 2
                     Item 13 – Save Mart and Foot Locker bags used to carry/conceal firearms/ammunition
 3
                      obtained from GUESS.
 4
            69.       Immediately following the deal, CI1 began receiving text messages on Signal from
 5
     EVERSOLE pertaining to the deal. The following are excerpts from their conversation:
 6
            CI1: Just got them
 7
            EVERSOLE: Grrrrr….
 8
            CI1: What
 9
            CI1: I only had to wait for her like 5 min. my guy was lagging
10
            EVERSOLE: No more
11
            EVERSOLE: That is over
12
            CI1: Why
13
            CI1: What happened
14
            EVERSOLE: Everything about that was hinky as fuck
15
            CI1: What do you mean?
16
            EVERSOLE: Tell your guy that was the last one
17
            EVERSOLE: I don’t know him
18
            CI1: Okay….
19
            EVERSOLE: He should not have been there
20
            EVERSOLE: He had nothing to do with the deal
21
            EVERSOLE: He did a hand to hand transaction
22
            CI1: I’m sorry, you didn’t say not to bring him? He wanted to go just because it kept getting
23
            pushed and he was hesitant to give me the $$ again
24
            CI1: Sorry babe
25
            EVERSOLE: Is what it is…he won’t get anything else
26
            EVERSOLE: Look at it from this perspective
27
     Affidavit                                           30
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 35 of 140




 1          EVERSOLE: If you were introduced to this guy and he’s a cop, he just met my people

 2          CI1: And look at it from my perspective I didn’t bring [CI2] which I thought you would be

 3          happy about. You’re okay sending me to a deal by myself to meet people I don’t know but Gina

 4          can show up with people I thought I was just meeting Gina

 5          EVERSOLE: I KNOW all of my people

 6                  Based on my knowledge of the operation and investigation, in conjunction with the

 7 timing of the above messages, it is my belief that these messages are referencing the fact that CI1,

 8 brought The UC to the firearms deal and EVERSOLE was upset that an unknown individual was just

 9 introduced to his “people”.

10          70.     I know based on training and experience, including in this investigation that members and

11 associates of the Aryan Brotherhood take extraordinary measures to protect themselves from law

12 enforcement detection. Part of that philosophy includes abstaining from narcotics and firearms deals

13 with people they do not personally know, or cannot be “vouched”19 for by one of the participants of the

14 deal. In this particular instance, it is known by the investigative team, through this investigation, that

15 EVERSOLE knows GUESS because GUESS is in a romantic relationship with EVERSOLE’S

16 daughter.

17          71.     I reviewed Fresno County Superior Court records which showed GUESS had the

18 following felony convictions:

19

20

21

22

23

24

25
     19
     “Vouched” is street vernacular for a trusted member of the gang ensuring that an unknown individual
26 involved in an illicit transaction is trustworthy. I know based on training and experience that if a
   participant of the transaction is vouched for, the person who vouched for them is responsible if
27 something goes wrong with the deal or the vouched for individual is law enforcement.
     Affidavit                                           31
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 36 of 140




 1                         a.      A March 2015 felony conviction for violating California Penal Code,

 2                         Section 245(c), assault with a deadly weapon on a peace officer, for which he was

 3                         sentenced four years in prison.

 4
                           b.      A March 2015 felony conviction for violating California Penal Code,
 5
                           Section 496d(a), possession of a stolen vehicle, for which he was sentenced two
 6
                           years in prison.
 7

 8                         c.      A March 2015 felony conviction for violating California Penal Code,

 9                         Section 487(a), grand theft, for which he was sentenced two years in prison.

10
            72.     Based on the facts presented above, there is cause to believe that EVERSOLE conspired
11
     with GUESS and BROOMALL, to traffic firearms to CI1 and The UC in violation of Title 18, United
12
     States Code, Sections 371 and 922(a)(1)(A). In addition, there is probable cause to believe GUESS, a
13
     previously convicted felon, violated Title 18, United States Code, Section 922(g)(1), Possession of a
14
     Firearm by a Convicted Felon. As a part of this investigation, ATF Interstate Nexus Expert SA Eric
15
     Penman reviewed the firearms sold by GUESS and determined that the Canik 55 pistols, the Taurus
16
     PT111G2A and the Radical RF-15 all traveled in interstate commerce and were not manufactured in the
17
     state of California.
18           D.      CONTROLLED PURCHASE OF HEROIN, June 30-July 1, 2020
19
            73.     On or about June 25, 2020, CI1 notified me that EVERSOLE was offering to sell heroin
20
     to CI1 at a price of $700 per ounce, and that he had 20 ounces for sale. I directed CI1 to arrange to
21
     purchase four ounces of heroin from EVERSOLE for $2800. CI1 requested the heroin be delivered to
22
     Bakersfield, California.
23

24          74.     On June 30, 2020, members of the investigative team met with CI1 at a confidential

25 location in Bakersfield, California. CI1 stated that EVERSOLE had agreed to the deal and an unknown

26 individual would be delivering the heroin at some point that evening. CI1 and members of the

27 Investigative Team went to the parking lot on the northwest corner of Coffee Road and Rosedale
     Affidavit                                           32
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 37 of 140




 1 Highway in Bakersfield, California to await further instructions from EVERSOLE. CI1 told

 2 EVERSOLE that he/she would be waiting in the parking lot to complete the transaction.

 3           75.   Based on training, experience and my knowledge of this investigation, I know that

 4 EVERSOLE’S regular business practices included waiting until the last minute to notify CI1 of who

 5 was bringing any illegal items, and sometimes where it was going to be delivered to likely in order to

 6 confuse and disrupt any potential law enforcement operations or investigations.

 7           76.   At approximately 2000 hours, CI1 received a Signal text message from EVERSOLE,

 8 stating the delivery driver was approximately 45 minutes away and would be coming from Atascadero,

 9 California. EVERSOLE additionally asked if the “FoodsCo” in the parking lot we were located in was

10 open. This observation by EVERSOLE was notable, given the investigative team was not aware there

11 was even a FoodsCo in the shopping center, and was indicative of EVERSOLE’S monitoring of the

12 transaction, even from inside North Kern State Prison. EVERSOLE stated that he wanted the deal done

13 inside the FoodsCo. CI1 was searched by members of the investigative team and provided with an audio

14 recording/transmitting device and $2800 in pre-recorded buy funds.

15           77.   At approximately 2030 hours, CI1 went inside the FoodsCo after telling EVERSOLE

16 that they would be waiting in the frozen foods aisle to complete the deal. Members of the Investigative

17 Team maintained visual surveillance on CI1, who entered the FoodsCo to await EVERSOLE’S

18 delivery.

19           78.   At approximately 2230 hours, CI1 advised the investigative team that EVERSOLE had

20 sent a text through Signal stating the delivery driver was arriving to FoodsCo and would be waiting in

21 the parking lot. At this same time, members of the surveillance team observed a white Toyota truck

22 (CA-61538F1) arrive to the parking lot. A records check of the license plate revealed that the truck was

23 registered to Emma Lou Brown, at 8200 Casitas Road, Atascadero, California. CI1 stated the driver of

24 the truck requested he/she walk outside and place the buy money in a shopping cart in exchange for the

25 heroin.

26           79.   CI1 walked outside as surveillance members observed an unidentified male get out of the

27 truck and place a “wine bag” inside a nearby shopping cart. Surveillance identified the male as wearing
     Affidavit                                         33
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 38 of 140




 1 a plaid shirt and backwards hat. The male collected the buy funds from CI1, and CI1 retrieved the

 2 “wine bag” from the shopping cart.

 3          80.       At the conclusion of the transaction, surveillance team members followed the truck to the

 4 7-11 convenience store located at 7600 Brimhall Road, Bakersfield. Surveillance video was obtained

 5 from the convenience store that showed the male in the plaid shirt that had conducted the transaction

 6 with CI1.

 7          81.       Members of the investigative team conducted further database checks and located

 8                residing at 8200 Casitas Road. CI1 positively identified          as being the person who

 9 dropped off the package of heroin. In addition, the surveillance video obtained from 7-11 confirmed

10 that              was responsible for the heroin delivery.

11          82.       While surveillance team members continued to follow              Detective Phelps and I

12 met with CI1 who provided the purchased heroin. The heroin was vacuum-sealed in four sections,

13 weighing one ounce each. While the evidence was collected, CI1 received a phone call from

14 EVERSOLE. Detective Phelps and I requested the call be put on speaker phone and monitored the call.

15 EVERSOLE confirmed that there were no problems with the transaction and apologized for the

16 confusion regarding the delivery, stating that he had very few people he could trust. EVERSOLE stated

17 that              and a second unidentified individual in the truck (not observed by the surveillance team)

18 worked for “Gina” (BROOMALL). EVERSOLE asked CI1 if he/she was going to make any money

19 on the deal and after discussing profit, ended the conversation.

20          83.       Based on the facts presented above, there is probable cause to believe that EVERSOLE

21 and                through BROOMALL, conspired to distribute four ounces of heroin, in violation of Title

22 21, United States Code, Sections 846 and 841(a)(1)(B), Conspiracy to Distribute and Distribution of

23 Heroin (100 grams and more).

24

25

26

27
     Affidavit                                            34
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 39 of 140



            E.      CONSPIRACY TO DISTRIBUTE METHAMPHETAMINE BY KENNETH BASH
 1                  AND CO-CONSPIRATORS
 2
            84.     Between September 1, 2020 and November 16, 2020, Kenneth BASH conspired with
 3
     Stephanie MADSEN, Todd MORGAN,                                        Marlon PALMER, Joseph
 4
     MCWILLIAMS, Samantha BOOTH, and Jacob RENSHAW, to possess with intent to distribute
 5
     methamphetamine, as laid out further below.
 6

 7          85.     I believe that Kenneth BASH, Stephanie MADSEN, and

 8 assisted in the preparation and/or transportation of seven pounds of methamphetamine from Stephanie

 9 MADSEN’s (MADSEN) residence in Torrance, CA to S.R.’s residence in Fresno, CA.

10
            86.     From that seven-pound shipment, I believe that Todd MORGAN, Marlon PALMER,
11
     aka “P-Nut,” Kenneth BASH, and Joseph MCWILLIAMS, assisted in the preparation and/or
12
     transportation of methamphetamine for distribution from S.R.’s residence in Fresno, CA to Salinas
13
     Valley State Prison in Soledad, CA.
14
            87.     Also from that initial seven-pound shipment, I believe that                            nd
15
     Samantha BOOTH assisted in the preparation of approximately 58 grams of methamphetamine, and
16
     attempted to send it through the United States Postal Service to Dutch Harbor, Alaska.
17
            88.     Also from that initial seven-pound shipment, as well as several more pounds obtained
18
     from MADSEN’s Torrance, CA residence, I believe that Jacob RENSHAW, aka “Shredder,”
19
     MADSEN, and Kenneth BASH assisted in the preparation of approximately 6.6 pounds of
20
     methamphetamine for transport from MADSEN’s residence in Torrance, CA with the intended
21
     destination of the state of Montana.
22
            89.     Unless otherwise indicated below, all calls/ text messages in which it is indicated that a
23
     phone user as noted in the table below called, received a call from, sent a text message to, or received a
24
     text message from another individual, that user was utilizing the noted phone number which was subject
25
     to a court-ordered wire and/or electronic intercept as noted in the table.
26

27
     Affidavit                                            35
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 40 of 140




 1    Target Telephone    User           Court Order        Phone Identification
      TT#21                              9/23/20, Fresno    Numerous calls and texts
 2                                       County Superior    intercepted on TT#21 indicate that
                                         Court Judge        this phone belongs to
 3                                       Alvin M. Harrell                      First, numerous
                                                                        f TT#21 call the user
 4                                                                     n both calls and texts.
                                                            Additionally, the surveillance team
 5                                                          has observed                    in
                                                            multiple locations consistent with
 6                                                          where the user of TT#21 would be
                                                            based on intercepted calls and texts
 7                                                          (one example of this is the probable
                                                            cause set out below in this
 8                                                          affidavit).
      TT#9;               Kenneth BASH   9/18/20, Fresno    Numerous intercepted
 9    (831) 744-9535                     County Superior    communications which confirm
                                         Court Judge        that this is the case. On September
10                                       Alvin M. Harrell   17, 2020 at approximately 07:16
                                                            hours, a phone known by the
11                                                          investigative team to be used by
                                                            K.B. – BASH’s wife – sent a text
12                                                          message to TT#9 which showed a
                                                            screen shot from a third party who
13                                                          wanted K.B. to show it to “Kenny.”
                                                            Later that day, at approximately
14                                                          20:55 hours, Stephanie MADSEN
                                                            (MADSEN), using TT#7, called
15                                                          TT#9, used by BASH. MADSEN
                                                            is known by the investigative team
16                                                          to be BASH’s paramour, and called
                                                            the male who answered “Kenny.”
17                                                          Additionally, many of the
                                                            individuals who have been
18                                                          intercepted on TT#9’s wiretap are
                                                            known associates of BASH’s.
19    TT#9537;            Samantha       N/A                In texts from the user of TT#9537,
      (559) 790-9537      BOOTH                             the user sends a “selfie” picture of
20                                                          herself and the picture is of
                                                            BOOTH. In numerous calls and
21                                                          texts the user of TT#9537 is
                                                            referred to as “Sam” and
22                                                          “Samantha”. In a call with TT#11,
                                                            the user of TT#9537 is identified as
23                                                          “Samantha BOOTH”. Based on all
                                                            these facts I am confident the user
24                                                          of TT#9537 is BOOTH.
      TT#45;              Amanda         10/14/20, Fresno   Numerous intercepted
25    (559) 417-3835      GOURLEY        County Superior    communications referred to the
                                         Court Judge        user of TT#45 as “Amanda”. In
26                                       Alvin M. Harrell   addition, numerous calls and texts
                                                            to TT#45 identified the user as
27
     Affidavit                              36
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 41 of 140



                                                            “Biggy”. Based on my knowledge
 1                                                          of the investigation I know that the
                                                            moniker for GOURLEY is
 2                                                          “Biggy”. On October 13, 2020
                                                            members of the investigative team
 3                                                          witnessed GOURLEY using
                                                            TT#45. Based on these facts, I am
 4                                                          confident that the user of TT#45 is
                                                            Amanda GOURLEY.
 5    TT#5211                            N/A                In calls and texts from TT#15,
      (559) 446-5211                                        TT#23 and TT#27, the user of
 6                                                          TT#5211 was identified as
                                                                       Based on my knowledge
 7                                                          of the investigation including the
                                                            arrest of             n relation to
 8                                                          the intercepted calls, I am confident
                                                            the user of TT#5211 is
 9    TT#37                              10/6/20, Fresno    In numerous calls and texts, the
      (530) 602-9845                     County Superior    user of TT#37 is identified by
10                                       Court Judge        BASH as                BASH also
                                         Alvin M. Harrell   references             living in
11                                                                            Based on Tehama
                                                            County Superior Court records I
12                                                          know that                 resides in
                                                                                     Based on
13                                                          my knowledge of the investigation,
                                                            including the arrest of
14                                                          in relation to the intercepts, I am
                                                            confident that the user of TT#37 is
15
      TT#11;              Joseph         9/18/20, Fresno    MCWILLIAMS previously used
16    (559) 573-6003      McWILLIAMS     County Superior    this number to contact the police
                                         Court Judge        during a domestic dispute in
17                                       Alvin M. Harrell   Clovis, CA. Additionally, the user
                                                            of TT#11 was identified as “Joey”
18                                                          in a text message sent to TT#11 on
                                                            September 18, 2020, and has been
19                                                          referred to as “Janky” numerous
                                                            times on multiple other intercepted
20                                                          lines. Based on my knowledge of
                                                            the investigation, I know that
21                                                          “Janky” is MCWILLIAMS’ street
                                                            moniker.
22    TT#19;              Todd MORGAN 9/21/20, Fresno       The context of the intercepted calls
      (831) 292-7526                  County Superior       and text messages to and from
23                                    Court Judge           TT#19 make it very clear that the
                                      Alvin M. Harrell      user of the phone is in prison, that
24                                                          the user is an Aryan Brotherhood
                                                            criminal prison gang member, and
25                                                          that the user’s name is “Todd.”
                                                            Based on all of those facts, I am
26                                                          confident that the user of the phone
                                                            is MORGAN.
27
     Affidavit                              37
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 42 of 140



       TT7100;                    Marlon              N/A                 The user of TT# 7100 sent a
 1     (831) 261-7100             PALMER                                  message with “Marlon.Cunard” in
                                                                          the body. Additionally, the user of
 2                                                                        TT# 7100 has been referred to as
                                                                          some variant of “P-Nut” numerous
 3                                                                        times in calls and texts intercepted
                                                                          on various lines. Based on my
 4                                                                        knowledge of the investigation, I
                                                                          know that “P-Nut” is the street
 5                                                                        moniker of PALMER.
       TT9581;                    David               N/A                 The user of TT# 9581 was
 6     (209) 570-9581             ZACHOCKI                                referenced by Kenneth BASH as
                                                                          “Lil David Z” and Kenneth
 7                                                                        BASH’S “old celly”. A records
                                                                          check of CDCR records revealed
 8                                                                        that BASH’S old cellmate was
                                                                          ZACHOCKI. In a call between
 9                                                                        MORGAN and BASH, the user of
                                                                          TT# 9581 is identified as “David
10                                                                        ZACHOCKI” by BASH. Based on
                                                                          all of these facts, I am confident the
11                                                                        user of the phone is ZACHOCKI.
12

13
            90.     All times set out below are approximate unless otherwise indicated.
14          F.      BASH, MORGAN, and PALMER agree to smuggle narcotics into Salinas Valley
                    State Prison
15

16          91.     On September 19, 2020, at 00:00 hours, PALMER sent BASH several text messages
17 which, when strung together, read, “It's good bro. I plan on lining up a play over there as soon as I get

18 this pack but now I'm in need of a half p white and 4 zips blk how much that run price that for me when

19 u can.” Several minutes later, at 00:38 hours, BASH sent a text message to MORGAN which read,

20 “PNUT just got at me about a few things.” Toll records evidenced that BASH and MORGAN

21 subsequently spoke that night in calls which were not intercepted by the investigative team.

22
            92.     Based on my training and experience, I know that it is common in gang communities to
23
     use the word “play” to refer to an illegal activity. I also know that it is common in drug dealing and drug
24
     trafficking communities to use the letter “P” to refer to a pound of illicit narcotics, the word “white” to
25
     refer to cocaine or methamphetamine, and the word “black” to refer to heroin. I also know that the same
26
     communities use the word “zip” to refer to ounces of an illicit narcotic. Finally, based on my knowledge
27
     Affidavit                                            38
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 43 of 140




 1 of the investigation, I know that “P-Nut” is a street moniker for PALMER. Here, based in part on

 2 subsequent events, I believe that PALMER informed BASH that PALMER wanted to obtain one-half

 3 pound of methamphetamine and four ounces of heroin, and that PALMER was planning an operation to

 4 smuggle those narcotics into Salinas Valley State Prison. I also believe that BASH then reported that

 5 contact to MORGAN and eventually spoke with MORGAN about PALMER’s idea.

 6          93.    Later that morning, MORGAN responded to BASH with several text messages which,

 7 when strung together, read, “N.e way we're good on run we talked bout last night. Trying to line up a

 8 runner now just in case needed. I'll get p let him know we're good on that no wo rries just let me know

 9 exactly where.” Accordingly, later that evening MORGAN sent another text message to BASH which

10 indicated that MORGAN “got at nut.”

11          94.    Based on my training and experience, I know that drug dealers and drug traffickers

12 commonly use individuals to transport and/or deliver their narcotics, and that those individuals are

13 referred to as “runners.” Here, based on the context of the above information and subsequent events, I

14 believe that MORGAN is giving BASH the authority to conduct the smuggling operation with

15 PALMER, and that MORGAN was also going to line up someone to deliver the drugs to the prison just

16 in case it was needed.

17          95.    On September 19, 2020, at 21:44 hours, PALMER sent another text message to BASH

18 which read, “Wsp bro any word on price.” BASH responded with a text message 11 minutes later which

19 read, “I’m waiting for a 2nd Quote RN.” Based on my training and experience, I know that “RN” is an

20 acronym commonly used to stand for the phrase “right now.” Based on the context of PALMER’s

21 previous texts and subsequent events, I believe PALMER is checking with BASH to see if BASH had

22 received quoted prices for heroin and methamphetamine which could be smuggled into the prison, and

23 BASH is saying that he is obtaining a second quote at that moment. Based on subsequent calls, I believe

24 BASH had spoken with D.S. in an attempt to acquire narcotics.

25          96.    On September 19, 2020, beginning at 22:00, BASH and MORGAN exchanged a series

26 of text messages, the pertinent portions of which are set out below:

27                 MORGAN: No way this gets pulled off by Monday
     Affidavit                                          39
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 44 of 140




 1                 BASH: If Me and Pup did it I'm sure we can..

 2                 MORGAN: No it can be done. But getting to many moving parts to work sux. Only

 3                 trying to get a carrier.

 4                 MORGAN: I looked at maps. Etc know the whole get down just where to drop it.

 5          97.    Based on my knowledge of the investigation, I know that “Pup” is a street moniker for

 6 D.S., and I believe that “it” is referring to the illicit narcotics which D.S. and MCWILLIAMS would

 7 later attempt, as described more fully below, to bring to the northwest fence of Salinas Valley State

 8 Prison. Based on my training and experience, I know that it is common to refer to a smuggling operation

 9 into a prison as a “drop.” Here, I believe that MORGAN is expressing doubt that the operation will be

10 conducted by the following Monday (which would have been September 21, 2020). BASH responded

11 by stating that he and D.S. could accomplish it, and that BASH has looked at maps and knows just

12 where to smuggle the narcotics into the prison.

13          98.    On September 19, 2020 at approximately 22:14 hours, the investigative team lawfully

14 intercepted a call between BASH on TT9 and MORGAN on TT19. During the call, BASH told

15 MORGAN that “Peanut” (PALMER) was asking about the prices of “black” and wanted “it all done”

16 by Monday. Additionally, BASH specified that PALMER was asking for a “half pound of white” and

17 four ounces of “black”.

18          99.    I know based on training and experience that people who buy and sell drugs often use

19 innocuous terms as a method to disguise their conversations pertaining to drugs and drug trafficking. I

20 know based on training and experience the term “white” is street vernacular for methamphetamine and

21 the term “black” is street vernacular for heroin. Based on my knowledge of this investigation, I believe

22 when PALMER said he wanted “it all done”, he was specifically referring to having the drugs

23 smuggled into Salinas Valley State Prison.

24

25

26

27
     Affidavit                                          40
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 45 of 140



             G.      MADSEN obtains methamphetamine at BASH’s direction, and                     and
 1                   V.P. obtain and transport methamphetamine to S.R.’s house at BASH’s direction
 2
                                                      September 18, 2020
 3
             100.    Prior to speaking with PALMER on September 19, 2020, BASH had already begun to
 4
     arrange to transport methamphetamine to the Fresno, CA area. The day before he spoke with PALMER,
 5
     on September 18, 2020, at 12:02 hours, BASH called MADSEN. The following is a transcript of the
 6
     pertinent portions of the call:
 7

 8                   MADSEN: Also, is, uh, what’s-his-name going to meet me this weekend?

 9                   BASH: Who?

10                   MADSEN: Um,

11                   BASH:             Yeah, if not       we could have someone else. Um, but he said, yeah,

12                   he would.

13                   MADSEN: Okay, that way I could just start packing it up, you know?

14                   BASH: I know. I-I’ll try to get them on the road today.

15                   MADSEN: That would be great.

16                   BASH: I will.

17           101.    Based on my knowledge of the investigation and subsequent events and intercepted

18 calls,20 I believe that MADSEN and BASH are referring to                         when they speak about

19               Additionally, when MADSEN and BASH speak about MADSEN meeting “                      about

20 MADSEN “packing it up,” and about BASH attempting to tell “                 to “get on the road,” I believe

21 they are referring to a plan – which subsequently plays out as set out below – in which

22 is to meet MADSEN in Torrance, CA in order to transport ten pounds of methamphetamine.

23           102.    On September 18, 2020, at approximately 19:34 hours, BASH called                         to

24 ask if V.P. would be going with                                         responded that he did not know, but

25
     20
26   For example, on September 18, 2020, at 18:22 hours,                    sent a text message to BASH
   which read, “I fell asleep what u want me to do drive to la.” Approximately twenty minutes later, BASH
27 responded, “I want you to get sleep then go to LA thought that was plan after fix tire and tint windows.”
     Affidavit                                            41
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 46 of 140




 1 that V.P. had said that she would go. At 21:59 hours, BASH, using TT9, called (559) 859-4742, used by

 2 V.P. The following is a transcription of the pertinent portions of that call:

 3                  BASH: [UI] Um, what was I gonna tell you? Uh, oh, oh. You gonna roll with

 4                  down fuckin’ south so he ain’t got to fuckin’ drive alone?

 5                  V.P.: Uh, yeah, I was thinking about it.

 6                  BASH: Can you please? It’s only one day. [OV]

 7                  V.P.: [OV] Eh, yeah.

 8                  BASH: It’s only there and back. [OV]

 9                  V.P.: Since you asked me to. Yeah.

10                  BASH: Oh, he already asked you to?

11                  V.P.: No, I said, “Since you asked me to.”

12                  BASH: Oh yeah, please?

13                  V.P.: Yeah.

14                  BASH: It’s all on a roll, fucking, [UI], fucking, uh he’ll be more, uh, it’ll be ea-easier f--,

15                  yeah, you know [OV].

16                  V.P.: [OV] Yeah

17                  BASH: I am gonna try to fucking send some, uh [cough], some more back, uh, of solid

18                  stuff for you guys. I’ll look out for you separately.

19                  V.P.: Mm-hm.

20                  BASH: That way you’ve got a little shit you know?

21                  V.P.: Yeah.

22                  BASH: So.

23                  V.P.: Um, what-so, uh, how-uh, what is it going to be, just us- [OV]

24                  BASH: No I am just going down- really just need to drop those books off. Probably go

25                  down and uh, I was-honestly, I was thinking maybe you guys go down there and spend a

26                  day.

27                  V.P.: Yeah?
     Affidavit                                            42
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 47 of 140




 1                  BASH: Yeah, that’s what I was- like, spend a day and then come back tonight- or when-

 2                  whenever you guys want, but- but nothin’…ain’t nothin’ important, uh, uh…Steph, she’s

 3                  just packaging the books and shit, like, [OV] tryin’ to put the shit in the spine, and- [OV]

 4                  like that, you know?

 5                  V.P.: Yeah.

 6          103.    Based on my training and experience, I know that drug dealers and drug traffickers will

 7 typically use innocuous and innocent-sounding words when speaking about illicit narcotics in order to

 8 attempt to confuse law enforcement and thwart possible law enforcement interference. Based on

 9 subsequent events and my knowledge of the investigation, I believe that when BASH uses the words

10 “some” and “shit” in this call, he is actually referring to methamphetamine. Additionally, I believe that

11 BASH is asking V.P. if she will be travelling with                     to Los Angeles, CA, that the trip

12 with                    will only take one day, and that BASH is planning on having                        and

13 V.P. transport more methamphetamine back to the Fresno, CA area when they return. Additionally, I

14 believe BASH tells V.P. that BASH will repay                        and V.P. by giving them illicit

15 narcotics, which is corroborated by subsequent events as set out below. I know based on training and

16 experience that inmates in prisons smuggle drugs into the prison through various mediums. One of

17 these mediums includes packing the spines of books with drugs to avoid law enforcement detection,

18 which are then mailed to the inmate inside the prison.

19          104.    The same day, at approximately 19:58 hours, BASH called MADSEN. The following is

20 a transcript of the pertinent portion of that conversation:

21                  MADSEN: Hello? Hi. Hi, baby.
22                  BASH: [UI]
23                  MADSEN: Oh, just relaxing a little. I was, uh, I took down some of the stuff and started
                    pounding it out.
24                  BASH: [UI]
25                  MADSEN: I love—What did you say?
26                  BASH: I said, what was it?
27                  MADSEN: The white.
     Affidavit                                           43
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 48 of 140



                    ...
 1                  BASH: Um, I was gonna meet with “G” tomorrow. G’s sister tomorrow.
 2                  MADSEN: For what?
 3                  BASH: Uh, get the books and that thing ready, and… uh, we’ll need to drop off fuckin’-
                    we’ll need to drop off some type of money-
 4
                    MADSEN: [OV] How mu—
 5
                    BASH: So I need to get out fuckin’-
 6
                    MADSEN: Yeah, like, we’re running out of the money.
 7
                    BASH: No shit, right? And we’re picking up ten pounds. Um, yeah. [UI]. Do you have
 8                  any—[UI]…
 9                  MADSEN: We’re doing this tomorrow?
10                  BASH: Huh?
11                  MADSEN: You said we’re doing this tomorrow?
12                  BASH: Yeah.
13                  MADSEN: Okay. After—
14                  BASH: [OV] Yeah, we’re just—
15                  MADSEN: [OV] After twelve, though, because—
16                  BASH: [OV] Yup, yeah, [UI].
                    ...
17                  MADSEN: I’m plugging in the burner so it will be charged.
                    ...
18
            105.    As set out above, I know that drug dealers and drug traffickers use innocent-sounding
19
     words such as “white” and “stuff” to refer to illicit narcotics. Additionally, based on my training and
20
     experience, I know that they commonly refer to quantities of narcotics without explicitly stating the
21
     narcotic being discussed.21 I also know that individuals in the same communities frequently use cheap,
22
     pre-paid phones when conducting illegal activity in order to attempt to insulate themselves from
23
     criminal culpability, and that these phones are frequently referred to as “burner phones” or “burners”
24
     because they can be “burned” – in other words, thrown away – easily. Based on subsequent events, I
25

26
     21
     For example, it is common to hear a drug dealer ask if a buyer wants “two,” instead of asking if he or
27 she wants “two ounces of methamphetamine.”
     Affidavit                                           44
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 49 of 140




 1 believe that here MADSEN uses “stuff” and BASH uses “white” to refer to methamphetamine.

 2 Additionally, based on the calls set out above, I believe that “G’s sister” is an unidentified female (UF),

 3 who is also an associate of R.L., aka “G”, who the investigative team has learned through this

 4 investigation is a supplier of narcotics to MADSEN and BASH Here, I believe that BASH is telling

 5 MADSEN that BASH has arranged for MADSEN to meet with UF, and – based on subsequent events –

 6 that MADSEN is going to obtain ten pounds of methamphetamine from her. Also, based on MADSEN

 7 use of TT#17 set out below and my knowledge of the investigation, I believe that when MADSEN is

 8 indicates to BASH that she is charging her “burner” that she is referring to TT#17.

 9                                                 September 19, 2020

10          106.    The following day, September 19, 2020, beginning at 16:38 hours and continuing until

11 20:30 hours, MADSEN, using (206) 465-7482 (TT#17),22 sent text messages to and received text

12 messages from BASH, R.L.23, using (323) 336-6133 (TT#16),24 and UF.25 Based on prior calls and

13 subsequent events, I believe MADSEN obtained ten pounds of methamphetamine from UF at

14 approximately 20:00 hours on September 19, 2020

15          107.    At approximately 21:36 hours, BASH called                       The following is a

16 transcript of the pertinent portions of that conversation:

17
                    BASH: I’m gonna double-check right now, um… ah. They found a route- we got a way
18                  to get that shit in here, though.

19
                                      Huh? Oh, okay.
20

21
   22
      The investigative team subsequently obtained toll records through administrative subpoenas to obtain
22 this information. MADSEN was identified as the user of TT#17 based on voice recognition by members
   of the investigative team, as well as the fact that the user of TT#17 identified herself as “Stephanie” in a
23 call made to an associate of MADSEN’s on September 26, 2020.
           23
24            According to CDCR records, R.L., also known as “G”, is an inmate currently incarcerated at
   Salinas Valley State Prison.
25 24 R.L. was identified as the user of TT#16 based on the fact that a previous search of a phone seized
   from BASH’s cell identified TT#16 as belonging to “G” and/or “Ugly,” and the fact that the user of
26 TT#16 identified himself as “G” in a text to TT#17 on October 2, 2020.

27 25 This was determined based on the context of the previous calls. UF remains unidentified.
     Affidavit                                           45
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 50 of 140



                    BASH: [UI] has a way and he needs my help, right? So, um... Yeah so [UI] probably
 1
                    going to be, uh… a little extra. A little extra here [UI] you know?
 2
                                      Alright.
 3

 4                  BASH: But uh, just phones and shit really though. [UI] fuck with that shit though. [UI]

 5          108.    As stated above, I know that drug traffickers and drug dealers commonly used words

 6 such as “shit” instead of saying the name of an illicit narcotic. Based on subsequent events and my

 7 knowledge of the investigation, I believe that BASH is telling                    that BASH and his co-

 8 conspirators found a “route” to smuggle contraband – specifically methamphetamine – into Salinas

 9 Valley State Prison.

10          109.    On September 19, 2020, the investigative team intercepted a text message exchange

11 between BASH and MADSEN. Between approximately 00:40 hours and 00:41 hours, BASH sent a text

12 message which read, “Got caught up With Pnut and Todd now guess they have way to get shit in,” to

13 which MADSEN responded, “Awesome [new line] Get shit in? [new line] Like inside?” Approximately

14 11 minutes later, at 00:52 hours, BASH, using TT#9, sent another text message to TT#7, used by

15 MADSEN, which read, “Yes I’ll explain to you.”

16          110.    As stated above, I know that drug dealers and drug traffickers commonly use the word

17 “shit” to refer to illicit narcotics. Based on my knowledge of the investigation and previous calls set out

18 above, I know that Marlon PALMER’s street moniker is “P-Nut” and that both PALMER and Todd

19 MORGAN are associates of BASH, incarcerated with BASH at Salinas Valley State Prison, and

20 previously spoke with BASH about smuggling contraband into Salinas Valley State Prison. Finally,

21 based on my training and experience, I know it is common in many criminal communities to refer to the

22 area within a prison’s or jail’s walls as being “inside.” Here, I believe BASH is telling MADSEN that

23 BASH spoke with MORGAN and PALMER, and that BASH, MORGAN, and PALMER were

24 conspiring to smuggle illicit narcotics into Salinas Valley State Prison.

25          111.    At approximately 16:22 hours, BASH sent a text message to MADSEN which read,

26 “Text G sis that your Almost done doing what you had to today set up meet.” Here, I believe BASH is

27
     Affidavit                                           46
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 51 of 140




 1 telling MADSEN to text UF to set up the meeting where MADSEN will obtain methamphetamine from

 2 UF.

 3          112.    At 16:36 hours, MADSEN called BASH to tell him that she had just turned on her

 4 “burner,” and that she would “text her from the burner.26” Two minutes later, at approximately 16:38

 5 hours, MADSEN, using TT#17, sent a text message to (323) 602-8757 (TT#8757), which I believe to be

 6 used by UF based on the context of this call.

 7          113.    Approximately four minutes later, at 16:42 hours, BASH and MADSEN spoke again.

 8 The following is a transcription of the pertinent portions of that call:

 9                  BASH: Hey uh with that eight uh whatever that is right there, that’s um strictly the

10                  money from out of state right?

11                  MADSEN: Uh, I guess

12                  BASH: Huh?

13                  MADSEN: Yeah

14                  BASH: Why are you saying it like that babe, like like you don’t know what I’m say-I’m

15                  saying is that money from from dope or do you have the like money from like EDD and

16                  all that bullshit to the side or what?

17                  MADSEN: That’s the dope money, what do you mean EDD money from?

18                  BASH: Ok that…(breathing heavy) can you hear me? Ok, the money from Preston’s

19                  card, from fuckin’ uh uh psh uh my brother’s card all that shit everything…all that’s out

20                  of the way right? Ok, that’s that’s what I was asking. Um uhhh, we need to pull we need

21                  to put we need to make it ten grand even if we pull out the [U/I] in cards fuckin’ uh, go

22                  drop it to G and pick these ten up.

23                  MADSEN: Oh.

24                  BASH: Huh?

25
            26
26          I know based on training and experience that “burner” is street vernacular for a second cellular
   phone that is kept active in order to conduct criminal business on, in an attempt to avoid law
27 enforcement detection.
     Affidavit                                               47
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 52 of 140




 1                 MADSEN: Nothing. We uh then we have nothing.

 2                 BASH: What are we supposed to do? Like we we have the…we have that money right

 3                 there with Jake in Montana. Plus we’re owed all that other shit out there. So yeah, if we

 4                 can do that and go grab ten, then we need to get on Jake to send that money. Let me see

 5                 if he has…I’m gonna write everything down. I’m gonna writing down every fuckin’

 6                 thing right now.

 7                 MADSEN: When you write it, take a picture and that way I can keep it. That way you

 8                 don’t have to keep it in your cell, you know what I mean?

 9                 BASH: Yep.

10                 MADSEN: But did he ever answer your call? Did uh what’s his face ever answer your

11                 call? Jake?

12                 BASH: What?

13                 MADSEN: Uh

14                 BASH: No, I-I didn’t even get a chance cuz fuckin’ uh, literally fuckin’ back to back

15                 calls from Lil’ Bro still texting me. Fuckin’ and then I’m gonna blow him up right now

16                 and [U/I]

17                 MADSEN: Jake? Ok. Alright well we um-then we’ll have ten. Um I checked with her

18                 already I’m just waiting for her to text me back. Um if we’re gonna do it and she’s gonna

19                 give me ten the way that she does it and everything, I’d rather do it when it gets a little

20                 darker because she does everything in the open.

21                 BASH: [U/I] Alright that’s fine. Alright, hit up G right?Um…hit up G and like uh like

22                 [U/I] trying to set up uh a set a time with his sister, uh…I don’t know just be like hey

23                 [U/I] this is Steph fuckin’ when you get this get back at me.

24

25          114.   As set out above, I know that drug dealers and drug traffickers commonly use lone

26 numbers like “ten” to refer to quantities of narcotics. Additionally, I know it is common for drug dealers

27 to conduct illegal business after dark in order to attempt to evade identification by law enforcement.
     Affidavit                                           48
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 53 of 140




 1 Here, I believe MADSEN is stating that she believes that UF will give her the ten pounds of

 2 methamphetamine in an open area, and so would like to wait until after dark to obtain it. BASH then

 3 tells MADSEN to call R.L. and set up a time after nightfall.

 4          115.    During the previous call with BASH, at approximately 16:43 and 16:45 hours, MADSEN

 5 received two text messages on TT#17 from TT#8757, used by UF. When MADSEN got off the phone

 6 with BASH, she sent a text message to TT#8757, and two more text messages to TT#16, used by R.L, at

 7 approximately 16:51 and 16:52 hours. Finally, MADSEN sent two additional text messages to

 8 TT#8757, used by UF.

 9          116.    Accordingly, at 16:53, after she sent the last text message to UF on TT#8757, MADSEN,

10 still using TT#17, sent two text messages to BASH, using TT9, which read “Sent G the text” and “His

11 sis got back at me, meeting her at 8.” Based on the above text messages and calls, I believe that

12 MADSEN was informing BASH that she was going to meet UF at 20:00 hours to receive the illicit

13 narcotics.

14          117.    That same night – September 19, 2020 – beginning at approximately 19:04 hours and

15 continuing until 20:30 hours, TT#17, used by MADSEN, received 20 text messages and sent 7 text

16 messages to TT#8757, used by UF. It should be noted that 23 of those text messages were sent before

17 20:00 hours and four of them were sent between 20:24 hours and 20:30 hours. Based on the previous

18 conversations between MADSEN, BASH, and R.L, I believe that these text messages were sent before

19 and after the meeting between MADSEN and UF, and that MADSEN and UF did in fact meet at that

20 approximate time to conduct the illegal drug transaction.

21          118.    At approximately 21:15 hours, BASH called MADSEN to tell her that “              had slept

22 all day, but was ready to go. MADSEN told BASH that she had an appointment in the morning, so if

23          go there in the morning, she would not be there. Additionally, the parties had a conversation

24 regarding the “ten pounds” MADSEN received. The pertinent portions of that conversation follows:

25
                    BASH: You got the ten pounds and shit? You weigh ‘em out?
26
                    MADSEN: I never went.
27
     Affidavit                                          49
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 54 of 140




 1
                    BASH: Did you weigh ‘em out? [UI] Yeah you did, you lie.
 2
                    MADSEN: [laughter]
 3

 4                  BASH: Fucker.

 5
                    MADSEN: [laughter]
 6
                    BASH: I knew you were full of shit, ‘cause you would have been all- you would have
 7
                    been texting me and shit.
 8
                    MADSEN: [laughter] Um, yeah, and then, uh… she gave me the book, but… I gotta
 9                  figure out how to give ‘em the book a different way because whenever it comes back, it’s
10                  always bent and I have to re-bend it.

11          119.    As set out above, I know that drug dealers and drug traffickers will commonly discuss

12 illicit narcotics without explicitly naming them, such as by saying “ten pounds” to refer to ten pounds of

13 methamphetamine. Here, based on previous calls, I believe BASH is confirming that MADSEN

14 received the ten pounds of methamphetamine from UF and that R.L. would have contacted BASH if the

15 deal had not occurred. This – and the fact that MADSEN refers to the individual at the deal as “she” –

16 further corroborates my belief that MADSEN received the ten pounds of methamphetamine from UF at

17 approximately 20:00 hours earlier that night.

18          120.    Several hours later, at approximately 23:10 hours, BASH called                     . The

19 following is a transcript of the pertinent portions of that conversation:

20                  BASH: Well, oh, no, I am [UI]. I know, I am trying a whole fucking uh--
21                                    [OV] [Chuckle]
22                  BASH: --I am on a whole another route, like I’m tryin to- I will determine, like I gotta, I
                    gotta, make a drop here bro, to the prison. I have to get shit in here.
23
                                      Yeah. And you said you got a way to do that right?
24
                    BASH:Yeah dog, fucking, Peanut does black—
25
                                      [OV] Oh yeah yeah yeah
26

27
     Affidavit                                           50
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 55 of 140



                    BASH: --and uh, they already did it and it went through. We are all like ‘Oh man,’ so he
 1                  let me fucking, i-if I, if I, if I do it, if I do the whole route, I get like, if I bring this, like,
                    basically if I make it happen, he’s got the way. If I give the will, then we split it.
 2
                                        Yeah.
 3
                    BASH: So, that-that’s what I got goin’ on uh--
 4
                                      : [OV] Alright.
 5
                    BASH: --the, I know, everything is [UI], one gram of black is five hundred dollars.
 6
                                        One what?
 7
                    BASH: One gram of black--
 8
                                        [OV] God damn!
 9
                    BASH: -- is five hundred dollars. Yeah..
10
                                        I don’t ev—I don’t even kn-
11
                    BASH: Let me-uh--
12
                                      : [OV] --know how you compute that math.
13
            121.     Based on BASH’s previous calls with                            and PALMER, as well as
14
     BASH’s statement about making a “drop here, to the prison,” I believe that BASH is speaking about a
15
     “route” for smuggling contraband into Salinas Valley State Prison, and that when BASH is speaking
16
     about “P-Nut,” that he is speaking about PALMER. Based on my training and experience, I know that
17
     “black” is a word used by drug dealers and drug traffickers to refer to heroin. Specifically, I believe that
18
     BASH is telling                     that PALMER will assist BASH in getting the illicit narcotics into the
19
     prison, distributing them, and splitting the profits from their sale. Based on subsequent events, I believe
20
     BASH also told                      that PALMER deals heroin in the prison.
21
                                                       September 20, 2020
22
            122.    The next day, September 20, 2020, members of the investigative team conducted
23
     surveillance at MADSEN’S residence located at 21014 Reynolds Drive, Torrance, California.
24
            123.    At approximately 09:34 hours,                          sent a text message to MADSEN which
25
     read, “What’s your address so I can put in GPS.” Approximately 22 minutes later, at 09:56 hours,
26
     MADSEN responded with a text message which read, “21014 Reynolds Dr Torrance.” At
27
     Affidavit                                               51
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 56 of 140




 1 approximately 10:22 hours, MADSEN sent a text message to                        which read, “What’s

 2 your eta.” Three minutes later, MADSEN called                     . During the conversation,

 3                   told MADSEN that his estimated time of arrival was 12:53 p.m.

 4          124.   At approximately 14:06 hours, investigators observed a black Chevrolet Malibu (CA-

 5 BB83T31) arrive to the residence. A records check of the license plate revealed the registered owner of

 6 the car was V.P. The male driver and female passenger were positively identified from California

 7 Department of Motor Vehicles pictures, as                           and V.P. Investigators observed

 8                   get out of the vehicle and retrieve a weighted backpack and a cardboard box from the

 9 back seat of the vehicle. V.P. and                   were then seen walking into the apartment complex.

10                                                September 21, 2020

11          125.   On the morning of September 21, 2020,                    and V.P. went to MADSEN’s

12 residence. Beginning at approximately 09:09 hours and continuing until approximately 10:43 hours,

13 MADSEN and                       had the following text message conversation:

14                                 : Hey your off today right lol
15                 MADSEN: Uhh no lol
16                                  Dammit
17                 MADSEN: But! Don’t leave yet
18                                  Yeah…can I do laundry.?
19                 MADSEN: Yes
20                 MADSEN: The key is on top of the fire extinguisher by my front door
21                 MADSEN: Fuck
22                 MADSEN: The lady isn’t answering to put the key up there
23                                  Who is it grandma
24                 MADSEN: She answered
25                 MADSEN: They key should be there
26                                  Ok cool thank u steph
27
     Affidavit                                         52
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 57 of 140




 1          126.   Additionally, in a call with BASH at approximately 12:28 hours,

 2 informed BASH that                      and V.P. would be heading over to “Stephanie’s” shortly. Based

 3 on the previous calls and subsequent observations of the surveillance team, I believe that

 4                   was referring to MADSEN. Accordingly, BASH then used TT#10 to call MADSEN

 5 on TT#7; during the conversation, BASH states that              and V.P. are the individuals coming to

 6 MADSEN’s location. Based on my knowledge of the investigation and the context of this and the other

 7 calls set out, I believe BASH is referring to                  and V.P.

 8          127.   At approximately 12:57 hours, MADSEN called BASH. The following is a transcript of

 9 the pertinent portions of that conversation:

10                 BASH: Alright um I’m getting [UI] there’s money in Fresno that I was trying to get to
                   fucking, uh, to          I’m trying to basically stop fucking, uh, Ash or fucking, uh,
11                 Melissa or one of them from coming down, uh, to fuckin’, uh, to pick up right those ten,
                   either we can dump those ten or fucking uh…I don’t, I don’t know what we should do.
12                 Like, either we fucking- we buy out like half of them which we don’t have the fucking
                   money right now, we could have Jake [UI] he’s trying to [UI] with the dealer cause I
13                 already told G that I, that there was a certain amount in him, right. Which- which there is
                   but, uh, half of it or so is in fucking Fresno with [UI]. Um, so I don’t, I don’t know. Steve
14                 is trying to figure it out so it’s just one [UI] one [UI] fucking [UI] you know.
15                 MADSEN: Uh yeah.
16                 BASH: [OV] [UI]
17                 MADSEN: Yeah I’m trying to process what you just said ‘cause it was very confusing.
18                 BASH: I’m trying. We’re on this fucking stupid phone again. Um I’m trying to fucking
                   keep my word to G is what I’m trying to do.
19
                   MADSEN: Uh huh.
20
                   BASH: Because I was trying to open [UI] and grab the fucking bread or I tried to grab
21                 the dope without fucking having the bread [UI] it took too long. Whatever, we’ll fucking,
                   uh, [UI] resort to plan b that I had lined up [UI] work right and, uh, yeah [UI] Andy
22                 fucking picking up some and us thinking like honestly [UI].
23                 MADSEN: Three?
24                 BASH: Yeah three. But I think he has 17 up front or some shit but I’m [UI] like I could
                   take two grand [UI] so we don’t have to cash app shit. [UI] take two grand to her or her
25                 pick it up and just take it back out of my brothers money put it you know what I mean.
                   And then I could [UI] 25 G that’s direct which is those are both [UI] shit uhm cash app
26                 another 15 you know what I mean? I was just trying to fuckin-
27
     Affidavit                                          53
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 58 of 140



                 MADSEN: Yeah.
 1
                 BASH: Figure it out and then catch a ride back with         so [UI] like it’s not a fucking-
 2               a waiting game for more people to come down on some more shit dude [UI]. I was
                 honestly thinking about shooting majority of well, I don’t know how you [UI] the one
 3               that we already had, that we took [UI] on back shooting that shit and then keeping the shit
                 we just got from G cause there was comp- there was some complaints on that shit.
 4
                 MADSEN: Keeping though are the [UI].
 5
                 BASH: [OV] The- the fresh ones that we just got from G and exchanging them for the
 6               one that we took to Fresno and brought back.
 7               MADSEN: Yeah, yeah.
 8               BASH: Basically exchanging them out.
 9               MADSEN: [UI] You can find them in my spot my hiding spot in the closet.
10               BASH: No I know but I, that’s what I’m saying, I, I’m just, I’m just, I’m just, I, just
                 thinking about all that like a [UI].
11
                 MADSEN: Yeah processing.
12
                 BASH: [OV] [UI] Yeah that’s all.
13
                 MADSEN: Okay. Uhm,
14
                 BASH: Um, I was just trying to fucking keep, hopefully keep track of, uh, keep track of
15               it you know what I mean? We’re fucking-
16               MADSEN: Yeah. Uhm.
17               BASH: Cause basically if [UI]. Yeah I don’t know. I could keep three, three of the props
                 back, cause, cause he’s got 17 I could keep three of the [UI] back [UI] like that too much.
18
                 MADSEN: Mmm.
19
                 BASH: I don’t know pretty unreal. What I-
20
                 MADSEN: [OV] [UI]
21
                 BASH: [OV] Instead of three grand I was thinking keep, keep three pounds back, take all
22               the money he has right so basically he has, he has whatever so we’ll take out those three
                 pou-he’ll owe ten grand if he says something he’ll owe ten grand. Well I’ll, so but I
23               would give him fucking yeah no that’s not, I don’t know. 17-
                 MADSEN: [OV] How much are selling to him for?
24
                 BASH: Three.
25
                 MADSEN: Three?
26

27
     Affidavit                                        54
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 59 of 140



                 BASH: Three. Well I was thinking is if I kept three back [UI] we’ll get six a piece for
 1               those three, instead of three grand we’ll make six grand. You know what I mean? That’s,
                 that’s my I was thinking about on that but.
 2
                 MADSEN: How much should we pay for these, 27?
 3
                 BASH: We haven’t paid [UI] we don’t have the money to pay for them.
 4
                 MADSEN: How much are we paying for these, 27?
 5
                 BASH: [UI]
 6
                 MADSEN: 27. And he’s taking seven of them?
 7
                 BASH: [OV] [UI] I was gonna shoot him a ten just to fucking- just to make- to put three
 8               grand. [UI] That’s what I was planning on doing, I was thinking if I just, if I shoot him
                 that, just shoot him what he has money for and take the other ones, take the whatever,
 9               whatever he has money for, give to G, and then make him wait on the rest [UI] like three
                 out, out of state out of those ten and make fucking five or six per- you know what I
10               mean? We’ll, we’ll come up but it’s just like more risk and more risk and I’d rather just
                 probably just do straight across and make the three grand.
11
                 MADSEN: [OV] Because-
12
                 BASH: Just put that shit aside dude.
13
                 MADSEN: If he has 17,000, if he has 17,000 right? Are we giving it to him for three,
14               then that would only be like five and half pounds. Six if you want to round up.
15               BASH: [UI] giving him ten for $30,000.
16               MADSEN: I know baby but you’re just give him.
17               BASH: No, no.
18               MADSEN: Babe you said give him.
19               BASH: [OV] [UI] I know, I, I that’s why I [UI] said it and then I was just like yo that
                 aint going to work.
20
                 MADSEN: Oh okay.
21
                 BASH: Talking out loud but [UI] just send it and make the quick three grand dude. You
22               know what I’m saying like straight across instead of him like oh okay we’ll pick these
                 and do this and do like and then it’s running all kinds of fucking shit. Hopefully they
23               make it out of state and if not the fucking [UI] fuckin fuck that.
24               MADSEN: Okay.
                 BASH: Just take the quick profit and put it to the side. And yeah.
25
                 MADSEN: Okay.
26

27
     Affidavit                                          55
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 60 of 140




 1          128.   Based on my training and experience, I know that drug dealers and drug traffickers

 2 commonly avoid referring to their narcotics and prices by name, and intentionally use innocuous and

 3 innocent-sounding language in order to thwart law enforcement interference. Additionally, I know that

 4 the same individuals commonly misstate prices for their narcotics for the same reason. Furthermore, I

 5 know that $2,700 is roughly consistent with the price of methamphetamine in the Central Valley of

 6 California during this period. Based on my knowledge of the investigation and subsequent events, I

 7 believe when BASH speaks about having other individuals “go down” to “pick up” “those ten,” he is

 8 referring to the ten pounds of methamphetamine that I believe UF would later provide to MADSEN on

 9 September 20, 2020. Additionally, when BASH speaks to MADSEN about trying to adjust the situation

10 such that “it” could “catch a ride back” with “          so that it was not a waiting game,” I believe he

11 was referring to his desire to have                 transport the methamphetamine back from Torrance,

12 CA, as I know that BASH already wanted                         to transport a book press to MADSEN.

13 Furthermore, based on subsequent events and the above information, I believe that MADSEN confirmed

14 that she and BASH were obtaining pounds of methamphetamine from LOPEZ for $2,700 per pound

15 when she confirmed that they were paying “27” for “these.” Finally, based on my knowledge of the

16 investigation, I believe that BASH is thinking out loud with MADSEN about how he is going to pay

17 R.L. (“G”) for the narcotics, and what he wishes to do with them, as well.27

18          129.   Later that night, at approximately 19:59 hours, BASH called                       During the

19 call, the parties speak about                 giving MADSEN money. At the end of the conversation,

20                   asked BASH if BASH wanted                          to “take anything back.” BASH

21 responded, “Uh, yeah. You’re gonna take back, uh- here, I’m gonna call her and tell her. You’re

22 probably gonna take back the full, uh, the full ten.” BASH then stated, “Whatever she gives you, that’s

23 what you’re taking back.”

24

25
            27
26          It should also be noted that, based on my knowledge of the investigation, I believe that when
   BASH is speaking about taking the narcotics “out of state,” he is actually referencing taking them to
27 Montana.
     Affidavit                                         56
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 61 of 140




 1          130.   Based on my training and experience, I know that drug dealers commonly avoid using

 2 phrases for narcotics and their prices in order to attempt to confuse law enforcement and avoid law

 3 enforcement interference. Based on my knowledge of the investigation and subsequent events, I believe

 4 that BASH is using the phrase “the full ten” to refer to the ten pounds of methamphetamine that

 5 MADSEN had recently obtained. Here, I believe BASH is telling                         that he will likely

 6 instruct                  to transport ten pounds of methamphetamine from MADSEN house in

 7 Torrance, CA to Fresno, CA.

 8          131.   Accordingly, BASH, using TT#10, immediately called MADSEN at 20:01 hours. The

 9 following is a transcript of the pertinent portions of that conversation:
                   BASH: Is the shit packaged right? Did you weigh ‘em all, or no? Did you get a chance
10                 to?
11                 MADSEN: Did I weigh it?
12                 BASH: Yes.
13                 MADSEN: Yeah.
                   ...
14                 BASH: [UI] I love you babe. Um, send            with, uh… [UI] eight. How many do we
                   have of our own, babe?
15
                   MADSEN: How many do we have left?
16
                   BASH: [UI] yeah.
17
                   MADSEN: Um… I’ll have to… look.
18
                   MADSEN: But then- I’m gonna look right now but Tyler said, Tyler said “Nah, that’s
19                 not true” he goes, he goes “they do really well together with their situation that they have,
                   that they’re in right now. I look up to those two.”
20
                   BASH: [UI]
21
                   MADSEN: I have one, two, three, four, five, six.
22
                   BASH: Six?
23
                   MADSEN: Yeah.
24
                   BASH: Yeah [UI]. Send him with seven.
25
                   MADSEN: Send him with seven?
26
                   BASH: Yeah. [UI] I would just- I’d wrap ‘em up. Wrap ‘em up good, and uh… just- just
27                 hand them off to him.
     Affidavit                                          57
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 62 of 140




 1                  MADSEN: Wrap ‘em real good.
 2          132.    Based on my training and experience, I know that drug dealers and traffickers commonly

 3 use the word “shit” to reference narcotics. I also know that they will typically weigh narcotics

 4 immediately after receiving them to avoid being cheated by the seller and will sometimes re-package the

 5 narcotics, as well. Additionally, I know that they will often attempt to avoid speaking directly about

 6 narcotics and will instead refer to quantities of narcotics by number only. Finally, I believe that the

 7 parties are referring to                  when they referred to          ” Here, I believe BASH asked

 8 MADSEN if she weighed and packaged the methamphetamine she received from UF, and then – based

 9 on my knowledge of the investigation and subsequent events – asked her how many pounds of

10 methamphetamine she had that had not just come from R.L. and UF. MADSEN then counted and

11 indicated that she had seven pounds. Finally, based on prior calls and subsequent events, I believe that

12 BASH instructed MADSEN to give                             seven pounds of methamphetamine to transport to

13 Fresno, CA.

14                                                  September 22, 2020

15          133.    The next day, on September 22, 2020, at approximately 01:28 hours,

16 sent a text message to MADSEN which read, “Hey I know your prob asleep but before u go to work can

17 I come get some black off u she has none left and I cant have her withdrawing tomorrow on way home.”

18 Later that morning, at approximately 07:43 hours, MADSEN sent a text message to

19 which read, “I left some under my doormat.” The same minute, MADSEN sent another text message to

20 (559) 859-4742, used by V.P., which read, “Left you something under my doormat.”

21 responded at approximately 11:12 hours by sending a text message which read, “Thank you so much.”

22 V.P. used (559) 859-4742 to respond at approximately 12:01 hours by sending a text message to

23 MADSEN which read, “Awesome! Thank you so much [heart emoji] your the best. Thank you again for

24 having us yesterday. Have a good day.”28

25
     28
     Subsequent calls also confirm this hypothesis. On September 22, 2020, at approximately 16:04 hours,
26 BASH, using TT10, called                     using TT21. During the call, BASH asked
   how V.P. was doing.                   said she was fine, and that “Steph left, uh- left something under
27 the mat for her.”
     Affidavit                                           58
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 63 of 140




 1           134.                       and V.P. left MADSEN’S residence on September 22, 2020 and

 2 traveled to Fresno, CA. At approximately 11:59 hours on September 22, 2020,                                 sent a

 3 text message to BASH which read, “Getting ready to leave.”

 4           135.    That day, at approximately 13:17 hours,                         called D.S. During the call,

 5 D.S. and                       spoke about                      communicating with “Bash” and how

 6                     had what he was “supposed to have.” Additionally, D.S. asked if                             was

 7 headed “back over here,” and                          indicated that he was, and that he was by “Stephanie’s

 8 house.”

 9           136.    Based on my knowledge of the investigation and the calls set out above, I believe

10                     is affirming that                     was transporting cargo to the Fresno, CA area, which

11 was D.S.’s location at the time of the call,29 at BASH’s direction.

12           137.    Several hours later, at approximately 16:51 hours,                         and D.S. spoke again.

13 During the call,                        asked D.S. if D.S. would be at S.R.’s and asked D.S. to text

14                     the address. D.S. then told                      to go to D.S.’s house near Clinton and

15 Marks and that D.S. would send                           the address. Several minutes later, TT6, used by D.S.,

16 sent two text messages to TT21, used by                          , which read, “2212 marks ave apt 155 Villa

17 Martinez apartments” and “Its in the back left corner by the basket ball courts.”

18           H.      D.S., MCWILLIAMS, BOOTH, and S.R. prepare a pound of methamphetamine
19
             138.    PALMER had told BASH in the early morning hours of September 20, 2020 that PALMER
20
     would speak with BASH the following day about packaging the narcotics. Accordingly, in the early morning
21
     hours of September 21, 2020, at 00:00 hours, BASH sent a text message to PALMER which read, “How you
22
     going to want this shit package.” Four minutes later, PALMER responded, “Vacuum sealed 4 zip white wit 2 blk
23
     in each halfs of that half p all the phns together..” At 00:20 hours, BASH responded, “2 phone's face to face as 1
24
     29
25    Precision location data for TT6, used by D.S., was also authorized by the Honorable Fresno County
   Superior Court Judge Alvin M. Harrell on September 16, 2020. At the time of the above-referenced call,
26 precision location data for TT6 indicated that it was on the northwest side of Fresno, CA near the
   intersection of Clinton and Marks. The radius for the “ping” covers the apartment complex where D.S. is
27 believed to reside and where he later told                    e would be.
     Affidavit                                               59
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 64 of 140




 1 with saran wrap cord's and Box to the back?” One minute later, PALMER responded, “Sounds good.. Im gonna

 2 hit u tomorrow.”

 3          139.    Based on my training and experience, I know that drug dealers and drug traffickers

 4 commonly use the phrase “shit” to refer to narcotics, “white” to refer to cocaine or methamphetamine,

 5 “black” to refer to heroin, and “zip” to refer to an ounce of illicit narcotics. Based on the context of the

 6 conversation, I believe PALMER meant for “wit” to be read as “with,” for “blk” to be read as “black”

 7 (and therefore “heroin”), and for “phns” to be read as “phones.” Additionally, I believe BASH meant for

 8 “package” to be read as “packaged.” Based on subsequent events, I believe the parties used the word

 9 “white” to refer specifically to methamphetamine. Here, I believe BASH asked PALMER how

10 PALMER wanted the contraband packaged for smuggling into the prison. PALMER responded that he

11 wanted the narcotics vacuum-sealed, that he wanted four ounces of methamphetamine set aside, that he

12 wanted two ounces of heroin packaged with each half pound of methamphetamine, and that he wanted

13 all of the phones packaged together. BASH responded by attempting to clarify how the phones should

14 be packaged, and PALMER indicated that he would contact BASH the following day.

15          140.    Later that afternoon, at 16:28 hours, D.S. called BASH to ask if they were still “doing

16 that tomorrow.” BASH clarified that D.S. was talking about “the drop” and then said that “it was

17 supposed to be today.” BASH then assured D.S. that they were still doing “it,” but that they were going

18 to “push it until- probably until Wednesday.”

19          141.    Several hours later, BASH spoke with PALMER, as well. During the conversation,

20 BASH indicated that he had received PALMER’s text messages, but asked PALMER to be more

21 specific. PALMER indicated that he would send more information, and then asked when BASH

22 thought “would be the best time.” BASH suggested Wednesday, and PALMER agreed and said he

23 would “put all that together for” BASH.

24          142.    Based on my training and experience, I know that inmates commonly refer to the act of

25 smuggling contraband into a detention facility as a “drop.” Based on my knowledge of the investigation,

26 I know that at the time this call was made, the following Wednesday would have been September 23,

27 2020. Here, I believe that the parties essentially coordinated for the smuggling operation to take place
     Affidavit                                           60
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 65 of 140




 1 the following Wednesday, September 23, 2020, and that PALMER meant to indicate that he would send

 2 BASH more information about packaging the illicit narcotics when he said he would “put all that

 3 together” for BASH.

 4          143.   At 10:43 hours, PALMER sent a text message to BASH, which read, “ԀΗȁ36°28'34.8"N

 5 121°22'55.7"W [new line] Soledad Unified, CA [new line] https://goo.gl/maps.” When I typed

 6 “36°28'34.8"N 121°22'55.7"W” into the input prompt on Google Maps, the website indicated that those

 7 coordinates were for a point just outside the northwest fence of Salinas Valley State Prison, midway

 8 down the fence. A team member employed by CDCR indicated that this spot would be optimal to throw

 9 a package over the fence, as there was only one 12-foot fence, and the area inside the fence was a

10 minimum-security facility with lowered security measures employed.

11          144.   On September 22, 2020 at approximately 11:21 hours, BASH made a call to PALMER.

12 The following are excerpts of their conversation:

13                 PALMER: Hello

14                 BASH: [U/I]

15                 PALMER: Nah, what I was gonna tell you was uh we gonna we gonna be on 3-way,

16                 know what I’m sayin’, with the boy that’s gonna be running it in, he gonna coach him in

17                 and we gonna be havin’ people on this end watchin’.

18                 BASH: That’s why I was telling you I was gonna link up locations wit’em and [U/I] you

19                 know what I mean?

20                 PALMER: Yeah, all the shit, you don’t even have to do that, I got it, that was a rough,

21                 that was a rough picture. You know what I’m sayin’…motherfuckers wanna strike

22                 around that time cuz that’s when the police be all laxed and shit ready to go home and all

23                 that shit you feel me over there?

24

25          145.   Based on my knowledge of this investigation, I believe that this call is pertaining to

26 BASH making arrangements with PALMER, who offers to “coach” the runner in, to have an inmate

27 associate of PALMER’S ready to receive the contraband inside the prison. In response, PALMER can
     Affidavit                                          61
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 66 of 140




 1 be heard reassuring BASH that not only is the location ideal, but the timing of the prison staff getting

 2 ready to end their shift is also ideal.

 3          146.    During a call with BASH later that day at 14:56 hours, D.S. told BASH that he obtained

 4 the vacuum sealed bags and plastic wrap. BASH then told D.S. to tell S.R. that D.S. had obtained the

 5 bags, as S.R. had been previously instructed to purchase food sealer or plastic wrap. After BASH told

 6 D.S. to wrap the cellular phones separate from “the product,” the parties had an extended conversation

 7 about wrapping cellular phones as well as other contraband.30

 8          147.    Beginning at approximately 19:28 hours and continuing for several minutes on the same

 9 day (September 22, 2020), D.S. sent several multimedia messages to BASH, which contained pictures

10 of two bags containing a white crystalline substance, two pictures of a plastic baggies containing a white

11 crystalline substance on a digital scale which read “112.0” and “115.9” respectively, and several other

12 pictures of various forms of prison contraband.

13          148.    Based on my training and experience, I know that the white crystalline substance pictured

14 in the above-referenced multimedia messages is consistent with the appearance of methamphetamine.

15          149.    Later calls confirmed that both S.R. and BOOTH were present at D.S.’s apartment on

16 September 22, 2020, and that they both31 helped package the illicit narcotics.

17

18

19

20
   30
      It should be noted that the parties had discussed smuggling cellular phones and various other
21 contraband into the prison several times before this point, as well. In a call between BASH and
   PALMER on September 22, 2020 at 16:45 hours, 9/23 1645 Bash and Pnut: these phones will pay off
22 the dope debt

23 31 In a call on September 25, 2020 at 15:38 in which BASH called S.R., BASH asked if there were 5 ½
   pounds with S.R. and asked S.R. to vacuum seal them. S.R. responded that he was not exactly sure of
24 the quantity, but that there was “a shit load,” and that he had “vacuum sealed them already.” Based on
   the context of the calls previously set out, I believe that S.R. was referring to the 5 ½ pounds of
25 methamphetamine that were left from the seven-pound load                          transported from
   MADSEN’s home in Torrance, CA to S.R.’s residence in Fresno, CA. Additionally, on September 28,
26 2020 at 15:02, BOOTH called BASH. During the call – which BASH accused BOOTH of stealing
   methamphetamine from the safe at S.R.’s house – BASH said that S.R. vacuum sealed “5 ½ pounds,” to
27 which BOOTH responded, “I helped him do it.”
     Affidavit                                          62
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 67 of 140



            I.      D.S. and MCWILLIAMS transport methamphetamine to Soledad, CA at BASH’s
 1                  direction, and BASH, PALMER, MORGAN, D.S., and MCWILLIAMS conspire to
                    smuggle methamphetamine into Salinas Valley State Prison
 2

 3          150.    On September 22, 2020, BASH called PALMER at 20:41 hours. The parties spoke

 4 about “the 101,” about the place where “he jumps out to run,” and about someone throwing “it” over a

 5 gate. Additionally, PALMER states that “he” will not be seen because of the vineyards, and to hold

 6 until PALMER’s associate indicates that it is time to “go.” Based on my knowledge of the

 7 investigation, I know that Highway 101 runs past Salinas Valley State Prison, that there are vineyards

 8 next to the prison, and – as set out above – PALMER previously sent BASH precision location

 9 coordinates to a spot directly next to the northwest fence of the prison.

10
            151.    Approximately a half hour later, beginning at 21:09 hours and continuing until 21:25
11
     hours, BASH and PALMER exchanged a series of text messages.32 The following is a transcript of the
12
     pertinent portions of that text message conversation:
13
                    BASH: Question
14
                    PALMER: Yes sir
15
                    BASH: If your paying so much to get it in why don’t you Run a full Pound of W.
16
                    PALMER: U want 2 add it Run it . I got some other shit coming as well
17
                    PALMER: Was trying to save room for its not like he's gonna be able to get all this shit
18                  to me at once . I'll have to pay for that too the bigger the bag the more I pay but it's gopd
19                  PALMER: Good*
20                  PALMER: Dudes not trying to sit by and not feel as if they putting hands in but now get
                    it up here I'll work put the rest . I got phns and wax tobaocco as well phns specifically
21                  being sold to pay dude he knows it's good . you want to put it go ahead or it can wait until
                    the next run .
22
                    BASH: I don't mind throwing a whole P. In I'll put it in Qp 's and vacuum seal with black
23                  that as 1 put 8 in a stack of 4 with cord's box and security bitts as 1 then whatever else
                    you send as 1 wdy think
24
                    PALMER: All right
25

26
     32
     It should be noted that the longer text messages were divided into smaller messages; they have been
27 pieced together for this affidavit for ease of use.
     Affidavit                                            63
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 68 of 140



                     PALMER: Make each the size of get it down to the size of 2 by 4
 1
             152.    As stated above, I know that drug dealers and drug traffickers commonly use “white” to
 2
     refer to cocaine or methamphetamine, “black” to refer to heroin, “P” to refer to a pound of an illicit
 3
     narcotic, “Q.P.” to refer to a quarter pound of an illicit narcotic, and “shit” to refer to illicit narcotics
 4
     generally. Based on my knowledge of the case and subsequent events, I believe BASH is using “W”
 5
     here to refer to the word “white,” which I am aware the ORGANIZATION uses to refer to
 6
     methamphetamine. I also believe that he is using “phns” as shorthand for the word “phones.” Here, I
 7
     believe BASH asked PALMER why PALMER is not bringing more methamphetamine – specifically,
 8
     one pound – into the prison, as each drop is so costly. PALMER responds by indicating that he was fine
 9
     with that idea if BASH agreed to it as well. BASH replied that he would not mind “throwing in” a
10
     pound of methamphetamine, and that he would divide it into quarter pounds portions and would vacuum
11
     seal them.
12
             153.    At approximately 2150 hours, BASH, using TT#9, contacted D.S., using TT#6. BASH
13
     then contacted MORGAN and initiated a three-way call between them. The three discussed the plan to
14
     smuggle the drugs and contraband into the prison. During the call, BASH explained to MORGAN the
15
     location where he will be sending D.S. to drop off the contraband. MORGAN then made suggestions
16
     about D.S. driving down “Gloria Road”, and that they would just need to turn their lights off. D.S.
17
     replied to both BASH and MORGAN that he did not mind walking a mile to get to them. As BASH
18
     described the last drop that had occurred and they further discussed the plans for the drop to occur that
19
     evening around 20:00 hours, D.S. listened. BASH further explained that once D.S. got to the barn, they
20
     would get PALMER on three-way calling so that the recipient would be available on the prison side of
21
     the fence. BASH explained to MORGAN that the package contained “eight phones, a full pound of
22
     white and fuckin uh four ounces of black” plus security bits and wrenches. MORGAN then told BASH
23
     that everything being thrown over the fence would be split in half. MORGAN explicitly directed
24
     BASH to confirm what was inside the package, so they could ensure they were getting half of what was
25
     thrown. After discussing the specifics of how each package inside the drop would be smuggled, the call
26
     concluded.
27
     Affidavit                                              64
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 69 of 140




 1          154.   Based on my knowledge of this case and the Aryan Brotherhood, I believe this call was

 2 BASH contacting MORGAN to explain the specifics of the drop in order to properly include

 3 MORGAN in the operation, including in the profits of the pending sale of the contraband. Based on my

 4 training and experience, I believe that BASH completing the operation successfully would curry favor

 5 with MORGAN and increase BASH’S status within the Aryan Brotherhood. Based on my training and

 6 experience I know that the terms “white” and “black” are synonymous with methamphetamine and

 7 heroin. Based on earlier intercepted calls, and my knowledge of this case, I believe the security bits and

 8 wrenches being referenced are tools that BASH requested from D.S. to include in the package.

 9          155.    BASH and MORGAN continued to send text messages to each other. At 23:30, BASH

10 sent a multimedia message to MORGAN which included a satellite image of the prison and the land

11 around it, with a red pin on a spot of land directly west of the prison, across Highway 101. Immediately

12 after sending MORGAN that image, BASH sent another text message to MORGAN which read, “Ok

13 can you please forward those to P. My phone won’t send and I’ll walk him through it.” MORGAN

14 immediately sent a text message back to BASH asking for “P’s” number, and then attempted to send the

15 image to that number. Based on my knowledge of the investigation, I believe that “P” stood for “Pup,”

16 and that BASH and MORGAN were attempting to send the image to D.S.33

17          156.   Accordingly, D.S. sent a text message to PALMER at 23:52 hours which read, “Hey

18 peanut this is bashes boi P I never received those pictures can you please resend them thanks.”

19 PALMER responded, “Okay doing now” at 23:57 hours. PALMER then sent several images to D.S.

20 via multimedia message over the next several minutes. The first was a satellite image of Salinas Valley

21 State Prison with a blue line drawn through the vineyards directly west of the prison from Highway 101

22 to a red “ME” with a circle around it (and which was located within the prison fence). The second was a

23 closer image of the area between the prison and a barn located northwest of the prison; a red circle was

24 drawn around the barn and a green arrow was drawn from the barn to the prison fence, with green

25
     33
     When MORGAN asked for “P’s” number, BASH responded with a text message that read, “559 394
26 1143.” Based on my knowledge of the investigation, I know that TT6’s number is (559) 385-1143;
   based on the similarity of the two phone numbers, I believe BASH meant to send TT6’s number to
27 MORGAN and mistakenly sent the wrong number.
     Affidavit                                          65
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 70 of 140




 1 handwriting which read, “Hold up til I say go” written next to the arrow. Finally, the third image appears

 2 to be a photo of a white barn in a vineyard; it appears that the picture was taken through a dirty lens or

 3 from behind a dirty window. Based on the context of the previous conversations, I believe PALMER is

 4 sending instructions to D.S. to bring the illicit narcotics to the barn, and to wait until PALMER told him

 5 to approach the fence. Based on the poor quality of the image, I believe that PALMER sent an image of

 6 the barn taken by an inmate inside Salinas Valley State Prison. Finally, I believe PALMER did all this

 7 in preparation for the planned smuggling operation.

 8          157.    The following morning, BASH enlisted MCWILLIAMS’ help. In a call at 09:07 hours,

 9 BASH told MCWILLIAMS that his affairs were “going to shit.” When MCWILLIAMS asked if

10 BASH needed something, BASH responded that “Pup” was “lagging” and “didn’t want to go,” that “it

11 had to be through Google,” and that “one person has to walk and some more shit.” MCWILLIAMS

12 said, “Tell me, bro. I got time, bro.” BASH affirmed that it could be done in one day, and had to be done

13 between “seven” and “eight-thirty” that evening. BASH further stated that MCWILLIAMS would have

14 to leave within the next two hours and that BASH would get them a room so they could “wait until we

15 do the drop.” When MCWILLIAMS asked who would go with him, BASH said, “Pup.”

16 MCWILLIAMS said, “Okay.” BASH then said, “If you want to go. . . . Literally, all you gotta do is

17 drive this fool, bro.” BASH then added that MCWILLIAMS may have to “re-package,” and said that

18 he would send MCWILLIAMS some images. At 09:30 hours, BASH sent MCWILLIAMS several

19 images contained in multimedia messages which depicted the images described above involving Salinas

20 Valley State Prison, a barn, and colored arrows.

21          158.    Several minutes later, BASH called (559) 725-7330, used by S.M., and D.S. answered

22 the phone.34 BASH told D.S. that BASH had spoken with “Janky,” and that Janky had said,

23 “Absolutely, I’ll fuckin’ go right now;” BASH then outlined the other things he had spoken with

24 MCWILLIAMS about. D.S. indicated that he would contact Janky. Based on my knowledge of the

25 investigation, I know that “Janky” is a street moniker for MCWILLIAMS. Based on that information

26
     34
     I believe this based on having previously listened to several of hours of D. S.’s voice, and based on
27 the context of the conversation.
     Affidavit                                           66
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 71 of 140




 1 and the previous call, I believe BASH was informing D.S. that MCWILLIAMS would accompany D.S.

 2 on the smuggling operation.

 3           159.   Accordingly, at 12:21 hours, BASH called MCWILLIAMS at 12:21 hours. When

 4 BASH requested that MCWILLIAMS put money into an account, MCWILLIAMS indicated that he

 5 was driving with D.S., and that the vehicle was near “Kerman.” The parties then had a conversation

 6 about zip-tying MCWILLIAMS’ firearm and “the dope” to the underside of the dashboard of the

 7 vehicle, and about how law enforcement would not be able to search the vehicle because

 8 MCWILLIAMS was a licensed driver and neither MCWILLIAMS nor D.S. was on probation or

 9 parole.

10           160.   Based on my knowledge of the state of California and information received from the

11 surveillance team, I know that Kerman, CA is located on Highway 180 approximately 16 miles west of

12 Fresno, CA. Based on my training and experience, I know that it is common in drug trafficking and

13 firearms trafficking communities to tie contraband to the underside of a vehicle’s dashboard in order to

14 conceal it from law enforcement. I also know that it is common in drug dealing and drug trafficking

15 communities to refer to various kinds of illicit narcotics as “dope.” Here, I believe MCWILLIAMS

16 informed BASH that MCWILLIAMS and D.S. were driving to Soledad, CA to initiate the smuggling

17 operation. I also believe that BASH was offering advice to MCWILLIAMS and D.S. regarding the

18 concealment of contraband in case the parties were pulled over on their way to the prison. The statement

19 about neither party being on parole or probation corroborates my belief, as these facts would make it

20 harder for a law enforcement officer to obtain legal authority to search the vehicle.

21           161.    At approximately 18:02 hours, PALMER called D.S.; PALMER immediately said that

22 he was going to “merge [D.S.] in with Bash.” Seconds later, a voice I recognized as belonging to BASH

23 began to speak with PALMER and D.S. Specifically, PALMER and BASH told D.S. to be at “the

24 barn” at “around seven-fifteen.” After the call with PALMER ended, BASH spoke to D.S., in a private

25 call, about how to package the contraband, and then reached out to the other half of the smuggling crew

26 by sending a text message to MCWILLIAMS at 18:09 hours which read, “Got to be at the Barn at

27 7:15.” Based on the context of the previous calls and the satellite images sent, I believe that the parties
     Affidavit                                           67
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 72 of 140




 1 were telling D.S. and MCWILLIAMS to be at the barn located on private property west of Salinas

 2 Valley State Prison at 19:15 hours to commence the smuggling operation of the illicit narcotics into the

 3 prison.

 4           162.   It should be noted that while BASH was attempting to orchestrate this operation with

 5 PALMER, D.S., and MCWILLIAMS, he also contacted both MORGAN35 and MADSEN,36 and

 6 spoke and/or exchanged text messages with them both about the operation.

 7           163.   BASH then spoke with D.S. again. In a call at 18:56 hours, D.S. requested that BASH

 8 stay on the phone with him so that BASH could guide D.S. to the correct location. BASH responded

 9 that MCWILLIAMS would have to drive D.S. to “the barn” because D.S. and MCWILLIAMS were

10 “too far out.” D.S. confirmed that the barn was on private property, and then concurred with BASH’s

11 plan. Based on prior images sent by PALMER, as well as observations made by the surveillance team, I

12 believe that “the barn” was meant to reference a barn located on private property within eyesight of the

13 northwestern fence of Salinas Valley State Prison.

14           164.   BASH then called PALMER at 19:02 hours to ask PALMER to have his “man” “turn

15 his location on.” PALMER indicated that he would, at which point BASH asked how they would get

16 that location “to them.” PALMER responded that PALMER would send it. The next minute, BASH

17 attempted several times to call D.S. without success. BASH then called MCWILLIAMS, who picked

18 up the phone. During that call, MCWILLIAMS said that “Pup” was looking up the location. BASH

19 responded that “they” were going to share their location with MCWILLIAMS, and then told

20 MCWILLIAMS to tell D.S. to call P-Nut. BASH ended the call by telling MCWILLIAMS that

21 MCWILLIAMS was eight miles “from there.”

22
   35
      At approximately 18:44 hours, BASH sent a text message to MORGAN which read, “There [sic] in
23 hotel last min shit gotta be there at 7:30.” MORGAN responded by asking what “they” were doing and
   indicated that if they were waiting for “his” (likely PALMER’s) people, that they should not wait any
24 longer.

25 36 BASH communicated with MADSEN both at this point and – as is set out below – while they were
   attempting to guide D.S. and MCWILLIAMS to the prison fence. At 18:15 hours, MADSEN called
26 BASH, who picked up the phone to tell MADSEN he would call her back, as D.S. was “in the field.”
   BASH also contacted MADSEN several times during the actual operation and attempted to use her
27 laptop to locate D.S.’s phone.
     Affidavit                                          68
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 73 of 140




 1          165.    Based on the context of previous calls and subsequent events, I believe that BASH asked

 2 PALMER to have PALMER’s associate – who was standing by in the lowered-security facility – turn

 3 on the precision location feature on his cellular phone so that D.S. could find the location where he was

 4 supposed to throw the bag over the fence. BASH then called MCWILLIAMS to coordinate D.S. and

 5 MCWILLIAMS arriving at the correct location by attempting to have PALMER’s associate, D.S., and

 6 MCWILLIAMS sharing their locations with each other.

 7          166.    Beginning at 19:09 hours, and for the next one hour and six minutes, D.S., using TT#6

 8 was on the phone with PALMER attempting to conduct the drop they had been planning. D.S. initially

 9 called PALMER, who began giving detailed instructions of where D.S. should go in the vineyards to

10 the north of the prison. PALMER additionally called a UM in the “dorms”37 on three-way to try and

11 assist D.S. in navigating his way through the vineyard and farm roads to the north of the prison. As this

12 was being done, surveillance units in an airplane who had been assisting ground surveillance units,

13 monitored D.S.’S progress and relayed photographic updates to the investigative team. I know from

14 these real time updates, as well as GPS precise location data, that D.S. and MCWILLIAMS were in

15 fact walking through the vineyards north of Salinas Valley State Prison in an attempt to throw the

16 contraband over the fence into the prison. During the call, PALMER relayed specific instructions for

17 D.S. to not pass a large bright light inside the prison yard and that an inmate only identified as

18 “Wiggles” would be obtaining the contraband from him.

19          167.    Based on the observations of the surveillance team, the monitored call and my knowledge

20 of the investigation I know that D.S. was attempting to complete the contraband drop to the prison with

21 MCWILLIAMS’ assistance.

22          168.    While D.S. was speaking with PALMER, BASH called MCWILLIAMS at

23 approximately 19:12 to ask MCWILLIAMS to send him MCWILLIAMS’s location.

24 MCWILLIAMS responded that he had already shared it with BASH; BASH replied that he still had

25
            37
26            Based on my knowledge of Salinas Valley State Prison, I know there is a Level 1 facility
   located near where PALMER was directing D.S. to go. The Level 1 facility is the lowest-level security
27 at the institution and offers a dorm-style setting for lower-risk inmates.
     Affidavit                                           69
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 74 of 140




 1 not received it. BASH then told MCWILLIAMS to share his location with PALMER instead, and told

 2 MCWILLIAMS that PALMER’s number was TT 7100.

 3          169.   At approximately 19:23 hours, PALMER initiated a three-way call with BASH and

 4 merged BASH into the conversation already taking place between PALMER and D.S. In summary, the

 5 call consisted of BASH, PALMER, and an un-charged co-conspirator attempting to ascertain how to

 6 guide D.S. and MCWILLIAMS to the location outside the prison fence. During the call, the parties

 7 discussed “the prison,” “the grapevines,” “the barn,” and various streets surrounding Salinas Valley

 8 State Prison.

 9          170.   At 19:40 hours, BASH called MADSEN to ask her how to share a location with an

10 iPhone. MADSEN attempted to describe the process, and indicated that she would share her location

11 with BASH so BASH could attempt to determine if he could obtain someone’s location if he initially

12 shared his location with him or her. Based on the context of prior calls and my knowledge of the

13 investigation, I believe BASH was attempting to ascertain MCWILLIAMS’ location, but was having

14 trouble doing so. Because of this, I believe he called MADSEN to ascertain if another method would

15 work: if BASH shared his location with MCWILLIAMS, MCWILLIAMS may be able to share his

16 location back as a function of the iPhone.

17          171.   Accordingly, BASH called MCWILLIAMS again one minute later to ask if

18 MCWILLIAMS “found it.” MCWILLIAMS said that he was not sure if he found “it,” but that they

19 were “walking toward something.” BASH then asked if MCWILLIAMS had the “Find My Device”

20 feature on MCWILLIAMS’ phone, as MCWILLIAMS could use that feature to share his location

21 with BASH, and BASH could “literally guide [him] where [he] need[s] to go.” After a period of silence,

22 MCWILLIAMS told BASH that his phone was indicating that it was already sharing its location with

23 BASH, that they were “walking up to the vineyard right now,” and that there was a gate to the vineyard

24 that was open so they were going to walk through it. BASH told MCWILLIAMS that he had sent

25 MCWILLIAMS a number, that MCWILLIAMS should share his location with “them,” and that “they

26 have their laptop out, everything’s ready.” BASH then said, “She’s got an iPhone, as well.”

27
     Affidavit                                         70
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 75 of 140




 1 MCWILLIAMS said he would share “it” with her. During that call, the investigative team intercepted a

 2 text message from BASH to MCWILLIAMS which contained TT7, the number used by MADSEN.38

 3          172.   At 20:10 hours, BASH called MADSEN a final time to attempt to ascertain how to locate

 4 D.S. and MCWILLIAMS. The following is a pertinent portion of that conversation:
               MADSEN: Hello?
 5
               BASH: Hello. Um, his name is Joseph McWilliams, in messenger, can you try to look it
 6             up please? Maybe with his number or something? This is driving me crazy, baby, I ain’t
               got I ain’t even got Messenger on my phone you follow me? [UI]—these fools have been
 7             sending me location, pictures and all kinds of [UI]—and I ain’t got none of em. But,
               pictures that I was like, “I just got your picture of this, of this [UI],” he goes, ‘Man I sent
 8             that yesterday.’ Oh my goodness.
 9                 MADSEN: Joseph, Joseph what?
10                 BASH: McWilliams. You can’t search it by the number?
11                 MADSEN: I found it. He’s black?
12                 BASH: No he’s not.
13                 MADSEN: That’s what pops up. [NOISE] What’s the phone number?
14                 BASH: Uhhh..five, five, nine [NOISE] [UI]
15                 MADSEN: Ask him if he has a black guy for a picture cuz that’s [UI] what, anyways go
                                    ahead.
16
                   BASH: He looks sorta friendly [UI], his Facebook profile right, is from Fresno?
17
                   MADSEN: I don’t have Facebook, I just—
18
                   BASH: [OV] Oh yeah.
19
                   MADSEN: --have Facebook messenger. [Noise]
20
                   ...
21
                   MADSEN: What’s the number?
22
                   BASH: Huh?
23
                   MADSEN: What’s the number?
24
                   BASH: Five, five, nine…
25

26
     38
    Subsequent calls corroborate MADSEN involvement, as well as other texts in which, for example,
27 BASH asks MADSEN at 20:37 hours to “Ping there [sic] location from iPhone.”
     Affidavit                                          71
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 76 of 140



                    MADSEN: Ya.. [Noise]
 1
                    BASH: Uh…[Noise] Two…uh…five, seven, three, six, zero, zero, three.
 2
                    MADSEN: [Noise] Six, six, zero, three?
 3
                    BASH: Six, zero, zero, three.
 4
                    MADSEN: Oh.
 5
                    [Noise].
 6
                    BASH: No. [Pause] That doesn’t, nothing pops up.
 7
                    [Noise]
 8
                    BASH: [Noise] Hold on…
 9
            173.     At a certain point, BASH indicated he would call MADSEN later and terminated the
10
     call. Based on BASH using MCWILLIAMS’ name and giving MADSEN TT11, which is used by
11
     MCWILLIAMS as was set out above, I believe BASH and MADSEN were attempting to ascertain
12
     how to locate TT11, as that would allow BASH to locate MCWILLIAMS and to guide
13
     MCWILLIAMS and D.S. into position to complete the smuggling operation. Accordingly, BASH then
14
     called D.S. at 20:17 hours to tell him that BASH had been trying to get “him” to “link his location with
15
     Stephanie on messenger . . . . so that she could walk you guys right to it . . .”
16
            174.    Based on all of the above information, I believe that MADSEN knew that she was
17
     assisting with the smuggling of illicit narcotics into Salinas Valley State Prison, and that she was doing
18
     so at BASH’s direction.
19
            175.    At 20:24 hours, BASH and PALMER regrouped. During the conversation, PALMER
20
     stated that yard time at the prison was still in effect, and that if there were “an issue” they would have
21
     ended it. BASH then asked PALMER to call D.S. However, before PALMER could get ahold of D.S.,
22
     D.S. called PALMER at 20:25 hours. During the call, D.S. told PALMER that D.S. and
23
     MCWILLIAMS were having trouble reaching “this spot,” and that “B” wanted to know if they could
24
     “try this tomorrow.” PALMER responded, “Okay, if we have to, let’s do it. . . . Safety first bro.” D.S.
25

26

27
     Affidavit                                             72
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 77 of 140




 1 then told PALMER that in the morning he would drive by and get “the layout.” The parties continued to

 2 speak about the drop location with an un-charged co-conspirator who was on the line with PALMER39.

 3          176.    PALMER then sent a text message to both BASH and D.S. at 21:33 hours which read,

 4 “They saying let's just run it tomorrow bro safety first . not guaranteed if the co there leaves early.”

 5 Based on my training and experience, I know it is very common for prison inmates to refer to

 6 correctional officers as “C.O.s.” I therefore believe that PALMER is confirming with BASH and D.S.

 7 that the parties will try to smuggle the contraband the following day.

 8          177.    BASH and D.S. then spoke about the evening’s events. At 22:18 hours, D.S. called

 9 BASH, told him that D.S. knew a different route, and that the next time D.S. would just drive straight

10 there. BASH then told D.S. to leave “all the felonies at the motel room,” and to just take the other

11 contraband on the next attempt. The parties then discussed the failed attempt and how they would

12 package the contraband differently. BASH then told D.S. that they should leave “the dope” and “the

13 pistol” back at the motel room, and “go back out there right now.”

14          178.    As stated above, I believe “dope” is commonly used by drug dealers and traffickers to

15 refer to illicit narcotics. Based on my knowledge of the investigation, I believe BASH is attempting to

16 tell D.S. to attempt the smuggling operation again right away, but without the illicit narcotics and any

17 firearms.

18          179.    Accordingly, at 22:49 hours, PALMER sent a text message to D.S. which read,

19 “Marlon.Cunard.” Based on the previous conversation, I believe this was the messenger handle

20 PALMER wished D.S. to use to contact him.

21          180.    Two minutes later, D.S. responded to PALMER with an image contained in a

22 multimedia message which depicted an individual I know to be D.S. wearing a tactical vest and holding

23
           39
              The next morning, in a call between BASH and MCWILLIAMS, MCWILLIAMS
24 confirmed that he possessed a firearm and buried it in the field during the smuggling operation. During
   that conversation, MCWILLIAMS indicated that D.S. was upset with MCWILLIAMS because
25
   MCWILLIAMS “buried that shit in the dirt last night . . . . I dropped that bag right there next to that
26 little well. You know, by that white little well thing? ‘Cause, I mean- [UI] Dropped it, buried the gun
   right there, and booked it.”
27
     Affidavit                                           73
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 78 of 140




 1 a firearm to his own head. Based on observations made by the surveillance team, I believe this to be the

 2 clothing worn by D.S. during the smuggling operation. The parties then had a text message conversation

 3 regarding the firearm.

 4          181.   At 23:00 hours, PALMER (and BASH, approximately 20 minutes later) sent an image

 5 contained in a multimedia message to D.S. The image appeared to depict a screenshot of a text message

 6 conversation on a cellular phone in which the parties were discussing how the first shift – that is, night

 7 shift – correctional officers were the “real cops,” and how the best time to smuggle narcotics into the

 8 prison was between 18:30 hours and 20:30 hours. Based on prior events, I believe that PALMER had a

 9 conversation with another individual about the optimal time to smuggle contraband through the prison

10 fence, and then conveyed that conversation to D.S. PALMER later followed up with D.S. in a call at

11 23:09 hours in which PALMER essentially re-conveyed the essence of that conversation, and D.S. said

12 that he would be in touch.

13          182.   BASH then exchanged text messages with MORGAN and PALMER, in which the

14 parties spoke about how D.S. and MCWILLIAMS would stay the night and come out to the prison

15 early the next day to try again.
           J.
16                 The next day, D.S. and MCWILLIAMS again attempt to smuggle contraband into
                   Salinas Valley State Prison at the direction of BASH, PALMER, and MORGAN
17
           183. On September 24, 2020, BASH checked in with MORGAN. At 17:44 hours, BASH sent
18
   a text message to MORGAN which read, “Likewise Bro ... getting ready to make it happen.”
19
   MORGAN responded with a text message at 17:45 hours, which read, “Oh boy here we go. Ha ha ok.
20
   Keep me up. It is daylight. But hey yall got it figfered out.” Based on the context of the calls set out
21
   above and my knowledge of the investigation, I believe BASH was informing MORGAN that he,
22
   PALMER, D.S., and MCWILLIAMS were going to attempt again to smuggle illicit narcotics into the
23
   prison.
24

25          184.   At 17:55 hours, D.S. called PALMER. During the conversation, PALMER told D.S.

26 that D.S. would only be “throwing it over,” and that “it isn’t that big.” D.S. told PALMER that D.S.

27
     Affidavit                                          74
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 79 of 140




 1 was wearing the security vest again, and that PALMER should call PALMER’s associates, as D.S.

 2 would be pulling up to “the barn” shortly. PALMER indicated that he would do so “right now.”

 3          185.   Based on my knowledge of the investigation, I believe that PALMER spoke about D.S.

 4 throwing contraband over the fence at Salinas Valley State Prison. I also believe that D.S. told

 5 PALMER about how he was going to attempt to disguise himself as a security guard in order to avoid

 6 detection by law enforcement. Finally, I believe that D.S. was speaking about the barn a short distance

 7 west of the prison – mentioned above – and that PALMER’s associates would be the ones coordinating

 8 sending an inmate out of the prison to retrieve the contraband.

 9          186.   Several minutes later, at 18:07 hours, BASH called MCWILLIAMS. During the call,

10 MCWILLIAMS put the phone on speakerphone and a male who I believe to be D.S., based on several

11 hours spent listening to his voice during the course of this investigation, began speaking with BASH.

12 D.S. indicated that he were parked “a ways back” and were waiting for “you guys” to tell D.S. and

13 MCWILLIAMS that it was time to begin the operation. Based on the following call, I believe D.S.

14 could be heard conversing with PALMER in the background of this call.

15          187.   PALMER had called D.S. at 18:08 hours. During the call, PALMER and D.S. are heard

16 discussing D.S.’s location in relation to where PALMER’S runner was inside the prison fence line on a

17 three-way call with a UM. After several minutes of directions, PALMER and D.S. are heard saying

18 that they see each other. PALMER then directed D.S. to leave the bag near a dead tree and he would

19 have someone jump over the fence to obtain the bag. PALMER then confirmed that the prison staff did

20 not appear suspicious and confirmed that “bottles” were in the bag to which D.S. replied, “Yeah,

21 tobacco the big Jack, your Patron”40. After the bag is left, PALMER concludes the conversation with

22 D.S. who left on foot before returning to his vehicle.

23          188.    As the interception on TT#6 was occurring, surveillance units both on the ground and in

24 the air maintained physical surveillance on both D.S. and the vehicle. Air surveillance was able to

25

26
            40
            Based on my training and experience I believe “Jack” to be a reference to Jack Daniels
27 whiskey and “Patron” to be a reference to Patron tequila.
     Affidavit                                          75
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 80 of 140




 1 physically observe D.S. navigating through the vineyard toward the prison, and corroborate D.S.’S

 2 actions with that being heard on TT#6 in real time.

 3          189.   Based on my knowledge of the investigation and the observations made by the

 4 surveillance team, I believe that this call records D.S. coordinating with PALMER to throw the bag of

 5 contraband over the prison wall. At a certain point, UM indicated that D.S. should just put the bag on the

 6 ground next to a tree, and that someone would come out to get the bag. Based on PALMER saying that

 7 he “hung up on him,” I believe PALMER had an associate on another phone, and had that phone on

 8 speakerphone in order to communicate with both D.S. and PALMER’s associate. As stated above,

 9 based on the context of the call and UM’s statements, I believe UM was standing just inside the

10 northwest fence of the prison.

11          190.   While PALMER was on the phone with D.S., BASH called MCWILLIAMS at 18:14

12 hours; D.S. can be heard in the background. MCWILLIAMS started the call by saying, “We’re in

13 motion” and “We’re coming up on it, dog.” MCWILLIAMS and BASH conversed for several minutes

14 about the field workers in the field next to the prison, and ended the call approximately 45 seconds after

15 MCWILLIAMS told BASH that they were driving “right up to the goddamn prison, bro.”

16          191.   At 18:34 hours, D.S. called (559) 790-9537, used by Samantha BOOTH, after he had

17 told her he would call her back in a call approximately 30 minutes earlier. During the call, D.S. told

18 BOOTH that he was in the middle of “doing that drop” when she called earlier, and that he was right by

19 “the tower that looked over the prison.” At the end of the conversation, D.S. told BOOTH that he and

20 MCWILLIAMS were in “Monterray” and that they were “two and a half hours” away. Based on that

21 call, I believe BOOTH was aware of D.S. and MCWILLIAMS’ mission and had previously spoken

22 with D.S. about it. I therefore believe that BOOTH knew about the final destination of a portion of the

23 seven pounds of methamphetamine which was delivered to S.R.’s house by                          and which

24 was prepared for distribution by S.R., D.S., and BOOTH on September 22, 2020.

25          192.   At 18:35 hours, BASH sent a text message to MCWILLIAMS which read, “Was it

26 tossed over the fence?” At 18:45, PALMER sent a text message to BASH which read, “There [sic]

27 about to go get it .. I’m gonna have them take pics.” Based on previous calls and my knowledge of the
     Affidavit                                           76
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 81 of 140




 1 investigation, I believe BASH was asking if the contraband had gotten into the prison, and PALMER

 2 told BASH that PALMER’s associate was about to go over the fence to get it.

 3          193.   Air surveillance continued to observe the fence line at Salinas Valley State Prison and

 4 observed an inmate scale the northern fence line and retrieving the bag from near the dead tree. The

 5 inmate then returned over the fence before running into one of the dorms.41

 6          194.   At 19:02 hours, MCWILLIAMS sent a text message to BASH which read, “Not over

 7 the fence,” and followed it with another several seconds later which read, “But ol boy said put it next to

 8 a log.” Based on my training and experience, I know that the phrase “Ol’ Boy” is very commonly used

 9 in gang communities to refer to a male known to the two parties having a conversation; it is frequently

10 used when speaking on the phone in order to avoid naming gang members with specificity. Here, based

11 on previous calls and my knowledge of the investigation, I believe MCWILLIAMS told BASH that the

12 contraband had not made it into the prison yet, and that PALMER had told MCWILLIAMS and D.S.

13 to tuck the bag of contraband under a nearby log.

14          195.   At 19:18 hours, PALMER called BASH directly. During the call, PALMER told BASH

15 that he was “waitin’ on them” and that “they” were “waiting for that opportunity” to “get it.” Based on

16 previous calls and my knowledge of the investigation, I believe PALMER told BASH that PALMER’s

17 associates were ready to retrieve the package of contraband, but were waiting for an opportunity when

18 they could retrieve it from MCWILLIAMS and D.S.’s hiding spot in the field west of the prison

19 without being detected by correctional officers.

20          196.   Finally, at 19:51 hours, BASH called PALMER. PALMER told BASH that PALMER

21 was “waiting on word right now,” that PALMER knew “they’re good,” that they “got it right in the spot

22 where he said it was safe.” PALMER speculated that his associate had already “grabbed it” and was

23 probably “tucking it” at that point. Based on my training and experience, I know it is very common for

24
     41
25   At 20:45 hours, MCWILLIAMS sent an image in a multimedia message to D.S. Based on my
   knowledge of the investigation, as well as images sent by D.S. to PALMER, I believe that what is
26 depicted in the image is D.S. kneeling in a vineyard with a security vest on. Based on my knowledge of
   the investigation, I believe buildings in the background to be facilities inside of Salinas Valley State
27 Prison.
     Affidavit                                          77
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 82 of 140




 1 inmates to attempt to hide contraband by tucking the illegal items into their clothing or even their

 2 bodies. Based on my knowledge of the investigation and previous calls, I believe that PALMER told

 3 BASH that PALMER was just waiting to hear confirmation of the package’s safe passage from

 4 PALMER’s associate, that the associate had already gotten the package, and that the associate was

 5 probably concealing the contraband as they spoke.

 6          197.      According to CDCR reports, Investigative Services Unit members maintained

 7 surveillance inside the facility while the above stated events took place. After the inmate returned with

 8 the bag, which was identified as a pillow case, they ran into the dorms where they were confronted by

 9 prison staff. The inmates tried to conceal the bag and were resistant to orders issued by staff. The bag

10 was recovered by staff and was found to contain the following items:

11                   Twenty (20) cellular phones

12                   One (1) hot spot

13                   Eight (8) earphones

14                   Five (5) USB chargers

15                   One (1) charging device

16                   Fourteen (14) charging cables

17                   Two (2) crescent wrenches

18                   Twenty-eight (28) security bits

19                   Two (2) SIM cards

20                   Five (5) packs of Bugler rolling papers

21                   360ml of alcohol

22                   85.06 grams of tobacco

23 After the items were collected as evidence, they were photographed and booked into property at the

24 institution.

25

26

27
     Affidavit                                            78
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 83 of 140



            K.     D.S. and MCWILLIAMS arrested with methamphetamine
 1
            198.   At 21:13 hours, MORGAN checked in with BASH. Over the next several minutes, the
 2
     parties had a text message conversation in which BASH told MORGAN that BASH was “still waiting.”
 3
     At 21:47 hours, D.S. sent a text message to MORGAN which read, “I send mines heres a picture of
 4
     your boi wearing a security vest doing what I do best. Let Kenny and myself know when the next drop
 5
     is. Have a good night.” The next minute, D.S. sent an image contained in a multimedia message which I
 6
     recognized as the image MCWILLIAMS previously sent BASH of D.S.
 7

 8          199.   It should be noted that the surveillance team previously observed D.S. and

 9 MCWILLIAMS get back into MCWILLIAMS’s vehicle and begin to drive back toward Fresno, CA.

10 At approximately 22:03 hours, a member of the investigative team conducted a traffic stop on the

11 vehicle in Fresno County, and the vehicle was searched pursuant to the investigative team’s knowledge

12 of intercepted communication which indicated that MCWILLIAMS was still carrying the firearm.

13 Officers recovered approximately 1.08 pounds of a white crystalline substance resembling

14 methamphetamine, a Glock 26 9mm handgun, and nine live 9mm rounds in the vehicle. D.S. was

15 initially taken into custody due to an active felony warrant for his arrest. MCWILLIAMS is a

16 previously convicted felons. MCWILLIAMS has a 2018 felony conviction for infliction of corporal

17 injury on a spouse or cohabitant. He was ultimately sentenced to 2 years imprisonment after violating

18 parole. As part of this investigation, I contacted ATF Interstate Nexus Expert SA Eric Penman, who

19 confirmed that the Glock, Model 26, 9mm, pistol traveled in interstate commerce and was not

20 manufactured in the state of California.

21          200.   At 22:20, the conspirators became aware that their plan had failed. PALMER sent a

22 series of text messages to BASH which read, “Call real quick,” “Talking to ok boy,” and “He got hit.”

23 As stated above, I know that “Ol’ Boy” is a common term used in gang communities to refer to a

24 commonly-known party; based on that information, I believe PALMER likely meant to type “ol boy”

25 and that he was actually speaking about his associate. Additionally, I know that the verb “hit” is

26 commonly used in the same communities when referring to a party being stopped and searched by law

27
     Affidavit                                          79
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 84 of 140




 1 enforcement. I believe PALMER was essentially conveying to BASH that the contraband had been

 2 seized and that the operation was ultimately unsuccessful.

 3           201.   BASH reported the evening’s events to MORGAN. Just after midnight on September 25,

 4 2020, at 00:002 hours, BASH sent a text message to MORGAN which read, “All bad. Got him.” Based

 5 on previous events and MORGAN’s role in planning the operation, I believe BASH was informing

 6 MORGAN that the operation had failed.

 7           L.     SAMANTHA BOOTH SELLS METHAMPHETAMINE TO RAISE FUNDS FOR
                    D.S.’S BAIL
 8

 9        202.      On September 28, 2020, at approximately 1:51pm, BASH, using TT#9, received a text
10 message from (559) 349-5210 (TT5210)42 which said, “We have a problem!!!” Directly after the text,

11 BASH, using TT#9, called TT5210 and had the following conversation:

12                  S.R.: Hey
13                  BASH: [UI] I don’t like problems.
14                  S.R.: Neither do I. So I get home.
15                  BASH: Yeah I know.
16                  S.R.: Samantha took the dope out of the safe. Only two people have the code right, me and
17                  Derek. So she said she sold it, some of it to help get Derek out. Two, two thousand more.
18                  BASH: Bitch I’m gonna kill you.
19                  S.R.: Two thousand dollar’s worth. Okay how much was in there? Do you know? I, I just
20                  cause I-
21                  BASH: Five and a half pounds.
22                  S.R.: Okay there’s-
23                  BASH: [OV] Let me call you back.
24
     The user of TT5210 was determined to be S.R. based on several interceptions in which callers referred
     42

25 the user of TT5210 as S.R.’s first name. For example, on September 19, 2020, BASH, using TT9, called
   S.R., using TT5210 and called the speaker by the speaker’s first name. Additionally, on September 23,
26 2020, BASH, using TT9, asked S.R. to set up a Bank of America using his information. S.R. sent BASH
   a text message reply at approximately 3:00pm, which said, “S.R. 1038 Palo Alto Clovis 93612 DOB
27 11/13/82”. Based on the reply, I believe the user of TT5210 is S.R.
      Affidavit                                          80
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 85 of 140




 1                 S.R.: Okay.

 2                 BASH: [OV] Let me call you back.

 3                 S.R.: Okay.

 4          203.   Based on the call, I believe S.R. was relaying that BOOTH took methamphetamine,

 5 which was owned by BASH, and the AB criminal organization by extension, and sold it to raise funds to

 6 secure D.S.’s release. Based on my training and experience, I know that the term “dope” is a common

 7 slang term for methamphetamine. When the S.R. said, “Only two people had the code right, me and

 8 Derek”, I believe S.R. was referring to D.S., a known associate of BASH. When S.R. said the

 9 methamphetamine was taken by “Samantha” and that “she said she sold some of it to help get Derek out,

10 2,000 worth” I believe S.R. was referring to BOOTH, who was actively working to secure D.S.’s

11 release as described above. Based on the call and the facts described at length above, I believe BOOTH

12 possessed and distributed methamphetamine that was being stored in the safe at S.R.’s house, and that

13 this methamphetamine was part of the 7 pounds brought to Fresno from MADSEN’s house by

14                   and V.P.

15          204.   Directly after the call, On September 28, 2020, at approximately 1:52pm, BASH, using

16 TT9, sent a text message to BOOTH, using TT9537 that said, “Bitch I’m going to kill u.” I believe the

17 text confirmed that the “Samantha” that S.R. was referring to was BOOTH.

18          205.   On September 28, 2020, at approximately 3:02pm, BOOTH, using TT9537, called

19 BASH, using TT9. BASH and BOOTH had the following conversation:

20                 BASH: Yeah.

21                 BOOTH: So I stole five pounds from you?

22                 BASH: Four pounds. There’s, there’s a pound and a half there.

23                 BOOTH: [OV] [UI] BASH

24                 BASH: [OV] There’s, there’s.

25                 BOOTH: [OV] I sold

26                 BASH: [OV] [UI] There’s five and a half pounds, there was five and half pounds there.

27                 Steve vacuum sealed everything on one of them.
     Affidavit                                        81
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 86 of 140




 1               BOOTH: I helped him do it, there was not it was two and two and then one. I brought you

 2               back, I sold him that 2 g’s for you. What-

 3               BASH: [OV] Hold on, listen. Hold on wa-wait a minute, wait a minute, wait a minute, wait

 4               a minute, you said

 5               BOOTH: [OV] [UI]

 6               BASH: [OV] You said, you said there, you said there was two and two and one.

 7               BOOTH: And [UI] one single one, I sold, what I sold two pounds, two thousand dollars

 8               for you dude what do you mean I-

 9               BASH: [OV] What, what are you talking about Sam, pounds go for three-

10               BOOTH: [OV] [UI] [Yelling]

11               BASH: -Grand. Pounds, pounds go for three thousand dollars bro.

12               BOOTH: I mean [UI], I sold one for two dude what the fuck [UI] out right now

13               BASH: [OV] Okay listen, listen. Pounds go for three grand. $2,700 is what I pay for a

14               pound. Okay that’s nor here nor there fool, one pound I’ll, I’ll eat the $700.

15               BOOTH: [OV] I’ll give you the $700-

16               BASH: [OV] Whatever.

17               ...

18               BASH: You took, you took, how much dope did you sell Sam? How much dope did you

19               take out, how much did you take out of the fucking safe?

20               BOOTH: [UI] Whatever I took out of there I sold a pound of and I brought the rest back

21               and I have the two thousand dollars dude. I didn’t steal no dope from you BASH.

22               BASH: How much dope-

23               BOOTH: [OV] [UI]

24               BASH: How—[UI] I don’t understand fool, I don’t get it, I don’t understand why.

25               BOOTH: [OV] I don’t know how much, I didn’t, I don’t know how much who took those

26               either dude. I had no clue, all I know is that I was-

27               BASH: [OV] Listen [UI]
     Affidavit                                         82
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 87 of 140




 1               BOOTH: [OV] [UI] All I did, I have two grand I still have. I didn’t steal shit from you, I

 2               don’t need to steal shit from you dude.

 3               BASH: [OV] Listen

 4               BOOTH: [OV] Never have.

 5               BASH: You, you, I, That’s what I don’t understand before I offered to give the cash.

 6               BOOTH: Yeah BASH that was, that was okay-

 7               BASH: [OV] I offered you to [UI] I offered to pay you to break my dope down dude you

 8               said no.

 9               BOOTH: Well I was sleeping when Derek woke me up to do that.

10               BASH: I understand that, I get that, that’s fine but that’s my dope.

11               ...

12               BASH: -how much packages did you, you, you bagged up two and two and one. That’s

13               five pounds Sam.

14               BOOTH: They weren’t, there wasn’t, they weren’t even weighed out like, it was not like

15               that. I’ve seen how uneven it was, the, the bagging. It wasn’t like that it was like

16               BASH: [OV] Steve, Steve is saying there is one pound and 344, 344 grams there dude.

17               BOOTH: No it should be [UI] I don’t know how much there should be but left there I

18               know I sold a pound that I weighed out [UI] sold that dude. That’s it. I don’t know what

19               Derek-

20               BASH: [OV] How, how many, how much, how many packages, vacuum sealed packages

21               are in the safe when you, when you put the shit back.

22               BOOTH: [OV] I remember, how many packages when I put the shit back, I put it in [UI]

23               room in a black bag. What do you mean?

24               BASH: [OV] How much, how much did you put there?

25               BOOTH: Uh whatever I, I don’t know I [UI] I didn’t weigh it before I put it in there. I

26               didn’t-

27
     Affidavit                                        83
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 88 of 140




 1                 BASH: [OV] Alright I’m not asking weighing it fool how much dope did, how many

 2                 vacuumed, were they still vacuumed?

 3                 BOOTH: [OV] [UI] No, no they weren’t vacuumed sealed, I had to open it to

 4                 fucking unvacuum seal it, what do you mean? To weigh out a pound. I don’t know what

 5                 you’re, what you’re [UI]

 6                 BASH: [OV] They were, they were, they were weighed in to pounds fool.

 7                 BOOTH: No they weren’t because when I opened one that wasn’t a pound. I swear it was

 8                 not. I’m [UI] that I freaking [UI] to bank pull out money out of my account. I’m gonna be

 9                 at the house right now, I don’t know who’s there waiting for me whatever the fuck is going

10                 on. I didn’t steal anything from you BASH and I didn’t do you dirty dude. [UI] Known me

11                 for way to many fucking years dude. I’m not-

12                 ...

13                 BOOTH: [OV] [UI] About me cause-

14                 BASH[OV] I don’t give a fuck, I’m taking all Steve’s shit, I’ll , I’ll, if you say you didn’t,

15                 I’m taking all his shit fool. I clippin this fucking fool.

16                 BOOTH: I’m the who [UI] knowing I sold it dude. Steve-

17                 BASH: [OV] I don’t care.

18                 BOOTH: [OV] –didn’t know that.

19                 ...

20                 BASH: [OV]                             brought the shit from LA,         knows exactly how

21                 much dope was there. One pound of it, one pound of it came to the fucking run dude. The

22                 remainder of it, the remainder, hold on fuck, [UI] right now.

23          206.   Based on the conversation, I believe BOOTH confirmed that she possessed

24 methamphetamine and distributed it for money. Based on my training and experience, I know that

25 narcotics traffickers often secure large quantities of narcotics in vacuumed sealed packages. When

26 BASH asked BOOTH, “how many packages, vacuum sealed packages are in the safe when you, when

27 you put the shit back”, I believe BASH was referring to individual pounds of methamphetamine that
     Affidavit                                            84
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 89 of 140




 1 were packaged in vacuumed sealed bags. This was confirmed in the conversation when BASH asked

 2 BOOTH if she opened a vacuumed sealed package and then told BOOTH, “They were weighed in to

 3 pounds fool.”

 4           207.   When BOOTH replied that “I helped him do it”, I believe BOOTH was relaying to

 5 BASH that she helped package the narcotics. When BOOTH continued and said, “I brought two back, I

 6 sold one, I have two g’s for you”, I believe BOOTH affirmed that she sold the methamphetamine they

 7 were discussing and sold one pound. I know based on my training and experience that “two g’s” is a

 8 common expression which refers to $2,000. Based on the fact that BOOTH said she “sold one” and had

 9 “two g’s”, I believe BOOTH was relaying to BASH that she sold one pound of methamphetamine for

10 $2,000. When BASH replied that, “pounds go for $3,000 bro”, I believe BASH confirmed that he and

11 BOOTH were discussing the sale of methamphetamine. Based on my training and experience, and

12 conversations with other law enforcement officers, I know that $3,000 is consistent with the price of a

13 pound of methamphetamine in the Central Valley of California. When BOOTH stated that “she

14 weighed out a pound, sold that”, I believe she again confirmed that she possessed and sold a pound of

15 methamphetamine.

16           M.     DISTRIBUTION OF METHAMPHETAMINE TO ALASKA, SEPTEMBER 22,
                    2020
17

18           208.   On September 22, 2020, the investigative team intercepted43 a call from (559) 798-4427

19 (TT#10), used by Kenneth BASH44, to (559) 214-7253 (TT#21), used by

20   43
        On September 18, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell III
     authorized the interception of wire and electronic communication to and from (559) 798-4427 (TT#10)
21   (FSO 20-018).
     44
22      Numerous intercepted texts and calls indicate that BASH is one of the users of TT#10, though the
     phone is occasionally passed to a different inmate. Contacts of TT#10 refer to the user of TT#10 as “B”
23   and “Kenny” – both of which are known monikers used by BASH – and in one instance where the user
     of TT#10 had given the phone to another inmate, the new user contacted (559) 547-7728 (TT#8), used
24   by K.B. – BASH’s wife – to inform her of the switch in users. The interception of communication over
     TT8 was authorized by the Honorable Fresno County Superior Court Judge Alvin M. Harrell on
25   September 16, 2020.
     45
        Numerous calls and texts intercepted on TT#21 indicate that this phone begins to                   .
26   First, numerous contacts of TT#21 call the user “         in both calls and texts. Additionally, the
     surveillance team has observed                    in multiple locations consistent with where the user of
27   TT#21 would be based on intercepted calls and texts (one example of this is the probable cause set out
      Affidavit                                          85
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 90 of 140




 1 While discussing how BASH wanted                           o take two or three grams of “black” and several

 2 pounds of “white” to a mutual associate, BASH asked                          if                 wanted “any

 3 of that.” In response,                  stated that he would, and that he just got “eight hundred

 4 CashApp’d to [him] today from that- that fool Danny. [voices overlap] From Alaska.” BASH then

 5 agrees to give                   a “QP” for $1,000 and another “QP” in consideration for “bringing ‘em

 6 down.”

 7          209.    Based on my training and experience, I know it is very common for drug traffickers and

 8 drug dealers to use coded language to refer to narcotics. Accordingly, I also know that it is common in

 9 those same communities to use the word “black” to refer to black tar heroin and “white” to refer to

10 cocaine or methamphetamine. I also know that it is common for drug dealers to sell narcotics, receive

11 physical currency in return, and then use that same currency to purchase more narcotics. Finally, I also

12 know that “QP” is a common term used in those same communities to refer to the “quarter-pound” unit

13 of measurement. Here, I believe that BASH is telling                        to take black tar heroin and

14 cocaine or methamphetamine to their mutual associate, and asks if                        would like any of

15 those narcotics.                   responds in the affirmative, and states that he has “eight hundred.”

16 BASH then tells                     that he is willing to give                    a “quarter-pound”46 for

17 $1,000 and then another “quarter-pound” in consideration for                        transporting the narcotics

18 for BASH. Based on the fact that                     told BASH that                       had received money

19 from “Danny” “from Alaska” when BASH asked                             if                   wanted some of

20 BASH’s narcotics, I believe it is likely that                    received proceeds from at least one

21 narcotics sale from “Danny” and was going to use that money to buy the “QP” from BASH.

22

23

24

25 below in this affidavit).

26 46 Based on this unit of measurement, I believe it is likely that the parties are talking about
   methamphetamine; a quarter-pound of heroin is worth much more than $1,000 and cocaine is typically
27 measured in kilograms.
     Affidavit                                           86
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 91 of 140




 1          210.   On September 24, 2020, the investigative team intercepted47 a text message conversation

 2 between (907) 359-4705 (TT4705), used by an unidentified individual (U291), and TT#21, used by

 3                    The following is a transcript of the pertinent portions of that conversation:

 4                                    Just waking up but he good to go I’m gonna jump in the shower and

 5                 take this thing to the post office.

 6                 TT4705: Good lookn bro for real pls jus be safe

 7                                  : For sure….who’s name you want me to ship it in

 8                 TT4705: Do mine again n

 9                                    Alight

10                 TT4705: Same everything

11                                    Cool

12                 TT4705: ????

13                                    Going now bro my bad

14                 TT4705: K

15                 TT4705: Come on man!! I need that already like 2 days ago

16                                  : I’m sorry bro it will ship today

17                 TT4705: K

18                 TT4705: Post office

19                 TT4705: USPS

20                                  : Yes Danny I’m a procrastinator not a fucking retard

21                                  : Yup should be there by Monday

22                                    That’s 300$

23                                    When you want the next one that shit was hella easy

24                 TT4705: I got u plus the next 1

25

26
     47
     On September 23, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell III
27 authorized the interception of wire and electronic communication to and from TT#21 (FSO 20-021).
     Affidavit                                           87
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 92 of 140




 1          211.    Based on my training and experience, I know that drug dealers and drug traffickers will

 2 commonly avoid naming the illicit narcotics in which they deal. Instead, they prefer to use innocuous,

 3 vague, and innocent-sounding words to refer to the narcotics. Here, I believe that                        is

 4 using the word “this” and U291 is using the word “that” to refer to the item                        is sending.

 5 Based on the texts referencing “Post office” and “USPS,” I believe that                         used the United

 6 States Postal Service to send the package. Based on the information set out below, I believe that

 7                    sent U291 illicit narcotics on September 24, 2020.

 8          212.    On September 27, 2020, U291, using TT4705, sent two text messages to TT#21, used by

 9                   , both of which read: “What’s good??” On the following day, September 28, 2020,

10 members of the investigative team intercepted several text messages between                            using

11 TT#21, and TT4705. Starting at approximately 1:07pm,                             and TT4705 had the following

12 conversation:

13                  TT4705: Make sure n send that 2day bro

14                                   : Yeah

15                  TT4705: 2 of em

16                                   : Yeah I know

17                  TT4705: Aight my nigga

18                                   : I’m seeing it up now Ill pay for express shipping I been hella busy

19                  trying to get a couple fools outta jail

20                                     Sewing

21          213.    Based on the conversation, members of the investigative team believed that the user of

22 TT4705 was requesting that                        send drugs through the use of the postal service. Based on

23 my training experience, I know that drug customers and drug traffickers will often use vague terms to

24 describe narcotics in an effort to hide the illegal activity from law enforcement. In this case, when the

25 user of TT4705 asked for “2 of em” I believe he/she was asking                           to send two of a pre-

26 determined weight of drugs. When                            said he was “seeing it up now”, and later corrected

27
     Affidavit                                                88
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 93 of 140




 1 it to “sewing” I believe                   was relaying that he was packaging the drugs inside a sewed

 2 material, so the contraband would be hard to detect by law enforcement.

 3          214.   On September 29, 2020, at approximately 1:51pm, BOOTH, using TT9537, called

 4                  , using TT#21. The call was intercepted as part of the ongoing investigation and

 5 monitored by members of the investigative team. The call went as follows (only the pertinent parts were

 6 transcribed):

 7                                 : Hello.

 8                 BOOTH: What’s up?

 9                                 : Are you coming over here or what?

10                 BOOTH: What?

11                                  Are you coming this day or no?

12                 BOOTH: Yah where you at?

13                                 : My room.

14                 BOOTH: Yeah I’m at this store in the mall yeah I’m coming.

15                                 : Ok ‘cause I need you to do something for me.

16                 BOOTH: What?

17                                  Sew.

18                 BOOTH: What?

19                                 : Sew.

20                 BOOTH: Oh ok.

21                                 : I got to get it out by five.

22                 BOOTH: Ok what time is it?

23                                 : It’s two.

24                 BOOTH: Oh god [inaudible]. It really doesn’t take that long.

25                                  I know well it’s going to take me that long so please just try to hurry

26                 and get here.

27                 BOOTH: Sew an arm?
     Affidavit                                           89
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 94 of 140




 1                                     uh?

 2                 BOOTH: To sew an arm?

 3                                   No no no no no you have to sew his asshole back together.

 4                 BOOTH: [inaudible] either way I sure do now. Why that part?

 5                                   Because I am sending two ounces.

 6                 BOOTH: Alright I’ll be there what room is it?

 7                                  : 308.

 8                 BOOTH: Ok.

 9          215.   Based on the conversation, I believe                     confirmed that he was packaging

10 drugs with the intention of shipping the package to the user of TT4705, and that BOOTH participated in

11 the packaging of the narcotics. When                        asked BOOTH to “sew” I believe he was

12 referencing the previous call with TT4705 when he relayed that he was sewing up the package and

13 would use express shipping. I also believe when BOOTH agreed to “sew” and said “oh ok” to the

14 request, she knew that                    intended her to sew a package containing drugs. This was

15 evident when BOOTH asked                         why she had to sew the part specified by

16                    and he replied, “Because I’m sending two ounces”. Based on my training and

17 experience, I know that “two ounces” would be a common weight a drug trafficker would prepare for

18 distribution. When BOOTH continued to agree to help with the request, I believe she again confirmed

19 that she knew                    intended for BOOTH to help him package narcotics.

20          216.                    , using TT#21, received a text message from the user of TT4705 at

21 3:07pm that said, “send it”.                  replied to the text message at 3:11pm and said, “It sewed

22 up I just gotta take it to post office it will be done goday”. TT4705 responded and said, “K”. Based on

23 the exchanged, I believe TT4705 was asking                        to send the two ounces of narcotics, and

24                   affirmed that the drugs were within the package sewed by BOOTH as described above.

25          217.   On September 29, 2020, at approximately 4:00pm, members of the investigative team

26 located and observed Samantha BOOTH and                                    nter a black 2020 Chevrolet

27 Malibu with California license BB83T31.                         entered the driver’s side door of the Malibu
     Affidavit                                            90
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 95 of 140




 1 and BOOTH entered the passenger side. The vehicle was followed and surveilled by members of the

 2 investigative team.

 3          218.   At approximately 4:09pm, agents observed the vehicle arrive at the US Post Office

 4 located at 655 Minnewawa Ave, Clovis, CA. Agents observed                         enter the post office

 5 carrying a medium size light blue gift bag. Agents followed                    inside the post office and

 6 observed                    take a large box up to the counter along with the blue gift bag to be packaged.

 7 The gift bag was packaged and                     paid for the box to be shipped. Agents then observed

 8                    return to the Malibu and leave the area with BOOTH.

 9          219.   Members of the investigative team remained at the Post Office and met with US Postal

10 Inspector Chris Morgan. Postal Inspector Morgan reviewed security footage and confirmed which

11 package                    was attempting to ship. Postal Inspector Morgan took custody of the package

12 while a search warrant was drafted for the contents. The package was addressed to “Danny Stalling” at

13 “88 Salmon Way Bldg 114, Dutch Harbor, AK, 99692. The return address on the package was to

14 “Chase Roles” at “1635 E. Bulldog Ln #213, Fresno, CA, 93710”.

15          220.   At 4:37 hours,                  , using TT21, exchanged the following messages with the

16 user of TT4705:

17                                   There u go bud when u want the next one I’m gonna go buy the fucking

18                 shit now and do it tonight…..this one was double wrapped and I put coffee up in it

19                 TT4705: Ur the man

20                 TT4705: Lil Danny sends his n says great sew job!!!

21                                  : When u gonna shoot the payment cause I got prob enough for another

22                 one?

23                 TT4705: Shoot u something when I get off wk

24          221.   I believe the above exchange confirmed that the package                    attempted to

25 ship from the post office located at 655 Minnewawa Ave, Clovis, CA was the package that BOOTH

26 helped sew, and that the package contained narcotics. Based on my training and experience, I know that

27 narcotics traffickers attempt to hide drugs by using excessive packaging and potent scents in an effort to
     Affidavit                                          91
28
         Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 96 of 140




 1 hide the contraband from law enforcement and narcotic detecting dogs. This was evident when

 2                    told TT4705 “this one was double wrapped and I put coffee up in it”. Additionally,

 3 when TT4705 responded and relayed that “Lil Danny” said “great sew job”, he confirmed that the

 4 package contained the same item that BOOTH helped                         sew.

 5          222.   On September 30, 2020, a search warrant for the contents of the package shipped by

 6                    was signed by the Honorable Sheila K. Oberto, United States Magistrate Judge for the

 7 Eastern District of California. The search warrant was executed by members of the investigative team on

 8 October 1, 2020. Inside the package, agents discovered a blue gift bag with a stuffed teddy bear inside.

 9 Inside the bear, suspected methamphetamine was located and seized. The methamphetamine was later

10 determined to weigh approximately 58 grams. .

11          223.   Based on the information above, I believe probable cause exists that Samantha BOOTH

12 and                           committed the following offenses: Conspiracy to Manufacture, Distribute,

13 and Possession With Intent to Distribute controlled substances, in violation of Title 21, United States

14 Code, Sections 846 and 841(a)(1); Manufacture, Distribution, and Possession With Intent to Distribute

15 Controlled Substances in violation of Title 21, United States Code, Section 841(a)(1); and Unlawful Use

16 of A Communication Facility to Facilitate Drug Felony Violations, in violation of Title 21, United States

17 Code, Section 843(b).

18          N.     DISTRIBUTION OF METHAMPHETAMINE TO MONTANA, SEPTEMBER 19-
                   30, 2020
19

20          224.   Through a series of intercepted calls and texts made to and from TT#15, the investigative

21 team was made aware that Jacob RENSHAW was in the Missoula, Montana area.

22
            225.   On September 23, 2020, members of the investigative team intercepted text message
23
     communications between BASH on TT#9 and RENSHAW on TT#15. In the messages, BASH tells
24
     RENSHAW “Picking up in Cali and going back”. RENSHAW then replies, “I should drive the charger
25
     there and come back with the doors packed…it’s got insurance and clear”. RENSHAW then sent a text
26
     message photograph of a silver Dodge Charger with a distinctive push bumper on the front of the
27
     Affidavit                                          92
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 97 of 140




 1 vehicle. Based on my training, experience and knowledge of this investigation I believe that BASH was

 2 directing RENSHAW to drive to California to obtain drugs and drive the drugs back to Montana.

 3 Additionally, I believe RENSHAW was showing BASH the vehicle he would be driving for BASH’S

 4 approval.

 5          226.   Later on September 23, 2020, members of the investigative team intercepted a three-way

 6 call between BASH, MADSEN and RENSHAW. During the call, the three discuss having

 7 RENSHAW book a flight to Los Angeles to obtain a “package” from MADSEN, then drive it back to

 8 Montana.

 9          227.   On September 24, 2020, members of the investigative team intercepted telephone calls

10 between TT#9 (BASH), TT#7 (MADSEN) and TT#15 (RENSHAW) pertaining to RENSHAW’S trip

11 from Montana to California. Based on GPS locations for TT#15, RENSHAW was participating in these

12 conversations while still in Montana. The following are excerpts from a three-way conversation on

13 September 24, 2020, between BASH, MADSEN and RENSHAW:

14                 BASH: Yo

15                 RENSHAW: Yes

16                 BASH: What’s up sucka

17                 RENSHAW: What’s up buddy?

18                 BASH: What are you doing? Where you at?

19                 MADSEN: What’s up friend?

20                 RENSHAW: I am on the freeway.

21                 BASH: Where you going?

22                 RENSHAW: I’m going home.

23                 BASH: Alright.

24                 MADSEN: Wait, are you going to Fresno or you going to LA?

25                 BASH: He’s going to LA.

26                 RENSHAW: Oh, ok, yeah. I said, yeah, I said home, to Stephanie’s house.

27                 MADSEN: Oh.
     Affidavit                                        93
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 98 of 140




 1                 BASH: U/I

 2                 RENSHAW: Give me, give me uh at least 20 to 30 hours to get there.

 3                 MADSEN: Oh.

 4                 BASH: Yeah that’s longer than the whole trip.

 5                 MADSEN: Yeah.

 6                 RENSHAW: Huh?

 7                 BASH: So you are barely leaving is what you are saying?

 8                 RENSHAW: Well yeah.

 9                 BASH: Have you left Montana yet?

10                 RENSHAW: No.

11                 BASH: What town are you in?

12                 RENSHAW: Uh. I’m gonna go through Idaho probably. Let me see what my map says.

13                 BASH: I didn’t say where you are gonna go, are you on the freeway already left?

14                 RENSHAW: No I’m getting onto it right now.

15          228.   Later on September 24, 2020, the investigative team intercepted text messages between

16 MADSEN on TT#7 and RENSHAW on TT#15, in which RENSHAW asks MADSEN for the name of

17 her street in Torrance, California. MADSEN provided “Reynolds Drive Number 5” before providing

18 her full address “21014 Reynolds Drive Torrance 90503”. Based on multiple surveillance and my

19 knowledge of this investigation, I know Stephanie MADSEN to reside at 21014 Reynolds Drive #5,

20 Torrance, California.

21          229.   On September 26, 2020, members of the investigative team intercepted calls between

22 RENSHAW and MADSEN in which RENSHAW stated he was in the Los Angeles area and was

23 involved in a minor traffic collision. Shortly after, calls were intercepted between BASH and

24 MADSEN pertaining to RENSHAW traveling to Fresno once he met with MADSEN at her residence.

25 The following are excerpts from that call:

26                 MADSEN: So am I Cashapp’ing that?

27
     Affidavit                                        94
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 99 of 140




 1                 BASH: Yeah U/I need to. Either that or just give it to Jake because he is gonna to Fresno

 2                 anyways.

 3                 MADSEN: Ok. What is he going to Fresno for?

 4                 BASH: He is gonna take those pills, he’s gonna take uh possibly possibly the gun,

 5                 um…but I kinda want to take all the guns from him there because we don’t want him

 6                 driving with the guns and with the dope.

 7                 MADSEN: Oh, we are taking the dope down there to…to Fresno? Or up there I mean?

 8                 BASH: Well, either way he’s gonna go to Fresno.

 9                 MADSEN: I know, I’m just asking are…are we sending the white up there?

10                 BASH: Well we’re not U/I…he’s taking it because he’s gotta go…he’s gotta go that way

11                 anyways.

12                 MADSEN: Ok.

13                 MADSEN: I have um…to go to Kohl’s so I can pick something up to to put all that stuff

14                 in.

15                 BASH: Uh…we need to put it in the car so…in the motherfucking door panels.

16                 MADSEN: Ok.

17          230.   Based on my training and experience I know that people who buy and sell

18 methamphetamine often refer to it as “white”. Based on my knowledge of this investigation, I believe

19 that MADSEN and BASH are having a conversation about their plan to send methamphetamine to

20 Fresno with RENSHAW on his way to Montana. I also believe based on their conversation that they

21 planned to hide the methamphetamine in the door panels of RENSHAW’S vehicle.

22          231.   On September 27, 2020, members of the investigative team intercepted a call from

23 RENSHAW on TT#15 to MADSEN on TT#7. In the call, RENSHAW told MADSEN that he was

24 stopped in Riverdale where he was visiting family but would be leaving to Fresno. MADSEN then

25 received a message from BASH on TT#9 asking her to track RENSHAW’S location. MADSEN told

26 BASH that RENSHAW was on “the 41 driving toward Fresno”. Based on my training and experience

27 and knowledge of this investigation, I believe these communications were BASH and MADSEN
     Affidavit                                         95
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 100 of 140




 1 monitoring the location of their load of methamphetamine. According to RENSHAW’S GPS location

 2 for TT#15, he arrived in Fresno later that night.

 3            232.   On the morning of September 28, 2020, members of the investigative team intercepted a

 4 text message from BASH on TT#9 to RENSHAW on TT#15. The message stated “You got more dope

 5 to pick up Dawgie”. Based on my training and experience, I believe this message meant that

 6 RENSHAW was being ordered by BASH to pick up more methamphetamine for delivery to Montana.

 7 RENSHAW replies “From?” Later in the day, BASH contacted RENSHAW and directed him to the

 8 residence of S.R. at 1038 Palo Alto Avenue, Clovis, California.48 Based on the aforementioned

 9 intercepted calls49 investigators believed that S.R. was in possession of methamphetamine that BASH

10 had moved through MADSEN from Torrance to Fresno.

11            233.   On September 29, 2020, members of the investigative team initiated surveillance on

12 RENSHAW in Fresno, California. At approximately 11:11 hours, the investigative team intercepted a

13 call from BASH on TT#9 to RENSHAW on TT#15. During the call, RENSHAW told BASH that he

14 would be leaving in a couple hours. BASH was heard telling RENSHAW that he should leave before

15 dark.

16            234.   Members of the investigative team continued surveillance on RENSHAW until he

17 arrived to an unknown location in Ceres, California. Due to a large perimeter on the GPS location for

18 TT#15, surveillance units initially could not locate RENSHAW. At approximately 0852, RENSHAW

19 turned on TT#22, and a precise location was discovered to be at 7805 Monterey Avenue, Ceres,

20 California. Surveillance units initiated surveillance on RENSHAW in the same silver Dodge Charger

21 as it traveled north on Highway 99, with a final destination of Montana.

22            235.   The California Highway Patrol-Turlock office was provided the vehicle information for

23 RENSHAW and an enforcement stop was conducted on Highway 99 near Hammer Lane for violation

24 of California Vehicle Code, Section 22349(a). RENSHAW was issued a citation and released at the

25

26   48
          See paragraph 173 above.
     49
27        See paragraph 264 above.
     Affidavit                                          96
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 101 of 140




 1 scene, however the silver Dodge Charger was seized pursuant to a state of California search warrant50.

 2 The vehicle was transported to the Stockton California Highway Patrol office, where members of the

 3 investigative team from the California Highway Patrol conducted a search of the vehicle. The following

 4 items were located inside the right front door panel:

 5                         Sealed Ziploc bag containing 461.8 grams of suspected methamphetamine

 6                         Sealed Ziploc bag containing 430.8 grams of suspected methamphetamine

 7                         Sealed Ziploc bag containing 459.8 grams of suspected methamphetamine

 8                         Sealed Ziploc bag containing 464.7 grams of suspected methamphetamine

 9                         Sealed Ziploc bag containing 465 grams of suspected methamphetamine

10                         Total weight of suspected methamphetamine: 2282.1 (5.02lbs)

11           236.   Based on the above stated facts, there is cause to believe that BASH, RENSHAW and

12 MADSEN conspired to transport methamphetamine to Montana for distribution, in violation of Title 21,

13 United States Code, Section 846.

14
             O.     ZACHOCKI, AND                      ARE FELONS WHO POSSESSED A FIREARM
15

16      237.                      and ZACHOCKI were in possession of a firearm on October 3, 2020.

17 Both are felons. Between October 2 and 3, 2020, a series of calls were intercepted between MORGAN,

18 W.P.51, BASH, ZACHOCKI, MADSEN, and                             discussing arrangements to get a gun or

19 guns to                  to use in murdering C.W., who they suspected of sexually assaulting two minors

20 who                 referred to as his sisters. .

21           238.   On October 2, 2020, MORGAN talked to BASH on the phone, and advised BASH that

22 he should call                  MORGAN provided BASH with                         phone number, and told

23 BASH that W.P. said that BASH knew                                    BASH confirmed he knew

24
   50
      On September 28, 2020, a member of the investigative team obtained a search warrant from the
25 Fresno County Superior Court. The search warrant for RENSHAW’S silver Dodge Charger was
   authorized by the Honorable Judge Alvin Harrell.
26
          51
             The initials W.P. will be used throughout this affidavit to protect the identity of an individual
27 not being charged in the affidavit.
     Affidavit                                           97
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 102 of 140




 1 MORGAN said that               had a major problem and that BASH needed to call him right

 2 away. Minutes later, using the number MORGAN provided, BASH using TT#called

 3 The following are excerpts from that call:

 4                                Hello?

 5                 BASH:             Sup bro.

 6                                BASH how you doing dog?

 7                 BASH: Alright how are you doing?

 8                                I’m alright I mean could be worse could be better you know.

 9                 BASH: What’s going on?

10                                Trying to find this fucking lame bro right now. I’m going to find him but

11                 um..you already got the word? Pretty much? Probably? Waylon told you?

12                 BASH: No just that I was given your number and said that I needed to call you ASAP.

13                                Alright well this fool supposedly touched my little sisters.

14                 BASH: Oh really?

15                                Yeah they’re at the hospital right now you know what I mean?

16                 BASH: Ok well who is it?

17                                C.W[1].

18                 BASH: Ok where is he at?

19                                He’s um I’m going to find him I’m just fucking I’m everywhere right now

20                 trying to fucking figure out where he is I’m lurking um he’s somewhere here in Red Bluff

21                 right now so…

22                 BASH: So what do you need?

23                                Dog I need…I need…I need pretty much just something. Something you

24                 know that…

25                 BASH: Right

26
            [1]
            The initials “C.W.” are being used to protect the identity of the potential murder victim who is
27 not being charged in this affidavit.
     Affidavit                                          98
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 103 of 140




 1                             Yeah

 2               BASH: Well I got people soon I’d send your way but they’re literally at the bail bonds

 3               trying to bail fuckin’ my boy out right now though you know what I mean?

 4                             Right

 5               BASH: And my other boy just got shot four times like three nights ago dog so um I could

 6               find someone to send that way but if you need something?

 7                             Yeah I prefer that dog cause I’m trying to handle it bro you know like I am

 8               going to.

 9               BASH: Well when do you want to grab them?

10                             Fuckin’ right now you know what I mean? If I could bro.

11               BASH: Ok look…well come on down dog come get it.

12                             Alright well where is that?

13               BASH: It’s in LA right? It’s in LA but I can probably get it to Fresno…tomorrow

14               morning.

15                             That would be legit. Alright. Yeah that would be cool cause then I can just

16               uh I can have him fuckin’ you know what I mean probably spotted by then.

17               BASH: Ok well um yeah

18                             I can have my brother post up and fuckin’ figure out where he’s at.

19               BASH: Well I wouldn’t talk or text about it.

20                             No no never.

21               BASH: When are you going to head down?

22                             Well I have to go pick up um pick up another car real fast and then I can

23               leave you know what I mean? But you think that you possibly could get it to that possibly

24               halfway?

25               BASH: Where to Fresno?

26                             Yeah.

27               BASH: Yeah but not until tomorrow.
     Affidavit                                       99
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 104 of 140




 1                               No that’s cool.

 2                BASH: Probably tomorrow afternoon or sometime.

 3                               Well I was going to say I’ll head down there fucking like maybe you know

 4                what I mean sometime tonight or around.

 5                BASH: Do you have an ID?

 6                               Yeah but I got my girl…

 7                BASH: Do you have an ID and shit?

 8                               Yeah

 9                BASH: Look up..have you ever been on a plane?

10                               Um no I haven’t.

11                BASH: Look up flight to LA bro.

12                               Alright. Alright. They’re hella cheap right now too.

13                BASH: No they’re starting to go back up dog but look up the flights to LA.

14                               Alright.

15                BASH: Ok what’s the major city that you’re in?

16                               Um I’m right by Chico.

17                BASH: You can start heading down whenever you want I just won’t be able to get…the

18                guns are in LA you can go all the way there and get them tonight or um…look up the

19                flight.

20                               Alright I’ll look up the flight the airlines right now then fuckin’ I’ll get

21                back to you.

22                BASH: Alright bro later.

23                               Alright I appreciate it.

24      239.      Based on my training and experience and knowledge of this investigation, I believe

25               and BASH were making arrangements for BASH to get                         a gun. Following

26 this call, BASH engaged in a series of calls with MORGAN, MADSEN, and others in an effort to

27
     Affidavit                                          100
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 105 of 140




 1 secure a gun and get it to                   Ultimately, as set forth in more detail below, BASH secured a

 2 gun for                 through ZACHOCKI.

 3      240.        On October 2, 2020, at approximately 9:42pm, BASH sent a text message to Stephanie

 4 MADSEN. The text message said, “Bbe reach out to Meghan right and get lil David # pls ASAP 911”.

 5 Based on my knowledge of the investigation and conversations with other members of the investigative

 6 team, I know that “Lil David” is the moniker for David ZACHOCKI.

 7      241.        On October 2, 2020, at approximately 9:56pm, MORGAN sent a text message to an

 8 unknown party (UM242) using (530) 965-6314 (TT6314). MORGAN sent a message that said, “Germ

 9 from sac? No.”. TT6314 replied, “I MIGHT HAVE BEEN IN THE BAY W HIM BUT NOT SURE

10 BRO.” MORGAN then sent a message that said, “Dam. Ok thank you. We got a stichuation with

11 waylons girl and need some one to take car parts from sac to red bluff or half way.” Based on the text

12 message exchange, I believe when MORGAN told the user of TT6314 that “We” had a situation with

13 “waylons girl”, MORGAN was relaying that the AB was dealing with a situation involving W.P.’s

14 girlfriend. Additionally, I know criminals use innocuous words to hide criminal activity. In this instance,

15 I believe MORGAN used the term “car parts” to represent “guns”. When MORGAN said he needed

16 someone to take “car parts” to “red bluff” or halfway, I believe he was stating that he needed someone to

17 bring a gun to                  near Red Bluff, CA.

18      242.        On October 2, 2020, at approximately 10:33pm, MORGAN received a call from

19                . At the start of the call,             asked if this was “BASH”. MORGAN replied that

20 this was, “Todd”. MORGAN and                        then had the following conversation (only the pertinent

21 portions were transcribed):

22                  MORGAN: Everybody’s trying to get ahold of you. You need to answer your fuckin’

23                  phone, you need to answer your fuckin’ texts.

24                                  I…I…that’s my bad I fuckin’ my phone was in my car and I was handling

25                  something you know like..it’s my fault my bad.

26                  MORGAN: Yeah. Check it out. We get it right? Where are you at right now?

27                                  I’m fucking…I’m at home. Close by.
     Affidavit                                            101
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 106 of 140




 1                 MORGAN: Ok look check it out. Unless you know what the fuck you’re doing right now

 2                 you need to fuckin’ just kick back and let us fuckin’ take care of it right? ‘Cause were

 3                 trying to get something to you, you don’t have nothing right now?

 4                                nah

 5                 MORGAN: Well we’re working on getting this to you right? If we can’t get ahold of

 6                 you, and fuckin’ find out where the fuck you are, how are we going to do it? You know

 7                 what I mean? We’re going to have a guy come from Sac to you somehow. You know

 8                 what I mean?

 9                                Alright

10      243.       Based on the conversation, I believe MORGAN confirmed that the AB was actively

11 working to supply a firearm to                to use in the murder of “C.W.”. When MORGAN told

12                “Unless you know what the fuck you’re doing right now you need to fuckin’ just kick

13 back and let us fuckin’ take care of it right?”, I believe MORGAN was telling                  that if he

14 could not handle planning and executing the murder, the AB would complete the murder another way. I

15 also believe when MORGAN told                     that, “We’re going to have a guy come from Sac to you

16 somehow”, MORGAN was relaying that an AB associated gang member would meet him with a

17 firearm to complete the murder. I also believe that by saying “let us” take care of it, MORGAN was

18 referring to the AB and its members.

19      244.       On October 3, 2020, at approximately 10:49am, BASH received a call from MADSEN.

20 During the call, BASH asked MADSEN if “Meghan” got “David’s” number. MADSEN said she did

21 not know who “David” was and BASH replied that he needed “David’s” number from Stockton. Based

22 on the prior conversation with MADSEN in which BASH told MADSEN to ask “Meghan” for “Lil

23 David’s” number, I believe BASH was referring to David ZACHOCKI, since “Lil David” is the

24 moniker for ZACHOCKI. The conversation continued and BASH and MADSEN discussed bringing

25 money up to Sacramento. BASH then said, “if we got this toy going all the way up towards Redding

26 they’re going to have to pass through Sacramento.” Based on the comment, I believe BASH was

27
     Affidavit                                         102
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 107 of 140




 1 substituting the word “toy” for “gun”. I believe based on BASH’s statement that he intended someone to

 2 retrieve a firearm from MADSEN and transport it to                in northern California.

 3      245.      On October 3, 2020, at approximately 11:08am, Stephanie MADSEN received a text

 4 message from (406) 559-6128 (TT6128). The text message said, “Lil David Z Mobile -(209) 570-

 5 9581”. Based on the text message, I believe (209) 570-9581 (TT9581) was the number for David

 6 ZACHOCKI, since “Lil David” was ZACHOCKI’s moniker, and BASH had asked MADSEN to find

 7 the number for “Lil David”.

 8      246.      On October 3, 2020, BASH called ZACHOCKI on TT9581. At the start of the

 9 conversation, ZACHOCKI relayed that he was going to jail soon for charges related to “pistols” but he

10 was out on bail. BASH and ZACHOCKI then had the following conversation (only the pertinent

11 portions were transcribed):

12                BASH: They need a favor

13                ZACHOCKI: What’s up?

14                BASH: Can you get your hands on any pistols? Do you have any pistols right now in

15                Stockton for sale? Do you have any you’re willing to trade?

16                ZACHOCKI: Yeah

17                BASH: Ok. One of the brothers fuckin’ um ah I don’t know if you remember Beaver and

18                Waylon?

19                ZACHOCKI: Yeah

20                BASH: The ones that put me in the hat a long time ago you know when you had to

21                [inaudible]

22                ZACHOCKI: Yeah yup yeah

23                BASH: Waylon’s daughters..he has two daughters and uh they got fuckin’ ah they’re like

24                13 or 14, 15 or 16 they got shot up with dope and fucked and raped and more shit bro

25                right

26                ZACHOCKI: Oooh

27
     Affidavit                                       103
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 108 of 140




 1               BASH: Yeah dog one of those and this is up in Chico and Redding dog they need a pistol

 2               right well I got the shit coming I got pistols I got some nice ass bangers but they’re in LA

 3               and I’m having issues getting them to Fresno.

 4               ZACHOCKI: mmhm

 5               BASH: So I just need either I need to buy one pick one up and replace it or…I need to

 6               put something in someone’s hand bro and they’re willing to drive to get it which is

 7               Waylon’s step-son.

 8               ZACHOCKI: So there’s an AR pistol for 13

 9               BASH: What’s it look like?

10               ZACHOCKI: It looks good it’s an AR pistol it’s not the regular it’s the stock the looks

11               like a bar you know what I mean the one that recoils?

12               ...

13               BASH: I’ll show you which one’s I have right? And if we can do some time of trade. The

14               thing is I’m trying to keep dude from having to drive all the way to Fresno bro you hear

15               what I’m saying?

16               ZACHOCKI: Yeah.

17               BASH: But I’ll show which ones I got and if it’s fuckin’…I got some chunky shit right

18               now bro. Like four of them bro. Extended…I got 30 round clips for nines.

19               ZACHOCKI: Right now I got a Glock 19 with a [inaudible] 30, 17 stock clips.

20               BASH: Ok which one do you care the least about bro?

21               ZACHOCKI: Right now I got one that’s actually mine and the other one bro is my boys

22               but I can get more you know what I mean?

23               BASH: Well I’ll buy it I’m trying to go around spending the money dog because I got

24               pistols bro.

25               ZACHOCKI: Yeah yeah

26               BASH: I ain’t trying to pay fuckin’ shit

27               ZACHOCKI: I know I already know. I paid a rack for every pistol with a clip.
     Affidavit                                       104
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 109 of 140




 1                  BASH: Everyone is right now.

 2                  ZACHOCKI: They come out with fuckin’ grips and clips so everyone’s fuckin’

 3                  taxing….

 4                  BASH: So with that being said bro with that right there basically that’s like a huge favor

 5                  that you’re pulling off you know what I’m saying for sure.

 6                  ZACHOCKI: I’m going to go try and get one and talk to you.

 7      247.        Based on the conversation, I believe BASH now intended to use ZACHOCKI as a

 8 source to get a firearm that                I believe this because BASH described the situation as

 9 involving “W.P.’s daughters” and said he needed to “put something” in “someone’s hand” and said it

10 was for W.P.’s stepson, which I know is                    I know based on my training and experience that

11 when BASH said he wanted to put “something” in “someone’s hand” he meant he wanted to supply a

12 gun to                .

13      248.        On October 3, 2020, at approximately 1:28pm, BASH contacted MORGAN. BASH and

14 MORGAN discussed                being on an ankle monitor. BASH informs MORGAN that BASH called

15 his “old cellie” “Lil’ David”, and that he was in Stockton and could get a gun. BASH also tells

16 MORGAN that he has “his girl” going up with a gun also. MORGAN again mentions that                        is

17 on an ankle monitor and asked BASH when BASH learned of this. BASH says, “Late last night but I

18 didn’t want to fuckin’ not bring those through just in case you had an alternate person.” MORGAN

19 responds, “This is another one of those things like nice if you could fuckin’ tell us the whole story.”

20      249.        Based on the conversation, I believe BASH was actively working to supply a firearm to

21                . When BASH explained that he did not want                    to come to Fresno, due to his

22 ankle monitor, but wanted to check with MORGAN if there was an “alternate”, I believe BASH was

23 inquiring if they had an alternate person in line to carry out the murder.

24      250.          On October 3, 2020, at approximately 2:52pm, BASH received a text message from

25 ZACHOCKI that said, “I got one for u but she a lil big thang lol .22 long has a clip.” I know from my

26 training and experience that in common text message shorthand, “u” means “you”, and “lol” means

27 laugh out loud. I also believe, based on my training and experience, that in the context of the other
     Affidavit                                          105
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 110 of 140




 1 conversations with ZACHOCKI, when he said he had a “lil big thang”, ZACHOCKI was referring to a

 2 firearm. I also know, based on my training and experience, that a “.22” is a firearm that fires .22 caliber

 3 ammunition, and a “clip” is a magazine. Based on the text message, I believe ZACHOCKI told BASH

 4 that he has a .22 caliber pistol with a magazine available for BASH. BASH replied, “Show me”, which

 5 indicated he was interested in acquiring the firearm. At 3:00pm, ZACHOCKI sent BASH a text

 6 message that said, “Ima go buy it now”. Based on the message, I believe ZACHOCKI was relaying to

 7 BASH that he was going to purchase the firearm for BASH to use for

 8      251.       On October 3, 2020, at approximately 4:06pm, BASH sent a text message to

 9 ZACHOCKI that said, “how much”. ZACHOCKI replied, “I got u”. BASH then responded, “Thanks

10 bro”. ZACHOCKI then said, “It’s a gift brother for wat you’ve done for me. I got it on my lap for u rn

11 bro”. Based on the exchange, in the context of BASH’s previous conversation with ZACHOCKI, I

12 believe ZACHOCKI was relaying to BASH that he purchased the .22 caliber pistol and had it in his

13 possession for BASH.

14      252.       On October 3, 2020, at approximately 5:29pm, MORGAN sent a text message to BASH

15 that said, “Hes gonna call u now. Chanse”. BASH replied, “Ok. I told him not to go no where. He was

16 gonna go now to fresno.” Based on the exchange, I believe BASH was relaying to MORGAN that

17                was no longer going to come to Fresno to retrieve a firearm for the murder, as was also

18 being coordinated by BASH, because now                     could meet ZACHOCKI in Stockton and

19 retrieve the .22 caliber pistol from ZACHOCKI.

20      253.       On October 3, 2020, at approximately 5:56pm, BASH sent a message to ZACHOCKI

21 that said, “Just told the BRO the assistance you provided today Bro”. Based on my training and

22 experience, I know that AB members refer to other members as “brothers”. I believe in this message,

23 BASH was relaying to ZACHOCKI that he told MORGAN, a validated AB member, that he

24 contributed to the plot by supplying a firearm. At 6:05pm, BASH sent a message to ZACHOCKI that

25 said, “be ready to meet.” Based on the message, I believe BASH was telling ZACHOCKI that he would

26 meet with                 soon to deliver the gun.

27
     Affidavit                                          106
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 111 of 140




 1      254.       Seconds after BASH sent the text message to ZACHOCKI, BASH called

 2 During the call, BASH asked                    if he was “ready to hit the road” and            affirmed

 3 that he needed to make one stop and then would be ready. BASH then asked                    how long it

 4 would take him to get to Stockton.                  said it would take a few hours and BASH said “that’s

 5 where you need to be”.                 said he would leave in approximately thirty minutes. Based on the

 6 call, I believe BASH confirmed that                   was going to Stockton to meet with ZACHOCKI and

 7 retrieve the firearm.

 8      255.       Following the conversation, BASH arranged with ZACHOCKI a place to meet

 9                to retrieve the firearm. ZACHOCKI sent a text to BASH and said, “315 N 10th Street,

10 Sacramento, CA 95811, USA”. The text had a geo-location pin showing the address.

11      256.       On October 3, 2020, at approximately 7:35pm, MORGAN sent a text message to

12                 The message said, “Hey let us know when yall got it together. We got a guy ready to go to

13 u now im not sending him on the way if u want going to meet him and let him know where to go.”

14 Based on the message, I believe MORGAN was in contact with BASH about the arrangement with

15 ZACHOCKI, and MORGAN was an active participant in the plan to use ZACHOCKI to supply the

16 firearm to                I believe this is evident when MORGAN said, “We got a guy ready to go”. I

17 believe when MORGAN said “we” he was relaying to                        that the AB had arranged

18 ZACHOCKI as a gun supplier for

19      257.       On October 3, 2020 at approximately 8”45 pm, a call was intercepted in which BASH

20 told the recipient of the call, “I called my boy in Stockton right my old cellie?” BASH then relayed to

21 the recipient his conversation with ZACHOCKI and told him that ZACHOCKI was going back to

22 prison soon. BASH told the caller that he told ZACHOCKI “the gist of what’s going on” and that

23 ZACHOCKI said they “definitely needed to do something” and that he would “rather do it out here

24 than in there”. Based on my knowledge of the investigation I believe that ZACHOCKI was agreeing he

25 needed to provide                with a gun.

26      258.       BASH continued and said, “He went out and bought the thing              s coming to get.

27 He went out and bought it tonight. I hit him up this morning he was like hey I’m going to make my
     Affidavit                                           107
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 112 of 140




 1 rounds, I’ll pick something up. So he went out and picked it up and was like alright here.” I believe

 2 based on my training and experience, when BASH said that “he went out and bought the thing                 is

 3 coming to get”, BASH was relaying that ZACHOCKI went out and acquired the firearm that was

 4 intended for

 5      259.       On October 3, 2020, at approximately 11:38pm, BASH was contacted by

 6 During the call,               told BASH that he was “here”. BASH said he was just talking to

 7 “Beaver”, who I know is WEAVER. During the conversation, ZACHOCKI began speaking to BASH.

 8 Members of the investigative team who are familiar with ZACHOCKI’s voice from listening to other

 9 calls that were being intercepted, recognized ZACHOCKI’s voice. Based on the fact that

10 said he was “here” and was sharing the phone with ZACHOCKI, I believe                        and

11 ZACHOCKI met in order for                      to retrieve the firearm from ZACHOCKI. Later in the

12 conversation, BASH told ZACHOCKI to “send him with that one then bro. Send him with the .22”

13 ZACHOCKI agreed. Based on the fact that BASH told ZACHOCKI to “send him with that one” and

14 then clarified to send him with the “.22”, I believe BASH was telling ZACHOCKI to give the .22

15 caliber firearm to                Based on ZACHOCKI’s affirmation, I believe ZACHOCKI gave

16                the firearm.

17      260.       On October 4, 2020, at approximately 1:23am, BASH called                       BASH and

18                had the following conversation (only the pertinent portions were transcribed).

19                 BASH: Hey that pistol right?

20                                Yeah

21                 BASH: Where do you got that thing at?

22                                Uh it’s in a little…a little fuckin’ lock box fuckin’ locked inside

23                 the…inside the fuckin’ dash thing.

24                 BASH: Yeah alright. Woah in the glovebox or?

25                                Hold up let me…I get all tripped out and shit with this little thing that I’m

26                 wearing.

27                 BASH: Yeah I didn’t tell you put that thing up under behind the dash like…
     Affidavit                                          108
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 113 of 140




 1                               Yeah.

 2                 BASH: Like it’s not in the glovebox or nothing stupid right?

 3                               No.

 4                 BASH: Alright fool.

 5                               No it’s in a little lock box thing.

 6                 BASH: Alright bro I was just checking.

 7                               Yeah I got you.

 8      261.       Based on the conversation, I believe                confirmed that he currently possessed

 9 the pistol given to him by ZACHOCKI. When BASH asked                         where he had “that thing at”

10 and clarified that he was talking about the “pistol”, I believe BASH confirmed that the pistol possessed

11 by                was the same that was given to him by ZACHOCKI. I know based on my training and

12 experience, that criminals will often use innocuous sounding words in place of words describing illegal

13 activity to conceal their activities from law enforcement.

14      262.       Agents located                  vehicle based on a precise location ping, and at

15 approximately 12:39am, agents observed the vehicle pull into Jack in the Box restaurant located at 920

16 Hammer Lane, Stockton, CA. An agent on scene observed a female driver, and identified the male

17 passenger as                 Agents continued to observe the vehicle as it navigated away from Jack in

18 the Box. At approximately 1:28am, officers from Stockton Police Department (SPD) conducted a

19 prearranged enforcement stop on the vehicle occupied by                   During the stop,

20 was positively identified and a vehicle search was conducted. A Phoenix Arms, Model 22, .22 caliber,

21 pistol with serial number 4133114 was recovered from inside the vehicle. The magazine that was

22 inserted into the firearm contained two live rounds of .22 caliber ammunition.

23      263.       A firearms trace was completed on the firearm possessed by ZACHOCKI and

24                and it was determined that the Phoenix Arms, Model 22, .22 caliber, pistol with serial

25 number 4133114 was manufactured in the state of California, however was first sold in the state of

26 Missouri and traveled in interstate commerce.

27
     Affidavit                                          109
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 114 of 140




 1       264.       I reviewed Tehama County Superior Court records, which showed that                     has

 2 the following felony conviction:

 3               a. A July 2019 felony conviction for violating California Penal Code, Section 29820(b),

 4                  unlawful firearms activity, which is punishable by up to five years in prison, for which he

 5                  was sentenced to five years

 6       265.       I reviewed San Joaquin County Superior Court records which showed that ZACHOCKI

 7 has the following prior felony convictions:

 8               b. A February 2012 felony conviction for violating California Penal Code, Section 459, first

 9                  degree burglary for which he was sentenced two years in prison.

10               c. A January 2013 felony conviction for violating California Health and Safety Code,

11                  Section 11378, possession of a controlled substance for sale, for which he was sentenced

12                  to 32 months in prison

13               d. A February 2016 felony conviction for violating California Health and Safety Code,

14                  Section 11378, possession of a controlled substance for sale, for which he was sentenced

15                  to 48 months in prison.

16       266.       Based on the above stated facts, I believe probable cause exists that David ZACHOCKI

17 and                            each possessed a firearm in violation of Title 18, United States Code,

18 Section 922(g)(1).

19          P.      Jacob RENSHAW, Amanda GOURLEY, and        CONSPIRE TO
                    DISTRIBUTE METHAMPHETAMINE TO MONTANA, OCTOBER 12-15, 2020
20

21       267.       Beginning on October 12, 2020, the investigative team intercepted several pertinent
22 conversations, which detailed a conspiracy to distribute narcotics to Montana between Kenneth BASH,

23 Jacob RENSHAW, Stephanie MADSEN, Amanda GOURLEY, and

24       268.       On October 12, 2020, at approximately 8:15pm, MADSEN, using TT#4152, received a
25
          52
             On October 11, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell
26 authorized the interception of wire and electronic communications to and from (406) 696-2685 (TT#41),
   used by Stephanie MADSEN. MADSEN was identified as the user of the phone after she called
27 Verizon Wireless using TT#7 and identified herself as Stephanie MADSEN to set up the phone. An
     Affidavit                                          110
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 115 of 140




 1 call from BASH, using TT#4253. The following is a transcript of the conversation (only the pertinent

 2 portions were transcribed):

 3                 BASH: Can we put that shit packed in a duffel bag ready to go in case –

 4                 MADSEN: In case I die?

 5                 BASH: No in case GOURLEY’s there and [inaudible] there. If they do can you get that

 6                 duffel bag [inaudible].

 7                 MADSEN: Are you sending people here?

 8                 BASH: It was supposed to be today but then they couldn’t get the rental Amanda took the

 9                 –

10                 MADSEN: Why are you coming to get it?

11                 BASH: Cause we’re going to Montana.

12                 MADSEN: Oh. Who?

13                 BASH: Amanda and fuckin’ uh Amanda and Jake she’s going to do uh –

14                 MADSEN: Oh hell.

15                 BASH: What?

16                 MADSEN: Jake?

17                 BASH: Amanda and Jake.

18

19 order authorizing the interception of communications regarding (310) 920-9611 (TT#7), used by
   Stephanie MADSEN, was signed by the Honorable Alvin M. Harrell III, Judge of the Superior Court of
20 the State of California, County of Fresno, on 9/16/2020. TT#7 was activated under MADSEN’s name
   and address on 2/28/2020. The subscriber is listed as Stephanie MADSEN, at a listed address of 21014
21 Reynolds Drive, Apartment #5, Torrance, California, 90503. Additionally, Stephanie MADSEN was
   identified as a regular visitor to Kenneth BASH in Salinas Valley State Prison. Intelligence from CDCR
22 indicated Stephanie MADSEN was the “secretary” for Kenneth BASH. Pen register data for TT#7
   indicated several frequent contacts with other Fresneck/AB associated gang members who also
23 communicated regularly with Kenneth BASH.
           53
              On October 12, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell
24 authorized the interception of wire and electronic communications to and from (559) 519-5180 (TT#42),
   used by Kenneth BASH. BASH was identified as the user of the phone after contacting his wife, Kristen
25 BASH, in addition to several other frequent contacts used by BASH on other lines. Additionally, several
   subjects of the investigation referred to the user of TT#42 as “B”, which was a common moniker
26 associated with BASH.

27
     Affidavit                                        111
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 116 of 140




 1               MADSEN: Oh my god.

 2               BASH: She takes control she’s like this fool can’t lollygag she know’s she’ll just call me

 3               and be like hey this fools acting weird or this fools fuckin’ [inaudible] you know what I

 4               mean? I’ll say hey motherfucker come on dude. She’s trying to wake up like – she’s

 5               trying to leave at like three or four in the morning and be there at like ten or eleven at

 6               night. Goodluck on that one but…you know? They should be able to – there’s no reason

 7               they shouldn’t be able to do it fuckin’ with ah two drivers.

 8               MADSEN: Ok

 9               ….

10               MADSEN: You’re going to have to let me know beforehand so I know what to leave

11               cause when they get here I want to know what the fuck is going on.

12               BASH: I know that why I [inaudible] just pack the shit in a duffel bag [inaudible]

13               MADSEN: Alright can we trust this girl? Hello?

14               BASH: Hello. Alright listen I don’t want to argue. This conversation like just figure out

15               what needs to be done.

16               MADSEN: I didn’t hear you but ok.

17               ….

18               MADSEN: Ok can I take a little bit more out of it?

19               BASH: Yeah. How much?

20               MADSEN: Uh how much do you think for –

21               BASH: What’s you’re monthly [inaudible]

22               MADSEN: Alright how much do you think you like books and mail?

23               BASH: How much do we have exactly?

24               MADSEN: Seven pounds but I took out an ounce.

25               BASH: Seven or eight?

26               MADSEN: We had ten I gave him three.

27               BASH: Uhhh [inaudible]
     Affidavit                                        112
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 117 of 140




 1                 MADSEN: Four

 2                 BASH: What?

 3                 MADSEN: There’s four

 4                 BASH: How is there four. Double triple check.

 5                 MADSEN: There’s only four

 6                 BASH: That’s impossible.

 7      269.       I know based on my training and experience that drug traffickers often refer to narcotics

 8 by innocuous names to hide their illegal activity. When BASH told MADSEN to “put that shit packed

 9 in a duffel bag”, I believe BASH was asking MADSEN to pack narcotics in the bag. When BASH

10 continued to tell MADSEN that “GOURLEY” might go to meet MADSEN and later said that

11 “Amanda” was getting the rental car, I believe BASH was telling MADSEN that Amanda GOURLEY,

12 aka BIGGIE, a known Skinhead associate, was coming to pick up the narcotics. When BASH told

13 MADSEN that “were going to Montana”, I believe BASH was relaying to MADSEN that the drugs

14 were meant to be transported to Montana. When BASH continued and said that “Amanda” and “Jake”

15 were coming to pick up the narcotics, I believe BASH was referring to GOURLEY and Jacob

16 RENSHAW. RENSHAW was a known Fresneck associate who was previously intercepted during the

17 ongoing investigation, had several pertinent conversations with BASH regarding narcotics, and was

18 known to distribute narcotics on behalf of BASH in Montana54. When BASH told MADSEN, “there’s

19 no reason they shouldn’t be able to do it fuckin’ with ah two drivers”, I believe BASH affirmed that

20 GOURLEY and RENSHAW were meant to transport the narcotics to Montana.

21      270.       When MADSEN asked BASH if she could “take a little bit more out of it”, I believe

22 MADSEN was asking BASH if she could keep a portion of the narcotics meant to be picked up by

23
            54
             Beginning on approximately September 18, 2020, members of the investigative team
24 intercepted several conversations between BASH, using TT#9, MADSEN, using TT#7, and
   RENSHAW, using TT#15, which detailed a plan for RENSHAW to drive from Montana to
25 MADSEN’s residence and deliver two firearms. From there, RENSHAW was to transport narcotics
   back to Montana. RENSHAW was surveilled by members of the investigative team as he transported
26 the drug load through California. On September 30, 2020, a traffic stop was conducted on
   RENSHAW’s vehicle and the vehicle was towed. A search warrant was acquired for the vehicle and
27 approximately 6.6 pounds of methamphetamine was recovered from inside the vehicle.
     Affidavit                                         113
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 118 of 140




 1 GOURLEY and RENSHAW. This was made clearer when MADSEN asked, “Alright how much do

 2 you think you like books and mail?” I know from my training, experience, and conversations with

 3 members of the investigative team that inmates, such as BASH, often smuggle drugs and contraband

 4 through the use of mail and books with false bindings. Furthermore, when BASH asked MADSEN

 5 “how much do we have exactly”, I believe BASH was asking MADSEN how much drugs MADSEN

 6 was holding at her residence. I know based on my training and experience that narcotics traffickers often

 7 deal with narcotics in pound increments. When MADSEN replied that there was “seven pounds but I

 8 took out an ounce”, I believe MADSEN was stating that there was seven pounds of narcotics available,

 9 but she removed an ounce of drugs for the “books and mail” described above. At the end of the

10 conversation, I believe MADSEN was unsure if the weight of the remaining drugs was seven pounds or

11 four pounds. Based on the entirety on the conversation, I believe BASH and MADSEN planned to have

12 RENSHAW and GOURLEY transport and distribute narcotics to Montana.

13        271.     MADSEN and BASH’s involvement in the drug conspiracy was made clearer in a text

14 conversation on October 12, 2020, which began at approximately 8:31pm. The messages went as

15 follows:

16                 MADSEN: There is just 4

17                 MADSEN: I’m tripping the fuck out

18                 BASH: No way can’t be

19                 MADSEN: *Picture of what appears to be approximately four pounds of

20                 methamphetamine*

21        272.     At the end of the conversation, MADSEN sent BASH a picture of what appeared to be

22 approximately four pounds of methamphetamine. Based on the exchange, I believe MADSEN

23 confirmed that in the previous conversation, MADSEN and BASH were discussing sending Amanda

24 GOURLEY and Jacob RENSHAW to Montana with methamphetamine.55

25
     55
26    Based on conversations with law enforcement officers in Montana, I know it is profitable for drug
   traffickers to bring methamphetamine to Montana. This is due to the fact that the price per pound for
27 methamphetamine is approximately $2500-$3000 in California, and $7000-$10,000 in Montana.
     Affidavit                                        114
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 119 of 140




 1        273.     BASH’s conversations with MADSEN gave context to a previous conversation with

 2 GOURLEY, which occurred on October 12, 2020, at approximately 6:45pm. GOURLEY, using

 3 TT#45, sent a text message to BASH, using TT#42 which said, “Send him to la in his car tonight he can

 4 come back here and hide it away in the rental car then we will head out from here tomorrow before

 5 noon.” BASH replied, “Who shred?” GOURLEY responded, “Yes.” I know based on my knowledge of

 6 the investigation that RENSHAW had identified himself as “Shredder” several times during previous

 7 interceptions. Based on the exchange, I believe GOURLEY was relaying to BASH that RENSHAW

 8 should drive his vehicle to MADSEN in the Los Angeles area, the then he can meet with GOURLEY

 9 and hide the methamphetamine in a rental car, which GOURLEY would have. From there, I believe

10 GOURLEY told BASH they would drive together to Montana.

11        274.     GOURLEY, using TT#45, and BASH, using TT#42, continued to communicate through

12 text message about how to transport the narcotics to Montana. Beginning on October 12, 2020, at

13 approximately 6:51pm, GOURLEY and BASH exchanged the following messages:

14                 GOURLEY: Bad news is can’t get the car till tomorrow morning. Good news is I can

15                 rent it all by myself and I already put the money in my account to do it

16                 GOURLEY: 790 8046

17                 GOURLEY: If he thinks his car will make it but I’m not going in his car I’ll be pissed if

18                 it breaks down

19                 GOURLEY: Should I change the rental to Wednesday

20                 BASH: Nooooo

21        275.     I believe based on the exchange GOURLEY was relaying to BASH that she intended to

22 rent a vehicle to transport the narcotics to Montana. Based on BASH’s response not to change the rental

23 day to “Wednesday”, I believe BASH wanted GOURLEY to secure the rental vehicle on October 13,

24 2020.

25        276.     On October 13, 2020, at approximately 10:13am, Kenneth BASH, using TT#2356, sent a

26   56
     On October 7, 2020, the Honorable Alvin M. Harrell, Fresno County Superior Court Judge, authorized
   the interception of wire and electronic communications to and from (925) 321-9508 (TT#23), used by
27 Kenneth BASH. BASH was identified as the user of TT#23 after several communications were
     Affidavit                                         115
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 120 of 140




 1 text message to (559) 446-5211 (TT#5211)57. The text message said, “Hey call biggie 417-3835”. The

 2 user of TT#5211 responded “Yep”. I know based on my knowledge of the investigation and

 3 conversations with other members of the investigative team, “Biggie” was the moniker for Amanda

 4 GOURLEY. Based on the exchange, I believe GOURLEY’s phone number was confirmed as TT#45.

 5       277.        Shortly after, BASH, using TT#23, received a text from TT#45 which said, “You’re dead

 6 this mother effer is on my nerves already and we’re not even on the road yet”. BASH replied, “Kool you

 7 and           will leave him in LA lol. Or        will put him in his place.” Based on the conversation

 8 outlined above in which BASH and MADSEN discussed GOURLEY going to Montana with

 9 RENSHAW, I believe the message indicated that now RENSHAW, GOURLEY, and

10               were meant to go to Montana with the methamphetamine.

11       278.        On October 13, 2020, at approximately 3:42pm, the user of TT#2891, later identified as

12                        called BASH, using TT#42. BASH and TT#2891 had the following conversation

13 (only the pertinent portions of the conversation were transcribed):

14                   BASH: How are you and Biggie?

15                               I don’t even know him boy.

16                   BASH: Her her dog female.

17                               Ok I don’t know her at all so I guess I’m good.

18                   BASH: Amanda GOURLEY bro.

19                               Ok you said Biggie yeah yeah I love Biggie. I thought you said Dickie. I love

20                   Biggie. Why what’s up?

21                   BASH: Ok she needs a co-pilot.

22                                 eah yeah I love Biggie for sure.

23                   ….

24
   intercepted that identified the user of the phone as “B”. Additionally, members of the investigative team
25 recognized BASH’s voice over TT#23 based on several prior intercepts.

26 57            was identified as the user of TT#5211 after BASH made several references to
   after speaking with the user of TT#5211. Additionally, the user of TT#5211 was intercepted relaying
27 information that matched the movement of                as further explained below.
     Affidavit                                           116
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 121 of 140




 1                  BASH: What about Shredder how are you guys?

 2                               I’m good

 3                  BASH: Alright

 4                               Like all three of us or what?

 5                  BASH: He’s a good driver right? And he knows everybody out there right?

 6                               Less is more on this though for sure.

 7                  BASH: Listen to me dog he’s going out there, you’re flying back.

 8                  ….

 9                  BASH: This fool Shredder he has a key to my storage unit out there where we keep the

10                  shit. I need him to show you the fuckin’ the lay of the land dog basically real quick. We

11                  can shake him at any point in time dog.

12                  …..

13                  BASH: Go make a round with this fool. Collecting money and shit bro and getting paid

14                  to do it all. You know what I’m saying like it’s good bro like it’s lovely dude.

15      279.        I believe when BASH told                that GOURLEY needed a “co-pilot”, BASH was

16 asking                 o travel to Montana with her to deliver drugs. I also believe that when BASH asked

17               about “Shredder”, he was talking about RENSHAW, and implied that RENSHAW was

18 going to Montana as well. I know from my training, experience, and conversations with other law

19 enforcement officers that narcotics traffickers will often keep large quantities of drugs in storage units.

20 This is done both to store the large quantities of drugs and separate the trafficker from the narcotics, so

21 they will not be detected by law enforcement. I also know based on my training and experience, drug

22 traffickers will often use innocuous sounding words to describe narcotics in contraband to hide their

23 activities from law enforcement. In this case, I believe BASH used the word “shit” instead of “drugs”. I

24 believe that when BASH told                 that RENSHAW had “a key to my storage unit out there where

25 we keep the shit”, BASH was relaying to                 that he had a storage unit, which he used to store

26 drugs. I also believe that when BASH told                 to “go make a round with this fool” and “get paid

27 to do it all” BASH was relaying to                that he should go sell drugs in Montana with
     Affidavit                                           117
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 122 of 140




 1 RENSHAW, and collect the profits.

 2      280.       On October 13, 2020, at approximately 3:49pm, BASH, using TT#42, called

 3 GOURLEY, using TT#45. BASH and GOURLEY had the following conversation (only the pertinent

 4 portions of the conversation were transcribed):

 5                 BASH: What do you think about you going with – ‘cause your gong to fly back right?

 6                 GOURLEY: Yeah

 7                 BASH: So [inaudible] I don’t have to leave Shredder unattended ‘cause I’m out a lot of

 8                 money out there bro I’m out like 19,000. Right? And they’re good for it all that but it’s

 9                 like all fuckin’ crazy and shit you know what I mean but um long story short fuckin’

10                        said he’s going to go cause he wants to help Samantha clear her fuckin’…you

11                 know what I mean? But I want to take Shredder too that way when I leave Shredder out

12                 there he has       and [inaudible] Biggie and get all my money inside and scrape the

13                 plate with it fly you back. I don’t want to just send Shredder and fuckin’ him because

14                 obviously fuckin’ well one          a fuckin’…basically your fuckin’ in charge of it fool.

15                 You know what I mean like            good to do it but on a road trip? Negative. You

16                 know what I mean and he don’t have a license I don’t believe.

17                 GOURLEY: Ok.

18                 BASH: But Jake does. Nothings in the…is the car in your name or Mama Rene’s?

19                 GOURLEY: Mine I did it all in mine with my name on it.

20                 BASH: Ok so before we bounce. Before we bounce we’re going to put it on or put it in

21                 Shredders. I mean before we bounce from Montana.

22                 GOURLEY: Ok

23      281.       I believe when BASH said he was “out 19,000” “out there”, BASH meant that he lost

24 approximately $19,000 worth of drug profits from incidents in Montana already. I also believe the

25 conversation confirmed that GOURLEY,                    and RENSHAW were going to Montana for the

26 drug load. When GOURLEY told BASH that the “car” had “her name on it” I believe GOURLEY

27 meant that she rented a vehicle with her own personal information that was to be used for the drug route
     Affidavit                                         118
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 123 of 140




 1 to Montana.

 2      282.       On October 13, 2020, at approximately 4:59pm, BASH, using TT#42, called

 3 RENSHAW, using TT#4358. BASH and RENSHAW had the following conversation (only the

 4 pertinent portions of the conversation were transcribed):

 5                 BASH: You’re taking 12 or 13 out there.

 6                 RENSHAW: Ok

 7                 BASH: She don’t know that yet.

 8                 RENSHAW: Ok. Well I haven’t been talking about nothing I just figured she knows

 9                 everything already so I don’t need to talk about nothing.

10                 BASH: [Inaudible] We need to collect bro fuckin’ I’m done playing games with these

11                 fools.

12                 RENSHAW: Yeah like especially now. I’ll run it down to them I’ll let them know like

13                 hey fuck dude I fuckin’ caught up in..major league fuckin’…I handed you guys the dope

14                 so I need you to hand me the money or [inaudible] situation now.

15                 ….

16                 RENSHAW: When I get there I want to get some more guns.

17                 BASH: Yeah yeah you need to buy everything you can bro.

18                 RENSHAW: Huh?

19                 BASH: You need to buy everything you can and this time we’re going to keep ours

20                 separate.

21                 RENSHAW: Ok like our fuckin’ mine and yours?

22                 BASH: Yeah motherfucker.

23      283.       I know based on my training and experience that narcotics traffickers typically transport

24
            58
             On October 13, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell
25 authorized the interception of wire and electronic communications to and from (559) 903-7536 (TT#43),
   used by Jacob RENSHAW. RENSHAW was identified as the user of TT#43 based on previous
26 interceptions by RENSHAW in which he expressed he was getting a new phone number. TT#43
   contacted MADSEN shortly after and his voice was recognized by members of the investigative team.
27 RENSHAW was confirmed as the user of TT#43 as explained in this section of the complaint.
     Affidavit                                         119
28
          Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 124 of 140




 1 narcotics by a measurement of weight such as pounds. Based on the fact that BASH told RENSHAW

 2 that “You’re taking 12 or 13 out there”, I believe BASH was relaying to RENSHAW that he planned on

 3 RENSHAW taking 12 or 13 pounds of narcotics to Montana. I also believe that when BASH said that

 4 “we need to collect bro”, BASH was relaying that they needed to get paid for the drug shipment. I know

 5 based on my training and experience that “dope” is a common slang term for methamphetamine. I

 6 believe when RENSHAW said he would tell “them” that “I handed you guys the dope so I need you to

 7 hand me the money”, he was confirming that he was going to transport and sell methamphetamine, and

 8 would demand payment for the drug supply.

 9        284.     On October 13, 2020, at approximately 6:53pm, RENSHAW, using TT#4359, called

10 GOURLEY, using TT#45. During the call GOURLEY said, “I need the address”, and RENSHAW

11 responded, “I don’t’ have the address”. At approximately 7:00pm RENSHAW sent a text message to

12 GOURLEY that said, “9102 Rittenhouse Lane Fresno. 93710.”

13        285.     On October 13, 2020, at approximately 7:10pm, BASH, using TT#23, called

14 GOURLEY, using TT#45. The following is a transcription of the conversation between BASH and

15 GOURLEY (only the pertinent portions were transcribed):

16                 GOURLEY: I’m sitting outside here ahhh Shred’s house.

17                 BASH: Where’s Shred at?

18                 GOURLEY: He went inside. He wouldn’t leave the car at my house it’s here. It’s over

19                 here.

20                 BASH: Oh yah?

21                 GOURLEY: Yeah.

22                 BASH: Well fuckin’ ah yeah alright. We’re going to get that what we’re gonna do is I’m

23                 going to get ahold of – I’m going to call you from my number right now alright?

24
     59
25   On October 13, 2020, the Honorable Fresno County Superior Court Judge Alvin M. Harrell authorized
   the interception of wire and electronic communications to and from (559) 903-7536 (TT#43), used by
26 Jacob RENSHAW. RENSHAW was identified as the user of the phone after communicating was
   MADSEN, using TT#7. During the intercepted call, RENSHAW identified himself as “Shredder”
27 which is the moniker for RENSHAW.
     Affidavit                                        120
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 125 of 140




 1                 GOURLEY: Ok

 2                 BASH: I might have you [inaudible] back down I don’t give a fuck.

 3                 GOURLEY: Ok

 4                 BASH: You’re going to get ready to fuckin’ take off or what?

 5                 GOURLEY: I’m here after I’m done getting             and then going.

 6                 BASH: Well I just need you just need to go to fuckin’ ah Pup’s dad’s house. [Inaudible]

 7                 GOURLEY: To Where? Ok.

 8       286.      When GOURLEY and BASH refer to “Shred” I believe they are talking about

 9 RENSHAW. Based on the conversation, I believe GOURLEY was at RENSHAW’s house, and

10 intended to pick up him and

11       287.      On October 13, 2020, members of the investigative team established a physical

12 surveillance on GOURLEY, who was located and positively identified at 4745 N. 5th Street, Fresno,

13 CA. Surveillance was maintained until GOURLEY navigated to the Hertz rental car located at 105 E.

14 Auto Center Drive, Fresno, California. Members of the surveillance team observed GOURLEY who

15 appeared to rent a silver Kia Optima with California license plate 8LUG028 and left the rental car lot.

16       288.      Surveillance units followed GOURLEY as she navigated to pick up Jacob RENSHAW

17 and                     At approximately 7:02pm GOURLEY met RENSHAW at 9102 Rittenhouse

18 Lane, Fresno, CA. RENSHAW was positively identified getting into the vehicle with GOURLEY.

19       289.      On October 13, 2020, a warrant authorizing the installation of a vehicle tracker on the

20 Kia Optima rented by GOURLEY was signed by Fresno County Superior Court Judge Jeff Hamilton.

21 The tracker was installed by members of the investigative team at approximately 2:45 am on October

22 14, 2020.

23       290.      On October 13, 2020, at approximately 8:35pm, MADSEN, using TT#41, received a call

24 from BASH, using TT#42. MADSEN and BASH had the following conversation (only the pertinent

25 portions of the conversation were transcribed):

26                 MADSEN: Nobody came to pick up the backpack

27                 BASH: I know they’re leaving town right now. They’re leaving town fuckin’ yeah it’s a
     Affidavit                                         121
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 126 of 140




 1                fiasco.

 2                ….

 3                BASH: Are you going to be stuck awake or what?

 4                MADSEN: Sorry is the stuff away? Is that what you said?

 5                BASH: Yeah

 6                MADSEN: It’s here in the living room.

 7                BASH: Huh?

 8                MADSEN: It’s here in the living room

 9                BASH: Who is?

10                MADSEN: The…did you say the stuff?

11                BASH: No I said are you going to be stuck awake.

12                MADSEN: Oh I’m going to be able to sleep. I’m just worried about people coming over.

13                BASH: Who’s coming over?

14                MADSEN: I thought you had..were sending people over.

15                BASH: Oh yeah fuck that they’re going to have to wait until tomorrow or something.

16      291.      I believe when MADSEN told BASH that “nobody came to pick up the backpack”

17 MADSEN was referring to a backpack in which she had packaged the methamphetamine at the

18 direction of BASH in their prior conversation. When MADSEN told BASH that the “stuff” was in the

19 living room, I believe MADSEN was relaying that the backpack of methamphetamine was in her living

20 room. Additionally, when MADSEN told BASH that she was “worried about people coming over” and

21 clarified that she thought BASH was sending people over, I believe MADSEN was referring to

22 GOURLEY, RENSHAW, and                      oming over to retrieve the methamphetamine for Montana.

23 When BASH told MADSEN that they would “wait until tomorrow or something”, I believe he meant

24 that GOURLEY, RENSHAW, and                    were not going to retrieve the drugs until the following

25 day.

26      292.      On October 13, 2020, beginning at approximately 8:39pm, RENSHAW, using TT#43,

27 and BASH, using TT#42, had the following text message conversation:
     Affidavit                                      122
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 127 of 140




 1                 RENSHAW: I was thinking u had all these people going cuz you didn’t believe in me

 2                 anymore..?

 3                 RENSHAW: Or that you needed someone to watch me

 4                 RENSHAW: Its gonna be expensive having to pay for a room every night cuz theres

 5                 someone with me... I was able to stay with people or some chick at the end there…

 6                 BASH: Nah we’re going to collect or get paid bro

 7      293.       In the above exchange, I believe RENSHAW was asking BASH if he “needed someone

 8 to watch me” due to RENSHAW’s recent incident where his vehicle was towed with approximately 6.6

 9 pounds of methamphetamine (see footnote 68). When BASH told RENSHAW that “we’re going to

10 collect or get paid bro”, I believe BASH was telling RENSHAW that they would make enough money

11 from trafficking narcotics to make the trip to Montana worth it.

12      294.       On October 13, 2020, at approximately 9:02 pm, BASH, using TT#9, called

13 RENSHAW, using TT#43. BASH and RENSHAW had the following conversation (only the pertinent

14 portions of the conversation were transcribed):

15                 BASH: What’s the problem? You’re not feeling good you didn’t fuckin’ this is not

16                 sounding like you’re ready to fuckin’ get this shit done.

17                 RENSHAW: I’m fine.

18                 BASH: I’m just saying you’re acting like you don’t want to get this done. Dude I’m just

19                 trying to be on the same page here with everybody.

20                 RENSHAW: Nah I just said I don’t feel good. I was just thinking out loud when I wrote

21                 that. Maybe I’m smoking to much weed [inaudible]

22                 BASH: Huh?

23                 RENSHAW: I’m good

24                 BASH: Alright I’m just checking dog I’m trying to get this fuckin’ shit done bro. You’re

25                 the one who knows everybody out there and knows everybody to sell the dope all there is

26                 everything dog. Tomorrow we got to put you on the rental car because you have a license

27                 you have the fuckin’ ID and we’re just going to do it from another location. Listen,
     Affidavit                                         123
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 128 of 140




 1                         going to drive the fuckin’ Taurus when he gets out there.

 2                 RENSHAW: Alright. I was just –

 3                 BASH: It’s going to be simple bro when it comes time fuckin’ it is what it is we’re gonna

 4                 fuckin’ yeah dude with these fools Leon and Dylan we’re going to fill up with our

 5                 [inaudible] we’re going to get our money bro.

 6                 RENSHAW: Alright

 7                 BASH: But hopefully they pay. They say if we get them a little bit more dope or

 8                 whatever they’ll come quick which, they’re all the way out out there. As soon as you get

 9                 out there I’m going to give you each at least a half to fuckin’ to sell fuckin’ you know

10                 what I mean? Anything over like 400 a zip is you fuckin’ we’re gonna do it bro.

11                 RENSHAW: You know I can do it.

12                 BASH: I know you can dog that’s why I need you to go – you know your way around

13                 bro.

14      295.       I know based on my training and experience that “dope” is a common term used to refer

15 to methamphetamine. When BASH told RENSHAW, “Alright I’m just checking dog I’m trying to get

16 this fuckin’ shit done bro. You’re the one who knows everybody out there and knows everybody to sell

17 the dope all there is everything dog”, I believe BASH was relaying that RENSHAW was connected to

18 drug customers in Montana, and could easily sell the methamphetamine they transport in the Montana

19 area. I also believe that when BASH referred to “Leon and Dylan”, he was referring to Leon KAVIS and

20 Dylan MACE. KAVIS and MACE were both identified as distributors of methamphetamine in Montana

21 with connections to BASH60. In prior intercepts, BASH discussed a debt KAVIS owed him from

22 methamphetamine, which was stolen from KAVIS. MACE was involved in a Missoula Police

23 Department drug trafficking investigation and described KAVIS as his business partner to investigators.

24 I believe that when BASH told RENSHAW that “with these fools Leon and Dylan” they were going to

25
            60
26           Leon KAVIS and Dylan MACE have been identified by the Missoula Drug Task Force as
   being involved in a drug conspiracy in which approximately five pounds of methamphetamine was
27 shipped to KAVIS from MADSEN’S address and was intercepted by law enforcement.
     Affidavit                                         124
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 129 of 140




 1 “get our money”, he meant that they would sell and distribute methamphetamine with Leon KAVIS and

 2 Dylan MACE in Montana for a large profit. I also know based on my training and experience that a

 3 “zip” is a common term for a quantity of drugs, usually referring to an ounce. When BASH told

 4 RENSHAW, “Anything over 400 a zip is you, we’re gonna do it bro” I believe BASH was suggesting

 5 that they would sell methamphetamine in Montana for at least $400 per ounce.

 6      296.       On October 14, 2020, at approximately 7:41am, MADSEN, using TT#7, sent a text

 7 message to GOURLEY, using TT#45, which said, “Good morning This is BASH’s girl. Trying to see

 8 when you guys are coming over?” Shortly after at approximately 8:07am, MADSEN, using TT#7,

 9 called RENSHAW, using TT#43. During the call, MADSEN stated that she “tried to call Amanda a

10 couple times but there’s not answer”. RENSHAW relayed that “They’re sleeping”. RENSHAW and

11 MADSEN then had the following conversation (only the pertinent portions of the conversation were

12 transcribed):

13                 RENSHAW: If you’re ready to just get this over with or whatever I can…I’m like

14                 twenty minutes away I can just walk down here to the store.

15                 MADSEN: That’s fine I just I didn’t know.

16                 [MADSEN and RENSHAW talk over each other]

17                 RENSHAW: Ok no I will call first and make sure everything is approved with you

18                 before we go anywhere. I mean before we go to your house.

19                 MADSEN: Ok cool.

20                 RENSHAW: For sure I will do that.

21      297.       RENSHAW said he would wake “them” up in an hour and ended the call. I believe when

22 RENSHAW told MADSEN that he was ready if she wanted to “get this over with”, I believe

23 RENSHAW was telling MADSEN that if she wanted RENSHAW, GOURLEY, and                              to

24 pick up the drugs, he was available. I also believe that when RENSHAW said he would call “before we

25 go to your house”, he confirmed that the drugs were being held by MADSEN at her residence.

26      298.       On October 14, 2020, at approximately 9:26am, BASH, using TT#42, called

27 RENSHAW, using TT#43. BASH and RENSHAW had the following conversation (only the pertinent
     Affidavit                                        125
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 130 of 140




 1 portions of the conversation were transcribed):

 2                 BASH: Where are you at right now?

 3                 RENSHAW: The Terrace..at a hotel it’s called in Gardena

 4                 BASH: [inaudible]

 5                 RENSHAW: Huh?

 6                 BASH: [inaudible]

 7                 RENSHAW: Right now [inaudible]

 8                 BASH: You said they’re both sleeping?

 9                 RENSHAW: Yeah

10                 BASH: Um let’s extend the room right and then go grab the shit and come back.

11                 RENSHAW: Ah ok you want me to have her go get it?

12                 BASH: If you want to let them sleep I can have you go grab the shit package it and

13                 fuckin’ ah and then ah we can extend the room and you can leave in the morning. Three

14                 in the morning.

15                 RENSHAW: I mean I’m wide awake I slept all the way over here.

16                 BASH: I know that’s what I’m saying but it’s still good to do this other shit.

17                 ….

18                 RENSHAW: Do you want me to go to Stephanie’s right now?

19                 BASH: Do you have the car?

20                 RENSHAW: No but the keys are here with them.

21                 BASH: I know I’m just wondering if we should extend the room.

22                 …..

23                 RENSHAW: I’ll probably wake               p because before they went to sleep I said I’m

24                 going to go for a walk I said here here’s the key and I just smacked it on the bed so I gave

25                 it to

26                 BASH: What?

27                 RENSHAW: I said I gave            the car key earlier when I went out for – to go walk to
     Affidavit                                         126
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 131 of 140




 1                 buy a soda? I go here here’s the car key and I gave it to him so I’ll probably wake him up

 2                 right now and explain to him that I’m going to go to Stephanie’s and handle some

 3                 business for you real quick. That that’s what you want and I’ll be back for them and

 4                 extend the room.

 5                 ….

 6                 BASH: Go tell them BASH wanted me to come get – BASH wants me to grab the shit

 7                 and come back here and let you guys rest while I go grab the shit. ‘Cause she has family

 8                 over too you know? Yeah just go do it you can have them call me or whatever just tell

 9                 them BASH called me right now and wants me to go grab the shit while you get some

10                 fuckin’ rest. He told me to extend the room if need be.

11                 …..

12                 RENSHAW: Either way I should grab the car and head over there real quick.

13                 BASH: You should go get the door panel ready.

14                 RENSHAW: Yeah I know prep it. That’s what I was thinking too.

15      299.       I know based on my training and experience that “shit” is a common slang term used to

16 mean methamphetamine. When BASH told RENSHAW to go “grab the shit”, I believe BASH was

17 telling RENSHAW to go get the methamphetamine from MADSEN. I also know that narcotics

18 traffickers typical attempt to conceal their contraband in unusual places within a vehicle when

19 transporting narcotics. When BASH told RENSHAW that he should “get the door panel ready”, I

20 believe BASH was telling RENSHAW to create a cavity within a door of the rental vehicle, so the

21 drugs could be hidden and remain undetected by law enforcement.

22      300.       Based on the fact that RENSHAW stated he was at “Terrace” a hotel in Gardena,

23 members of the investigative team believed RENSHAW,                       and GOURLEY were staying at

24 the Gardena Terrace Inn, located at 15902 S. Western Ave, Gardena, CA. A physical surveillance was

25 established at the Gardena Terrace Inn and agents observed the rental vehicle at the Inn.

26      301.       At approximately 9:45am, RENSHAW, using TT#43, sent a text message to BASH,

27 using TT#42, which said, “Im leaving for stephs now”. BASH replied, “Call and tell her”. RENSHAW
     Affidavit                                         127
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 132 of 140




 1 then sent a text message to MADSEN, using TT#7, which said, “I’m coming by myself..talked to

 2 BASH..be there in 25 to 30 minutes..” Based on the text messages, I believe RENSHAW left the hotel

 3 to meet MADSEN and retrieve the drugs.

 4      302.        At approximately 9:50am, BASH, using TT#42, called MADSEN, using TT#41. BASH

 5 and MADSEN had the following conversation (only the pertinent portions of the conversation were

 6 transcribed):

 7                  BASH: All the shit Johnny brought? Will you lay it out – lay all the shit out and take a

 8                  picture [inaudible]

 9                  MADSEN: Take pictures with what?

10                  BASH: With all the shit Johnny brought?

11                  MADSEN: Uh-huh

12                  BASH: Will you take a picture just so I can see what it looks like and shit?

13                  MADSEN: Yah did I tell you did you hear me earlier when I told you it was covered in

14                  hot sauce?

15                  BASH: It still is covered in hot sauce?

16                  MADSEN: I’m not taking it off

17                  BASH: No I said it’s covered in hot sauce?

18                  MADSEN: Yeah you know how ours was covered in soap?

19                  BASH: Yeah

20                  MADSEN: This one is hot sauce.

21                  BASH: Ok

22                  MADSEN: But it’s all packaged like it used to you know? I think it was. I sent you

23                  pictures of it before.

24      303.        When BASH told MADSEN to “lay all the shit out” I believe he was using the word

25 “shit” in place of methamphetamine. Additionally, I know based on my training and experience that

26 narcotics traffickers will often cover packages of narcotics with strong scents in an effort to hide the

27 smell of drugs from K-9 police dogs. When MADSEN relayed that “it was covered in hot sauce” and
     Affidavit                                          128
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 133 of 140




 1 then said “ours was covered in soap”, I believe MADSEN was describing two packages of

 2 methamphetamine that were covered in soap and hot sauce, respectively, to hide the scent of the drugs. I

 3 also believe, when MADSEN told BASH that she sent him pictures of “it” before, she was referring to

 4 the picture of suspected methamphetamine she sent BASH on October 12, 2020.

 5      304.       At approximately 10:00am, members of the investigative team established physical

 6 surveillance in the area of MADSEN’s residence location at 21014 Reynolds Drive, Torrance,

 7 California. At approximately 10:15am, surveillance units observed RENSHAW arrive at MADSEN’s

 8 address in the rental vehicle. Surveillance units observed RENSHAW enter MADSEN’s apartment. At

 9 approximately 11:41am, surveillance units observed RENSHAW exit MADSEN’s residence with a

10 blue backpack over his shoulder and the backpack appeared to be full. Based on the observations, and

11 since MADSEN previously described having the “stuff” in a backpack in her residence, I believe

12 RENSHAW picked up the methamphetamine at MADSEN’s residence.

13      305.       At approximately 11:42am, MADSEN, using TT#7, received a call from GOURLEY,

14 using TT#45. GOURLEY and MADSEN had the following conversation (only the pertinent portions of

15 the conversations are transcribed):

16                 MADSEN: BASH wanted to know what time Jake left you guys

17                 GOURLEY: Ok right when I called him. At ten o’clock yah.

18                 MADSEN: Ok. Jesus Christ ok. He’s on his way back right now – BASH is getting – the

19                 whole building is getting searched – so he just picked up everything from me, he went to

20                 Autozone but he should be back to get you guys and BASH wanted you guys on the road

21                 as soon as possible. I know that Jake lags though so if you could -

22                 GOURLEY: Ok

23                 MADSEN: Make sure he doesn’t lag.

24                 …..

25                 MADSEN: Jake said that you had the money right?

26                 GOURLEY: Yeah

27                 MADSEN: Ok so…then he said you guys didn’t have any more money?
     Affidavit                                         129
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 134 of 140




 1                 GOURLEY: We have some.

 2                 MADSEN: Ok. Ok. I’ll let him know that – I’m not going to let Jake know but Jake told

 3                 me you guys were out of money which kind of blew my mind.

 4                 GOURLEY: Jake doesn’t have – yeah no um 400 of mine on the rental car because of

 5                 deposit and the fees or whatever and then no we still have like 300 dollars.

 6                 MADSEN: Ok

 7                 GOURLEY: We have plenty I have money of my own too so we’ll be fine to make it

 8                 there.

 9                 MADSEN: Ok alright and do you have your Cashapp set up to make it there just in case?

10                 GOURLEY: Yeah I have Cashapp and Chime

11                 MADSEN: Ok.

12      306.       During this call, when MADSEN told GOURLEY, “He’s on his way back right

13 now…so he just picked up everything from me….BASH wanted you guys on the road as soon

14 possible”, MADSEN was relaying to GOURLEY that RENSHAW picked up the methamphetamine

15 from her residence and would return to GOURLEY and                    soon. I also believe MADSEN

16 relayed that BASH wanted GOURLEY, RENSHAW, and                          to depart for Montana with the

17 drug load as soon as possible. When GOURLEY told MADSEN that “we’ll be fine to make it there”, I

18 believe GOURLEY was expressing that she, RENSHAW, and                        would be able to transport

19 the narcotics to Montana successfully.

20      307.       On October 14, 2020, at approximately 11:41am, RENSHAW, using TT#43, called

21               using TT#5211. During the call, RENSHAW asked                  if they were getting “kicked

22 out” of the hotel and            said “yah”. RENSHAW then said, “Since they’re kicking you out I’m

23 going to come get you guys before I put this stuff in the door”.

24      308.       On October 14, 2020, at approximately 12:46am, RENSHAW, using TT#43, sent a text

25 message with a picture to BASH, using TT42. The picture showed a “trim removal tool set” and had the

26 caption, “Look at this!!!” Based on RENSHAW’s comments to                      that he was going to “put

27 this stuff in the door”, in conjunction with the picture of the Trim Removal Tool Set which RENSHAW
     Affidavit                                         130
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 135 of 140




 1 showed BASH, I believe RENSHAW intended to remove the panel of a door on the rental car in order

 2 to conceal the drugs.

 3      309.        At approximately 1:00pm, surveillance units observed RENSHAW,                      and

 4 GOURLEY leave the hotel. Surveillance units tracked RENSHAW,                        and GOURLEY’s

 5 vehicle to the San Manuel Casino, located at 777 San Manuel Blvd, Highland, CA, where the vehicle

 6 stopped at approximately 3:00pm.

 7      310.        On October 14, 2020, at approximately 11:12am, MADSEN, using TT#41 sent a text

 8 message to BASH, using TT#42. The text message said, “So, the minions decided to stop at a casino in

 9 San Bernardino, (out of the way)…Apparently been Biggy hit big, will be paying you back they money

10 she owes you??? And she will be bailing out J.” I believe the text message confirmed that GOURLEY,

11               and RENSHAW stopped at the San Manuel Casino, and I believe MADSEN was frustrated

12 since the casino was not on the way to Montana to deliver the drugs.

13      311.        On October 14, 2020, at approximately 5:41pm, surveillance units followed the rental

14 vehicle as GOURLEY, RENSHAW, and                        left San Manuel Casino. Surveillance observed the

15 rental vehicle navigate to the Walmart Supercenter located at 4210 E Highland Ave, Highland, CA. In

16 the parking lot of the Walmart, agents observed RENSHAW appear to move the driver’s side rear door

17 panel. Shortly after, GOURLEY, RENSHAW, and                       left the Walmart and stopped at

18 Albertsons, located at 7201 Boulder Ave, Highland, CA. RENSHAW was observed by agents as he

19 exited the vehicle and appear to take apart the door panel once again. Based on the fact that BASH and

20 RENSHAW discussed concealing the drugs in a door panel, I believe RENSHAW took the driver’s

21 side rear door panel off in order to hide to narcotics. Members of the surveillance team monitored

22 precise location ping for the tracker on the rental vehicle until it came to rest in Barstow, CA on the

23 night of October 14, 2020.

24      312.        On October 14, 2020, at approximately 11:39pm, RENSHAW, using TT#43, called

25 BASH, using TT#42, and reported that they stopped for the night at a Holiday Inn in Barstow, CA.

26 RENSHAW also relayed that GOURLEY no longer wished to continue on the trip and wanted to return

27 to Fresno.
     Affidavit                                          131
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 136 of 140




 1      313.       On October 14, 2020, at approximately 11:59pm, RENSHAW, using TT#43, sent a text

 2 message to BASH, using TT#42, which said, “Bro I know how you want this shit done but when people

 3 are brought in on this they like to do things how they do them…” BASH replied and said, “Ok for

 4 starters where are you Exactly Bro? When you guys went and picked up The Rest Of The BRANDS

 5 dope where did you guys Go?”

 6      314.       Based on my training and experience, I know that in the gang context, such as the Aryan

 7 Brotherhood, contraband owned by members of the gang is typically referred to as owned by “the

 8 brand”. I believe when BASH asked RENSHAW about the “BRANDS dope” he was relaying to

 9 RENSHAW that the methamphetamine he was transporting was owned by the Aryan Brotherhood in

10 order to convey a sense of urgency in the delivery and security of the drugs.

11      315.       On October 15, 2020, at approximately 8:39am, GOURLEY, using TT#45, called

12 RENSHAW, using TT#43. GOURLEY and RENSHAW had the following conversation (only the

13 pertinent portions of the conversation were transcribed):

14                 GOURLEY: Have you talked to BASH?

15                 RENSHAW: Not since last night I didn’t.

16                 GOURLEY: Well we’re all in trouble.

17                 RENSHAW: Last night…I just woke up.

18                 GOURLEY: Well we’re in trouble.

19                 RENSHAW: Why?

20                 GOURLEY: ‘Cause we’re still in California.

21                 RENSHAW: Yeah I know.

22                 RENSHAW: Like all this shit that he’s been losing lately? Like do you know that this

23                 ain’t all his money?

24                 GOURLEY: No

25                 RENSHAW: You know that like that like they they could kill him for this?

26                 GOURLEY: No

27                 RENSHAW: Yeah that’s what time it is right now.
     Affidavit                                         132
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 137 of 140




 1                 RENSHAW: And he’s like fucking worried that something’s gonna happen right now

 2                 he’s like I gathered all this fuckin bit of shit up he goes this fuckin’ this aint my fuckin’

 3                 you think I can come up with twelve pounds like that like nothing? He goes this is the

 4                 fuckin’ brand’s dope bro. Like I’m trying to get out of the hole with this fuckin’ shit and

 5                 you guys are fuckin sitting in California…

 6      316.       When RENSHAW relayed to GOURLEY that BASH said, “this aint my fuckin’ you

 7 think I can come up with twelve pounds like that like nothing?” I believe RENSHAW confirmed that

 8 they were transporting approximately twelve pounds of methamphetamine to Montana on behalf of

 9 BASH and the AB. This was made clearer when RENSHAW relayed to GOURLEY that BASH said,

10 “this is the fuckin’ brand’s dope bro.” Based on the comment, I believe the methamphetamine

11 GOURLEY,                   and RENSHAW was transporting was purchased with funds controlled by the

12 AB.

13      317.       On October 15, 2020, at approximately 11:36am, GOURLEY, using TT#45, sent a text

14 to RENSHAW, using TT#43 which said, “Ok hurry hey check out time and we have to be in Vegas by

15 3:00 my flight leaves at 3:50.” Based on the message, I believe GOURLEY intended to fly back to

16 Fresno when they arrived in Las Vegas, NV.

17      318.       GOURLEY’s plan was confirmed shortly after. On October 15, 2020, at approximately

18 1:30pm, Stephanie MADSEN, using TT#7, sent a text message to Jacob RENSHAW, using TT#15, and

19 BASH, using TT#42, which said, “Just so we are all on the same page, Biggy said she is leaving on an

20 airplane from Vegas to Fresno, she has B’s money”. Based on the text message, I believe “Biggy”

21 referred to GOURLEY, and “B” referred to BASH. I believe the MADSEN meant that GOURLEY

22 was using money supplied by BASH to return to Fresno while RENSHAW and                            ontinued to

23 Montana with the methamphetamine load. RENSHAW responded that he would continue to send

24 MADSEN updates on their location, but relayed that his cell phone had low power.

25      319.       On October 15, 2020, at approximately 1:34pm, MADSEN, using TT#7, sent an

26 additional message to RENSHAW, using TT#15, which said, “Well, if we could trust everyone to get to

27 point A-B you wouldn’t have to share it lol Let’s make sure we get to the destination. Just because B is
     Affidavit                                           133
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 138 of 140




 1 away right now doesn’t mean it’s time to lollygag You three accepted a job. B is always there to help

 2 out even though he’s not in an ideal position to, he deserves the respect of loyalty and truthfulness…let’s

 3 keep that in mind.” RENSHAW responded shortly after with a text message that said, “I agree 100%”.

 4 When MADSEN told RENSHAW, “You three accepted a job”, I believe MADSEN was stating that

 5 RENSHAW, GOURLEY, and                        knowingly accepted the task of transporting the narcotics to

 6 Montana on behalf of BASH. When RENSHAW responded, “I agree 100%”, I believe RENSHAW

 7 was stating he was aware of the “job” he accepted, and intended to complete the task of bringing the

 8 drugs to Montana for distribution.

 9      320.        On October 15, 2020, at approximately 6:42pm, RENSHAW, using TT#43, received a

10 call from BASH, using TT#42. During the conversation, RENSHAW relayed that GOURLEY’s flight

11 departed at 3:50pm on flight AA2063. BASH requested that RENSHAW send him the flight

12 information for GOURLEY. Based on the conversation, I believe that at the time of the flight specified

13 by RENSHAW, GOURLEY left RENSHAW and                             with the rental vehicle and narcotics and

14 returned to Fresno.

15      321.        On October 15, 2020, at approximately 7:11pm, surveillance units monitored

16 RENSHAW and                    in the rental vehicle as they navigated into Arizona. At approximately

17 9:20pm, RENSHAW and                    stopped in the area of the La Quinta Inn & Suites by Wyndham

18 Cedar City located at 1377 S Main St, Cedar City, UT.

19      322.        On October 15, 2020, at approximately 10:30pm, an officer from the Utah Highway

20 Patrol observed the Silver KIA Optima occupied by RENSHAW and                      in the area on the La

21 Quinta Inn. The officer observed the vehicle drive to a Shell gas station located at 1355 S Main Street in

22 Cedar City. The officer observed the vehicle exit the gas station and continue onto S Main Street

23 without the tail lights illuminated, in violation of the Utah State Vehicle Code. Based on the violation,

24 the officer stopped the vehicle near 1157 S Main Street, Cedar City, UT.

25      323.        During the stop, officers identified the driver of the vehicle as RENSHAW from his

26 California Driver’s License. RENSHAW relayed to officers on scene that the vehicle was a rental.

27 RENSHAW told officers on scene that his friend, “Amanda” rented the vehicle. RENSHAW told
     Affidavit                                          134
28
        Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 139 of 140




 1 officers on scene that “Amanda” went back to California. RENSHAW told officers that he was bound

 2 for Missoula, Montana, to visit family. During the stop, RENSHAW gave several answers to officers on

 3 scene about the purpose of his trip that were inconsistent and raised the officers’ suspicions about the

 4 reason he was travelling to Montana.

 5      324.        RENSHAW identified the passenger in the vehicle as                Officers made contact

 6 with the passenger and later identified him a                                  dvised officers that he was

 7 going to Montana to visit friends               told officers that he was along for the ride with

 8 RENSHAW and did not know how long they would be in Montana.

 9      325.        An officer on scene of the traffic stop deployed a K9 certified in narcotic detection on the

10 vehicle occupied by RENSHAW and                     . The K9 promptly alerted to the passenger side door.

11 The K9 continued to walk around the vehicle and also alerted on the driver’s side door. Based on the K9

12 alerts, officers conducted a search of the rental vehicle. In the center console, a glass pipe associated

13 with methamphetamine was located. Inside a backpack in the trunk of the vehicle, a vape pen was

14 located with what appeared to be marijuana concentrate. In the same backpack, a tool kit was located

15 that contained upholstery forks, screw drivers, and nut drivers. Under the hood of the vehicle, officers

16 located a “golf ball” sized package containing what appeared to be heroin which was wrapped in

17 multiple layers of plastic. Officers continued to search and removed the interior plastic door panel off

18 the left rear door. Officers noted that there were two missing bolts from the door. Inside the door,

19 officers located four large plastic sacks containing a white crystal substance consistent with

20 methamphetamine.                 and RENSHAW were taken into custody at 2345 and charged

21 accordingly for the narcotics.

22      326.        Following the arrest of            and RENSHAW, a more detailed search of the vehicle

23 was conducted. A portable X-ray device was utilized to scan the remaining 3 doors on the car. During

24 the scan, additional packages were revealed in the right rear door of the vehicle. The door was

25 disassembled revealing eight more packages of methamphetamine. The total weight of the

26 methamphetamine recovered was approximately twelve pounds. Based on the discovery of the

27 methamphetamine inside the vehicle, I believe RENSHAW and                       were transporting the
     Affidavit                                           135
28
       Case 1:20-cr-00238-NONE-SKO Document 40 Filed 11/17/20 Page 140 of 140




 1 narcotics picked up by RENSHAW at MADSEN’s residence at the direction of BASH.

 2      327.       Based on the above information, I believe probable cause exists that BASH, MADSEN,

 3 RENSHAW, GOURLEY, and                       committed the following offenses: Conspiracy to

 4 Manufacture, Distribute, and Possess With Intent to Distribute controlled substances, in violation of

 5 Title 21, United States Code, Sections 846 and 841(a)(1); and Manufacture, Distribution, and Possession

 6 With Intent to Distribute Controlled Substances in violation of Title 21, United States Code, Section

 7 841(a)(1).

 8                                                     Respectfully submitted,

 9

10
                                                       ANTHONY T. GONZALES
11
                                                       Special Agent, ATF
12

13 Affidavit submitted by email/pdf and attested to me as true and accurate by telephone consistent with

14 Fed. R. Crim. P. 4.1 and 41(d)(3) before me this ______ day of ______________, 2020.
                                                     17             November

15
   _________________________________________
16 THE HONORABLE ERICA P. GROSJEAN,
   UNITED STATES MAGISTRATE JUDGE
17

18   APPROVED AS TO FORM BY:
19   /s/ Stephanie M. Stokman
     STEPHANIE M. STOKMAN
20   ASSISTANT UNITED STATES ATTORNEY
21

22

23

24

25

26

27
     Affidavit                                         136
28
